Exhibit 10.15

 

REVOLVING CREDIT AND TERM
LOAN AGREEMENT

 

 

MAC-GRAY CORPORATION,

 

MAC-GRAY SERVICES, INC.,

 

AND

 

INTIRION CORPORATION

 

 

Dated as of June 24, 2003

 

 

--------------------------------------------------------------------------------

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

AND

 

THE OTHER LENDING INSTITUTIONS WHICH MAY BECOME
PARTIES TO THIS AGREEMENT

 

AND

 

CITIZENS BANK OF MASSACHUSETTS,
AS ADMINISTRATIVE AGENT
AND ARRANGER

 

AND

 

BANKNORTH, N.A., AS SYNDICATION AGENT

 

AND

 

KEYBANK, N.A.,
AS DOCUMENTATION AGENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Title

 

 

 

SECTION I  DEFINITIONS

 

 

1.1.

Definitions

1.2.

Terms of General Application

 

 

SECTION II  DESCRIPTION OF CREDIT

 

 

2.

The Credit Facilities

2.1.

The Loans

2.2.

The Notes

2.3.

Conversion

2.4.

Notice and Manner of Borrowing or Conversion of Loans

2.5.

Commitment Fee

2.6.

Fee Letter

2.7.

Reduction of Revolving Credit Commitment

2.8.

Duration of Interest Periods

2.9.

Interest Rates and Payments of Interest

2.10.

Changed Circumstances

2.11.

Capital Requirements

2.12.

Payments and Prepayments of the Loans

2.13.

Method of Payment; Withholding Tax Exemption

2.14.

Default Rate Interest, Etc

2.15.

Payments Not at End of Interest Period

2.16.

Computation of Interest and Fees; Maximum Interest

2.17.

Letters of Credit

2.17(A).

Carryover LC’s

2.18.

Letter of Credit Fees

2.19.

Interdependence of Borrower Affiliated Group

 

 

SECTION III  CONDITIONS OF LOANS

 

 

3.1.

Conditions Precedent to the Term Loan; Initial Revolving Credit Loan and Initial
Letters of Credit

3.2.

Conditions Precedent to all Loans and Letters of Credit

 

 

SECTION IV  REPRESENTATIONS AND WARRANTIES

 

 

4.1.

Organization and Qualification

4.2.

Corporate Authority

4.3.

Valid Obligations

4.4.

Consents or Approvals

4.5.

Title to Properties; Absence of Encumbrances

4.6.

Location of Records and Collateral; Name Change

4.7.

Financial Statements

 

i

--------------------------------------------------------------------------------


 

4.8.

Changes

4.9.

Defaults

4.10.

Taxes

4.11.

Litigation

4.12.

Subsidiaries and Divisions

4.13.

Investment Company Act

4.14.

Compliance with ERISA

4.15.

Environmental Matters

4.16.

Disclosure

4.17.

Solvency

4.18.

Compliance with Statutes, etc

4.19.

Capitalization

4.20.

Labor Relations

4.21.

Certain Transactions

4.22.

Restrictions on the Borrower Affiliated Group

4.23.

Real Property Leases and Laundry Facility Agreements

4.23(A).

Laundry Facility Agreements

4.24.

Franchises, Patents, Copyrights, Etc

4.25.

[Intentionally Omitted.]

4.26.

Collateral

4.27.

Material Contracts

 

 

SECTION V  AFFIRMATIVE COVENANTS

 

 

5.1.

Financial Statements and other Reporting Requirements

5.2.

Conduct of Business

5.3.

Maintenance and Insurance

5.4.

Taxes

5.5.

Inspection by the Administrative Agent

5.6.

Maintenance of Books and Records

5.7.

Interest Rate Protection

5.8.

Environmental Indemnification

5.9.

Use of Proceeds

5.10.

Pension Plans

5.11.

Fiscal Year

5.12.

Leases

5.13.

Laundry Facility Agreements

5.14.

Landlord Waivers

5.15.

Control Agreements

5.16.

Further Assurances

 

 

SECTION VI  NEGATIVE COVENANTS

 

 

6.1.

Indebtedness

6.2.

Contingent Liabilities

6.3.

Sale and Leaseback

6.4.

Encumbrances

 

ii

--------------------------------------------------------------------------------


 

6.5.

Merger; Consolidation; Sale or Lease of Assets; Permitted Acquisitions

6.6.

Maximum Total Leverage

6.7.

[Intentionally Omitted]

6.8.

[Intentionally Omitted]

6.9.

Minimum Debt Service Coverage

6.10.

Minimum Net Worth

6.11.

Maximum Capital Expenditures and Prepaid Commission Expenses

6.12.

Restricted Payments

6.13.

Investments

6.14.

ERISA

6.15.

Transactions with Affiliates

6.16.

Loans

6.17.

Revolving Credit Commitment

6.18.

No Amendments to Certain Documents

6.19.

[Intentionally Omitted.]

6.20.

Relocations of Principal Place of Business

6.21.

Relocations of Books and Records

6.22.

Changes in Fiscal Year

6.23.

Debt Forgiveness

 

 

SECTION VII  DEFAULTS

 

 

7.1.

Events of Default

7.2.

Remedies

 

 

SECTION VIII  CONCERNING THE ADMINISTRATIVE AGENT AND THE BANKS

 

 

8.1.

Appointment and Authorization

8.2.

Administrative Agent and Affiliates

8.3.

Future Advances

8.4.

Delinquent Bank

8.5.

Payments

8.6.

Action by Administrative Agent

8.7.

Notification of Defaults and Events of Default

8.8.

Consultation with Experts

8.9.

Liability of Administrative Agent

8.10.

Indemnification

8.11.

Independent Credit Decision

8.12.

Successor Administrative Agent

8.13.

Other Agents

 

 

SECTION IX  MISCELLANEOUS

 

 

9.1.

Notices

9.2.

Expenses

9.3.

Indemnification

9.4.

Set-Off

 

iii

--------------------------------------------------------------------------------


 

9.5.

Term of Agreement

9.6.

No Waivers

9.7.

Governing Law

9.8.

Amendments, Waivers, Etc

9.9.

Binding Effect of Agreement

9.10.

Successors and Assigns

9.11.

Counterparts

9.12.

Partial Invalidity

9.13.

Captions

9.14.

WAIVER OF JURY TRIAL

9.15.

WAIVER OF SPECIAL DAMAGES

9.16.

Entire Agreement

9.17.

Replacement of Promissory Notes, Etc

 

 

EXHIBITS

 

 

EXHIBIT A-1 – Form of Revolving Credit Note

 

EXHIBIT A-2 – Form of Term Note

 

EXHIBIT B – Form of Notice of Borrowing or Conversion

 

EXHIBIT C – Indebtedness, Encumbrances

 

EXHIBIT D – Disclosure

 

EXHIBIT E – Form of Opinion of Counsel to the Borrower Affiliated Group

 

EXHIBIT F – Form of Report of Chief Financial Officer

 

EXHIBIT G – Form of Assignment and Assumption

 

EXHIBIT H – Forms of Laundry Facility Agreements

 

EXHIBIT I – Post Closing

 

SCHEDULES

 

SCHEDULE 1 – Commitments and Commitment Percentages

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

Dated as of June 24, 2003

 

THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT is made as of June 24, 2003 by and
among MAC-GRAY CORPORATION, MAC-GRAY SERVICES, INC., and INTIRION CORPORATION,
each a Delaware corporation, having its principal place of business and chief
executive office at 22 Water Street, Cambridge, Massachusetts 02141
(collectively, the “Borrower”), CITIZENS BANK OF MASSACHUSETTS (“Citizens”),
having its head office at 28 State Street, Boston, Massachusetts 02109, each of
the other lending institutions listed on Schedule 1 hereto on the date hereof
(Citizens and each such other lending institution, and the other lending
institutions which may now or hereafter become parties hereto pursuant to
Section 9.10 individually, a “Bank” and collectively, the “Banks”), BankNorth,
N.A., as syndication agent, and KeyBank, N.A. as documentation agent for itself
and each other Bank.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 


SECTION I

 


DEFINITIONS

 


1.1.                              DEFINITIONS.


 

All capitalized terms used in this Agreement, in the Notes or in any other
Security Document (as such terms are defined below), or in any certificate,
report or other document made or delivered pursuant to this Agreement (unless
otherwise defined therein) shall have the respective meanings assigned to them
below:

 

Account and Accounts Receivable.  Individually and collectively, all rights to
payment for goods sold or leased or for services rendered, all sums of money or
other proceeds due or becoming due thereon (including, without limitation, all
accounts receivable, notes, bills, drafts, acceptances, instruments, documents,
chattel paper and all other debts, obligations and liabilities in whatever form
owing to any Person for goods sold by it or for services rendered by it), all
guaranties and security therefor, and all right, title and interest of such
Person in the goods or services giving rise thereto and the rights pertaining to
such goods, including rights of reclamation and stoppage in transit, and all
related insurance, whether any of the foregoing be now existing or hereafter
arising, now or hereafter received by or owing or belonging to such Person.

 

Administrative Agent.  Citizens in the capacity as Administrative Agent for the
Banks under this Agreement and the other Loan Documents, including (where the
context so permits) any other Person or Persons succeeding to the functions of
the Administrative Agent pursuant to this Agreement and the other Loan
Documents.

 

Affected Bank.  See Section 2.11.

 

Affected Loans.  See Section 2.10(a).

 

--------------------------------------------------------------------------------


 

Affiliate.  With reference to any Person, (i) any director or officer of that
Person, (ii) any other Person controlling, controlled by or under direct or
indirect common control with that Person (and if that Person is an individual,
any member of the immediate family (including parents, siblings, spouse,
children, stepchildren, nephews, nieces and grandchildren) of such individual
and any trust whose principal beneficiary is such individual or one or more
members of such immediate family and any Person who is controlled by any such
member or trust), (iii) any other Person directly or indirectly holding 10% or
more of any class of the capital stock or other equity interests (including
options, warrants, convertible securities and similar rights) of that Person,
(iv) any other Person 10% or more of any class of whose capital stock or other
equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any other
Person that possesses, directly or indirectly, power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of that
Person.

 

Agreement.  This Agreement, as the same may be renewed, extended, modified,
supplemented or amended from time to time.

 

Ancillary Documents.  Collectively, (i) the Seller Subordinated Debt Documents,
(ii) the Material Contracts, and (iii) all other agreements, instruments and
contracts which shall from time to time be identified by the Administrative
Agent, the Banks and the Borrower as “Ancillary Documents” for purposes of this
Agreement, as the foregoing may be amended from time to time in accordance with
Section 6.18 and Section 9.8 hereof.

 

Applicable LIBOR Margin.  The Applicable LIBOR Margin is set forth in Section
2.9.

 

Applicable Prime Rate Margin.  The Applicable Prime Rate Margin is set forth in
Section 2.9.

 

Arranger.  Citizens.

 

Assignee.  See Section 9.10(ii).

 

Assignment and Assumption.  See Section 9.10(ii).

 

Assignment of Hedging Contract(s).  The Collateral Assignment of Hedging
Contract(s) entered into within 90 days after the Closing Date and delivered by
the Borrower to the Administrative Agent, assigning all of its rights in and to
the Hedging Contract(s) and the proceeds thereof.

 

Bailee Notices.  Collectively, the separate bailee notices which have been or
are executed and delivered to the Administrative Agent, for the ratable benefit
of the Banks and the Administrative Agent, by the owner of any public warehouse
in which the Borrower or any other member of the Borrower Affiliated Group
stores its Inventory or other Collateral.

 

Banks.  See Preamble.

 

2

--------------------------------------------------------------------------------


 

Borrower.  See Preamble.  The term “Borrower” or “Borrowers” shall, whenever
used in the Loan Agreement or any of the other Loan Documents or Security
Documents, be deemed to mean and include each of Mac-Gray, Services and
Intirion.  It is understood and agreed that each of Mac-Gray, Services and
Intirion, as co-borrowers hereunder, shall be jointly and severally liable for
the payment and performance in full of the Obligations in consideration of the
financial accommodations to be provided by the Banks hereunder.

 

Borrower Affiliated Group.  Collectively, (i) the Borrower and (ii) each of the
Subsidiaries of the Borrower.

 

Business Day.  (i) For all purposes other than as covered by clause (ii) below,
any day other than a Saturday, Sunday or legal holiday on which banks in Boston,
Massachusetts are open for the conduct of a substantial part of their commercial
banking business; and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, LIBOR Loans, any day
that is a Business Day described in clause (i) and that is also a day on which
trading takes place between banks in United States dollar deposits in the London
interbank market.

 

Cambridge Fee Location.  That certain owned Real Estate of Mac-Gray Services,
Inc., located at 22 Water Street, Cambridge, Massachusetts, 02141.

 

Capital Expenditures.  To the extent capitalized in accordance with GAAP, any
expenditure for fixed assets (both tangible and intangible) including assets
being constructed (whether or not completed), leasehold improvements, capital
leases under GAAP, installment purchases of machinery and equipment,
acquisitions of real estate and other similar expenditures including (i) in the
case of a purchase, the entire purchase price, whether or not paid during the
fiscal period in question, (ii) in the case of a capital lease, the capitalized
amount thereof (determined in accordance with GAAP) and (iii) without
duplication, expenditures in or from any construction-in-progress account of any
member of the Borrower Affiliated Group.

 

Carryover LC’s. Collectively, the five (5) Letters of Credit having a Stated
Amount on the Closing Date of $377,000.96, which were issued for the account of
the Borrower prior to the Closing Date by Fleet National Bank.

 

Cash Management Agreements.  Collectively, those agreements between the Borrower
and any of the Banks relating to the cash management of the Borrower Affiliated
Group, including, without limitation, any lockbox agreement entered into from
time to time by any member of the Borrower Affiliated Group at the direction of
the Administrative Agent and any agency agreements with third-party banks in
locations where the Administrative Agent has no operations and at which any
member of the Borrower Affiliated Group has a bank account.

 

CERCLA.  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as the same may from time to time be supplemented or amended and
remain in effect.

 

Change in Control.  The occurrence of any of the following: (i) any Person or
“group” (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended) of Persons acting in concert as a partnership or other group
(other than Stewart G. MacDonald, Jr.,

 

3

--------------------------------------------------------------------------------


 

Sandra MacDonald, Daniel MacDonald and/or Evelyn MacDonald or any of their
respective spouses or immediate family members or trusts or family limited
partnerships for their benefit) shall, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, have
become, after the date hereof, the “beneficial owner” (within the meaning of
such term under Rule 13d-3 under the Exchange Act) of securities of the Borrower
representing 25% or more of the combined voting power of the then outstanding
securities of the Borrower ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors;
(ii) the board of directors of the Borrower shall cease to consist of a majority
of the individuals who constituted the board of directors as of the date hereof
or who shall have become a member thereof subsequent to the date hereof after
having been nominated, or otherwise approved in writing, by at least a majority
of individuals who constituted the board of directors of the Borrower as of the
date hereof; (iii) any change in equity ownership of any Subsidiary of the
Borrower or other member of the Borrower Affiliated Group (other than Mac-Gray),
except as may be expressly permitted by Section 6.5 hereof; or (iv) Stewart G.
MacDonald, Jr. shall cease to be the Chairman and Chief Executive Officer of
Mac-Gray, or shall cease to perform substantially all of his duties and
responsibilities as such officer for a period of more than 30 days (exclusive of
vacations not in excess of such officer’s normal annual vacation allowance,)
unless the Administrative Agent, by the 120th day following such cessation of
service or the expiration of such 30 day period, has determined in its
reasonable discretion that the occurrence of such event will not have a material
adverse effect on the business, condition (financial or otherwise), assets,
operations or prospects of the Borrower Affiliated Group.

 

Closing Date. June 24, 2003.

 

Code.  The Internal Revenue Code of 1986 and the rules and regulations
thereunder, collectively, as the same may from time to time be supplemented or
amended and remain in effect.

 

Collateral.  Collectively, all of the agreements, instruments, contracts,
property (real and personal, tangible and intangible), assets, accounts,
Accounts Receivable, Inventory, equipment, investment property (including a
pledge of all stock of all Subsidiaries of the Borrower), patents, trademarks,
copyrights, websites, domain names, URL’s, other intellectual property and all
applications therefore and all goodwill associated therewith, and all of the
income, proceeds and products of any thereof, under or in respect of which the
Administrative Agent or any Bank or any of the nominees, agents or legal
representatives of the Administrative Agent or any Bank shall have at the
relevant time of reference to the term “Collateral,” any rights or interest as
security for the payment or performance of all or any part of the Obligations,
all as further described in the Security Agreements and the other Loan
Documents.  Collateral hereunder shall not include the Cambridge Fee Location.

 

Collateral Assignment of Material Contracts and Licenses.  The Collateral
Assignment of Material Contracts and Licenses dated as of the date hereof and
executed and delivered by the Borrower to the Administrative Agent, for the
ratable benefit of the Banks and the Administrative Agent, assigning all of the
Borrower’s rights and interests in and to the Material Contracts and Licenses
and the proceeds thereof.

 

4

--------------------------------------------------------------------------------


 

Commitment.  With respect to each Bank, the amount set forth on Schedule 1 as
such Bank’s (i) Revolving Credit Commitment and (ii) Term Loan Commitment, as
such Bank’s Commitment may be modified pursuant hereto and as in effect from
time to time (as evidenced by an updated Schedule 1 circulated by the
Administrative Agent from time to time to reflect assignments permitted by
Section 9.10).

 

Commitment Fee.  The commitment fee payable by the Borrower to the Banks
pursuant to Section 2.5.

 

Commitment Percentage.  With respect to each Bank, the percentage set forth on
Schedule 1 hereto as such Bank’s percentage of the aggregate Revolving Credit
Commitments and Term Loan Commitments.  Schedule 1 may be updated by the
Administrative Agent from time to time to reflect any changes to the Commitment
Percentages.

 

Consolidated and Consolidating.  The terms Consolidated and Consolidating shall
have the respective meanings ascribed to such terms under GAAP.

 

Consolidated Net Worth.  As at any date of determination, an amount equal to the
Consolidated net worth of the Borrower Affiliated Group, as determined in
accordance with GAAP.

 

Control Agreements. Collectively, those agreements among the Borrower, the Agent
and any banks in which the Borrower Affiliated Group maintains deposit accounts.

 

Controlled Group.  All trades or businesses (whether or not incorporated) under
common control that, together with Mac-Gray, are treated as a single employer
under Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.

 

Debt Service Coverage.  For any period, the ratio of Operating Cash Flow to Debt
Service.

 

Debt Service.  For any period, the sum of (i) Interest Charges paid or required
to be paid by the Borrower Affiliated Group in such period, plus (ii) the
aggregate amount of scheduled principal payments required to be made by the
Borrower Affiliated Group during such period with respect to any Indebtedness
for borrowed money or capital lease obligations.

 

Default.  An event or condition that, but for the requirement that time lapse or
notice be given, or both, would constitute an Event of Default.

 

Delinquent Bank.  See Section 8.4.

 

Dollar or $.  Dollars in lawful currency of the United States of America.

 

EBITDA.  In relation to the Borrower Affiliated Group for any period, an amount
equal to the Consolidated net income of the Borrower Affiliated Group after
deduction of all expenses, taxes and other proper charges, determined in
accordance with GAAP (with Inventory being determined on a “first-in, first-out”
basis) for such period, but, in determining such Consolidated net income, any
non-cash GAAP extraordinary gains or losses shall be excluded from such
calculation, plus the following to the extent deducted in computing such
Consolidated net

 

5

--------------------------------------------------------------------------------


 

income for such period:  (i) Interest Charges for such period, (ii) taxes on
income for such period, (iii) depreciation for such period, and (iv)
amortization for such period.

 

Effective Date.  See Section 5.7.

 

Encumbrances.  See Section 6.4.

 

Environmental Laws.  Any and all applicable foreign, federal, state and local
environmental, health or safety statutes, laws, regulations, ordinances,
policies and or common law (whether now existing or hereafter enacted or
promulgated), of all federal, state, local or other governmental authorities,
agencies, commissions, boards, bureaus or departments which may now or hereafter
have jurisdiction over the Borrower, any other member of the Borrower Affiliated
Group or any landlord under any real estate Lease under which the Borrower or
such other member of the Borrower Affiliated Group is a tenant, and all
applicable judicial and administrative and regulatory decrees, judgments and
orders, including common law rulings and determinations, relating to injury to,
or the protection of, real or personal property or human health or the
environment, including, without limitation, all requirements pertaining to
reporting, licensing, permitting, investigation, remediation and removal of
emissions, discharges, releases or threatened releases of Hazardous Materials,
chemical substances, pollutants or contaminants whether solid, liquid or gaseous
in nature, into the environment or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of such
Hazardous Materials, chemical substances, pollutants or contaminants.

 

ERISA.  The Employee Retirement Income Security Act of 1974 and the rules and
regulations thereunder, collectively, as the same may from time to time be
supplemented or amended and remain in effect.

 

Equity Securities.  As to any Person, any shares of any class of capital stock
or other equity interests of such Person, voting or non-voting, or any options,
warrants or similar rights with respect to any such shares or other equity
interests.

 

Event of Default.  Any event described in Section 7.1.

 

Excess Cash Flow.  In relation to the Borrower Affiliated Group for any period,
the amount determined by (A) subtracting from EBITDA for such period, the
following items:  (i) cash taxes on income directly or indirectly paid in such
period, (ii) Capital Expenditures made during such period (such Capital
Expenditures to be subject to the provisions of Section 6.10), (iii) Total Fixed
Charges paid in such period (including any Restricted Payment), (iv) the
aggregate amount of voluntary prepayments of principal during such period with
respect to the Term Loan; and (v) all Prepaid Commission Expenses paid in such
period; and (B) adding to EBITDA for such period, any amounts received, to the
extent not already included in EBITDA, in settlement or payment of any judgment,
or as repayment or redemption of promissory notes or capital stock of any other
Person held by the Borrower or any other member of the Borrower Affiliated
Group.

 

Existing Debt.  See Section 6.1(d).

 

6

--------------------------------------------------------------------------------


 

Federal Funds Effective Rate.  For any day, a fluctuating interest rate per
annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from 3 federal funds brokers of recognized standing
selected by the Administrative Agent.

 

Fee Letter.  The letter agreement dated as of the date hereof among Citizens,
the Arranger and the Borrower.

 

Five-Year Projections.  See Section 4.7.

 

Foreign Subsidiary.  See Section 3.1.13.

 

Funded Debt Ratio.  As at the end of any fiscal quarter of the Borrower
Affiliated Group, the ratio of (i) Total Funded Debt as at the end of such
fiscal quarter, to (ii) EBITDA for the four consecutive fiscal quarters of the
Borrower Affiliated Group ending on the last day of such fiscal quarter, subject
to any proforma adjustments to EBITDA for any acquired entities in connection
with any Permitted Acquisitions based on identified cost improvements, subject
to the Administrative Agent’s approval of any such adjustments in its reasonable
discretion.

 

Funding Date. Shall mean the 24th day of June, 2003.

 

GAAP.  Generally accepted accounting principles in the United States of America,
consistently applied.

 

Guarantees.  As applied to any Person, without duplication, all guarantees,
endorsements or other contingent or surety obligations with respect to
obligations of others whether or not reflected on such Person’s Consolidated
balance sheet, including any obligation to furnish funds, directly or indirectly
(whether by virtue of partnership arrangements, by agreement to keep-well or
otherwise), through the purchase of goods, supplies or services, or by way of
stock purchase, capital contribution, advance or loan, or to enter into a
contract for any of the foregoing, for the purpose of payment of obligations of
any other Person.

 

Hazardous Material.  Any substance (i) the presence of which requires or
may hereafter require notification, investigation or remediation under any
Environmental Law; (ii) which is or becomes defined as a “hazardous waste” or
“hazardous material” or “hazardous substance” or “controlled industrial waste”
or “pollutant” or “contaminant” under any present or future Environmental Law or
amendments thereto including, without limitation, CERCLA, and any applicable
local statutes and the regulations promulgated thereunder; (iii) which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous and is or becomes regulated by any governmental
authority, agency, department, commission, board or instrumentality of any
foreign country, the United States, any state of the United States, or any
political subdivision thereof to the extent any of the foregoing has or had
jurisdiction over the Borrower or any other member of the Borrower Affiliated
Group or any landlord under any real property lease under which the Borrower or
any other member of the Borrower Affiliated Group is a tenant; or (iv) without
limitation, which contains gasoline, diesel

 

7

--------------------------------------------------------------------------------


 

fuel or other petroleum products, asbestos, asbestos containing materials
(“ACM”), polychlorinated biphenyls (“PCB’s”), flammable materials or radioactive
material.

 

Hedging Contracts.  Shall mean, any interest swap agreements, interest cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrower and the Agent and/or KeyBank,
N.A. and designed to protect the Borrower against fluctuations in interest rates
or currency exchange rates.

 

Hedging Obligations. Shall mean, with respect to the Borrower, all liabilities
of the Borrower to the Agent under the Hedging Contracts.

 

Indebtedness.  As applied to any Person, (i) all obligations for borrowed money
or other extensions of credit whether secured or unsecured, absolute or
contingent, including, without limitation, unmatured reimbursement obligations
with respect to letters of credit or guarantees issued for the account of or on
behalf of such Person, and all obligations representing the deferred purchase
price of property, other than accounts payable arising in the ordinary course of
business, (ii) all obligations evidenced by bonds, notes, debentures or other
similar instruments, (iii) all obligations secured by any mortgage, pledge,
security interest or other lien on property owned or acquired by such Person,
whether or not the obligations secured thereby shall have been assumed, (iv)
that portion of all obligations arising under capital leases that is required to
be capitalized on the Consolidated balance sheet of such Person, (v) all
Guarantees, and (vi) all obligations that are immediately due and payable out of
the proceeds of or production from property now or hereafter owned or acquired
by such Person.

 

Initial Financial Statement.  See Section 4.7.

 

Insolvent or Insolvency.  The occurrence of one or more of the following events
with respect to a Person:  dissolution; termination of existence; insolvency
within the meaning of the United States Bankruptcy Code or other foreign or
domestic applicable statutes; such Person’s inability to pay its debts as they
come due; appointment of a receiver of any part of the property of, execution of
a trust mortgage or an assignment for the benefit of creditors by, or the entry
of an order for relief or the filing of a petition in bankruptcy or the
commencement of any proceedings under any bankruptcy or insolvency laws, or any
laws relating to the relief of debtors, readjustment of indebtedness or
reorganization of debtors, or the offering of a plan to creditors for
composition or extension, except for an involuntary proceeding commenced against
such Person which is dismissed within 45 days after the commencement thereof
without the entry or an order for relief or the appointment of a trustee.

 

Interest Charges.  For any period, means, without duplication, all interest and
all amortization of debt discount and expense (including commitment fees, letter
of credit fees, balance deficiency fees and similar expenses (but excluding all
fees and expenses paid (or the amortization thereof) (i) on the Closing Date
pursuant to Section 3.1.9, or (ii) to the Borrower’s counsel, advisors,
accountants and agents in connection with the consummation of the transactions
contemplated by this Agreement) on any particular Indebtedness (including
outstanding Letters of Credit) for which such calculations are being made, all
as determined in accordance with GAAP.  Computations of Interest Charges on a
pro forma basis for Indebtedness having a variable interest rate shall be
calculated at the rate in effect on the date of any determination.

 

8

--------------------------------------------------------------------------------


 

Interest Period.  With respect to each LIBOR Loan, the Interest Period shall
mean:

 

(I)                                     INITIALLY, THE PERIOD BEGINNING ON (AND
INCLUDING) THE FUNDING DATE AND ENDING ON (BUT EXCLUDING) JUNE 30, 2003 (THE
“STUB PERIOD”); AND

 

(II)                                  THEN, EACH PERIOD COMMENCING ON THE LAST
DAY OF THE NEXT PRECEDING INTEREST PERIOD AND ENDING ON THE DAY WHICH
NUMERICALLY CORRESPONDS TO THE LAST DAY OF THE STUB PERIOD ONE MONTH THEREAFTER
(OR, IF SUCH MONTH HAS NO NUMERICALLY CORRESPONDING DAY, ON THE LAST BUSINESS
DAY OF SUCH MONTH) AND

 

(III)                               THEREAFTER, EACH PERIOD COMMENCING ON THE
LAST DAY OF THE NEXT PRECEDING INTEREST PERIOD AND ENDING ONE, TWO, THREE OR SIX
MONTHS THEREAFTER, SUBJECT TO AVAILABILITY, AS THE BORROWER MAY ELECT IN THE
APPLICABLE NOTICE OF BORROWING OR CONVERSION;

 

PROVIDED THAT:

 

(IV)                              ANY INTEREST PERIOD (OTHER THAN AN INTEREST
PERIOD DETERMINED PURSUANT TO CLAUSE (III) BELOW) THAT WOULD OTHERWISE END ON A
DAY THAT IS NOT A BUSINESS DAY SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS
DAY UNLESS SUCH BUSINESS DAY FALLS IN THE NEXT CALENDAR MONTH, IN WHICH CASE
SUCH INTEREST PERIOD SHALL END ON THE FIRST PRECEDING BUSINESS DAY;

 

(V)                                 ANY INTEREST PERIOD THAT BEGINS ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD)
SHALL, SUBJECT TO CLAUSE (VI) BELOW, END ON THE LAST BUSINESS DAY OF A CALENDAR
MONTH;

 

(VI)                              ANY INTEREST PERIOD APPLICABLE TO REVOLVING
CREDIT LOANS THAT WOULD OTHERWISE END AFTER THE REVOLVING CREDIT MATURITY DATE
SHALL END ON SAID REVOLVING CREDIT MATURITY DATE; AND ANY INTEREST PERIOD
APPLICABLE TO ANY PORTION OF THE TERM LOAN THAT WOULD OTHERWISE END AFTER THE
TERM LOAN MATURITY DATE SHALL END ON SAID TERM LOAN MATURITY DATE;

 

(VII)                           NO INTEREST PERIOD APPLICABLE TO THE TERM LOAN
SHALL INCLUDE A PRINCIPAL REPAYMENT DATE FOR SUCH TERM LOAN UNLESS AN AGGREGATE
PRINCIPAL AMOUNT OF LOANS AT LEAST EQUAL TO THE PRINCIPAL AMOUNT DUE ON SUCH
PRINCIPAL REPAYMENT DATE SHALL BE PRIME RATE LOANS OR OTHER LOANS HAVING
INTEREST PERIODS ENDING ON OR BEFORE SUCH DATE;

 

(VIII)                        IF THE BORROWER HAS OR MAY INCUR HEDGING
OBLIGATIONS WITH THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE LOANS, THE
INTEREST PERIOD SHALL BE OF THE SAME DURATION AS THE RELEVANT PERIOD SET FORTH
UNDER THE APPLICABLE HEDGING CONTRACT.

 

(IX)                                NOTWITHSTANDING CLAUSES (VI) AND (VII)
ABOVE, NO INTEREST PERIOD SHALL HAVE A DURATION OF LESS THAN ONE MONTH; AND IF
ANY INTEREST PERIOD WOULD BE FOR A SHORTER PERIOD, SUCH INTEREST PERIOD SHALL
NOT BE AVAILABLE HEREUNDER.

 

9

--------------------------------------------------------------------------------


 

Intirion.  Intirion Corporation, a Delaware corporation, which is a wholly-owned
Subsidiary of Mac-Gray.

 

Intirion Patent and Trademark Security Agreement.  The Patent and Trademark
Security Agreement dated as of the date hereof and executed and delivered by
Intirion to the Administrative Agent, for the ratable benefit of the Banks and
the Administrative Agent.

 

Intirion Security Agreement.  The Security Agreement dated as of the date hereof
and executed and delivered by Intirion to the Administrative Agent, for the
ratable benefit of the Banks and the Administrative Agent.

 

Inventory.  Goods, merchandise and other personal property, now owned or
hereafter acquired by a Person, which are held for sale or lease or are
furnished or to be furnished under a contract of service or are raw materials,
work in process or materials used or consumed or to be used or consumed in such
Person’s business.

 

Investment.  As applied to any Person, (i) the purchase or acquisition of any
share of capital stock, partnership interest, limited liability company
membership interest, evidence of indebtedness or other equity security of any
other Person, (ii) any loan, advance or extension of credit to, or contribution
to the capital of, any other Person, (iii) any real estate held for sale or
investment, (iv) any commodities futures contracts held other than in connection
with bona fide hedging transactions, (v) any other investment in any other
Person, and (vi) the making of any commitment or acquisition of any option to
make an Investment.

 

Issuing Bank.  Citizens Bank of Massachusetts.

 

Landlord Waivers.  Collectively, the separate Landlord Waivers which have been,
or shall be in accordance with Section 5.14 hereof, executed and delivered to
the Administrative Agent, for the ratable benefit of the Banks and the
Administrative Agent, by the landlord under the Leases for office, warehouse,
repair and other administrative space at the locations listed in Section 4.23
and on Exhibit D and at each other office, warehouse, repair or other
administrative location from time to time required by the Administrative Agent
with respect to any Leases of real property used for office, warehouse, repair
or other administrative purposes entered into after the Closing Date, each in
form and substance satisfactory to the Administrative Agent.

 

Laundry Facilities Agreement(s).  See Section 4.23.

 

Leasehold Mortgages. Collectively, the separate Leasehold Mortgage, Security
Agreement, Assignment of Rents and Financing Statements between the applicable
member of the Borrower Affiliated Group and the Administrative Agent, for the
ratable benefit of the Banks and the Administrative Agent, with respect to each
location required by the Administrative Agent pursuant to Section 7.2(c) with
respect to any Leases of real property entered into by any member of the
Borrower Affiliated Group.

 

Leases or Lease.  Any agreement granting a Person the right to occupy space in a
structure or real estate for any period of time or any capital lease, operating
lease or other lease of or agreement to use personal property including, but not
limited to, machinery, equipment, furniture and fixtures, whether evidenced by
written or oral lease, contract, sales agreement or other agreement no matter
how characterized.

 

10

--------------------------------------------------------------------------------


 

Letters of Credit.  Letters of credit in the form customarily issued by the
Issuing Bank as standby Letters of Credit issued or to be issued for the account
of the Borrower by the Issuing Bank, under the joint responsibilities of the
Banks, upon the terms and subject to the conditions contained in this Agreement.

 

LIBOR Loan.  Any Revolving Credit Loan or portion of the Term Loan bearing
interest at a rate determined with reference to the LIBOR Rate.

 

LIBOR Rate.  Shall mean relative to any Interest Period for a LIBOR Loan, the
offered rate for deposits of U.S. Dollars in an amount approximately equal to
the amount of the LIBOR Loan for a term coextensive with the Interest Period
which the British Bankers’ Association fixes as its LIBOR rate and which appears
on the Telerate Page 3750 as of 11 a.m. London time on the day which is two
London Banking Days prior to the beginning of such Interest Period. The LIBOR
Rate may be adjusted, in the Administrative Agent’s sole discretion, to take
into consideration any change in the LIBOR Reserve Percentage for such period. 
The LIBOR Rate shall be adjusted automatically as of the effective date of any
such change in the LIBOR Reserve Percentage.

 

LIBOR Reserve Percentage.  Means, relative to any day of any Interest Period for
the LIBOR Loan, the maximum aggregate (without duplication) of the rates
(expressed as a decimal fraction) of reserve requirements (including all basic,
emergency, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
applicable to the Administrative Agent during such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (the “Board”) or other governmental authority having jurisdiction
with respect thereto as issued from time to time and then applicable to assets
or liabilities consisting of “Eurocurrency Liabilities”, as currently defend in
Regulation D of the Board, having a term approximately equal or comparable to
such interest Period .

 

Loan.  A Revolver Loan or the Term Loan made to the Borrower by any Bank
pursuant to Section II of this Agreement, and “Loans” means all of such
Revolving Credit Loans and the Term Loan, collectively.

 

Loan Account.  The account or accounts on the books of the Administrative Agent
in which will be recorded Loans and advances (including issued and outstanding
Letters of Credit) made by the Banks to the Borrower pursuant to this Agreement,
payments made on such Loans and other appropriate debits and credits as provided
by this Agreement.

 

Loan Documents.  Collectively, this Agreement (including, without limitation,
the agreements and other instruments listed or described in Section III), the
Notes, the Security Agreements, the Services Patent and Trademark Security
Agreement, the Intirion Patent and Trademark Security Agreement, the Mac-Gray
Pledge Agreement, the Collateral Assignment of Material Contracts and Licenses,
the Cash Management Agreements, the Control Agreements, the Negative Pledge
Agreements, the Letters of Credit (and related documentation and agreements,
including any letter of credit application), and the Landlord Waivers, the
Bailee Notices, the Hedging Contract(s), the Assignment of Hedging Contract(s),
the Fee Letter, the Perfection Certificates and the Solvency Certificates,
together with all agreements and other instruments contemplated thereby (other
than the Ancillary Documents), all certificates delivered

 

11

--------------------------------------------------------------------------------


 

in connection therewith from time to time and all schedules, exhibits and
annexes thereto, as any of the foregoing may from time to time be amended and in
effect.

 

Mac-Gray.  Mac-Gray Corporation, a publicly-held Delaware corporation.

 

Mac-Gray Pledge Agreement.  The Pledge Agreement dated as of the date hereof and
executed and delivered by Mac-Gray to the Administrative Agent, for the ratable
benefit of the Banks and the Administrative Agent, pursuant to which, without
limitation, all of the issued and outstanding capital stock of its Subsidiaries
is pledged to the Administrative Agent.

 

Mac-Gray Security Agreement.  The Security Agreement dated as of the date hereof
and executed and delivered by Mac-Gray to the Administrative Agent, for the
ratable benefit of the Banks and the Administrative Agent.

 

Majority Banks.  Any two or more Banks whose aggregate Commitments constitute at
least sixty-six and two-thirds percent (66.67%) of the Total Commitment in
effect at the relevant time of reference, or if the Commitments have been
terminated, any two or more Banks whose aggregate Loans and Letters of Credit
outstanding constitute at least sixty-six and two-thirds percent (66.67%) of the
aggregate Loans and Letters of Credit outstanding at the relevant time of
reference.

 

Material Contracts.  See Section 4.27.

 

Negative Pledge Agreements.  The Negative Pledge Agreements dated as of the date
hereof and executed and delivered by the Borrower to the Administrative Agent,
for the ratable benefit of the Banks and the Administrative Agent.

 

Net Proceeds.  With respect to the sale, transfer or other disposition by any
member of the Borrower Affiliated Group of any asset or group of assets (other
than Inventory wholly in the ordinary course of business, but including, without
limitation, any sale of Equity Securities and leases owned by the MicroFridge®
Division), means the amount of cash (freely convertible into Dollars) received
by the Borrower, any other member of the Borrower Affiliated Group or their
agents or the Administrative Agent, from such sale or other disposition
(including, without limitation, any tax refund or tax benefit resulting from a
loss on such sale or other disposition as and when such tax benefit is
realized), after (i) provision for all income or other taxes of the Borrower
Affiliated Group measured by or resulting from such sale or other disposition,
(ii) payment of all reasonable third party brokerage commissions and other
reasonable out-of-pocket fees and expenses to third parties related to such sale
or other disposition, (iii) deduction of appropriate amounts approved by the
Administrative Agent to be provided by any member of the Borrower Affiliated
Group as a reserve, in accordance with GAAP, against any liabilities associated
with such sale, transfer or other disposition and retained by such member of the
Borrower Affiliated Group after such sale or other disposition, and (iv) payment
of the outstanding principal amount of, and premium or penalty, if any, and
interest on, any Indebtedness that is secured by a lien or other encumbrance on
the assets in question and that is required to be repaid as a result of such
sale, transfer or other disposition.

 

Notes.  Collectively, (i) the Revolving Credit Notes and (ii) the Term Notes.

 

12

--------------------------------------------------------------------------------


 

Notice of Borrowing or Conversion.  See Section 2.4.

 

Obligations.  Any and all obligations of the Borrower Affiliated Group to the
Administrative Agent or any Bank (i) under the Loan Documents and Security
Documents of every kind and description (including, without limitation, any
Hedging Obligations and any obligations with respect to Letters of Credit),
direct or indirect, absolute or contingent, primary or secondary, due or to
become due, now existing or hereafter arising, regardless of how they arise or
by what agreement or instrument, if any, and including obligations to perform
acts and refrain from taking action as well as obligations to pay money, and
(ii) in connection with any cash management arrangements or deposit accounts
maintained by any member of the Borrower Affiliated Group with the
Administrative Agent or any Bank.

 

Operating Cash Flow. For any period, EBITDA for such period, minus the sum of
(w) 75% of Capital Expenditures for such period, plus (x) 100% of Prepaid
Commission Expenses for such period, plus (y) any taxes on income paid or due
and payable in cash during such period, plus (z) any Restricted Payments made
pursuant to Section 6.12.

 

Participant.  See Section 9.10.

 

PBGC.  The Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.

 

PCB.  See definition of Hazardous Material.

 

Perfection Certificates. Collectively, the separate perfection certificates
dated as of the date hereof and executed and delivered by an officer of each
member of the Borrower Affiliated Group to the Administrative Agent, for the
ratable benefit of the Banks and the Administrative Agent.

 

Permitted Acquisitions.  See Section 6.5.

 

Permitted Encumbrances.  See Section 6.4.

 

Person or person.  An individual, a company, a corporation, an association, a
partnership, a joint venture, a limited liability company or partnership, an
unincorporated trade or business enterprise, a trust, an estate, or a government
(national, regional or local) or an agency, instrumentality or official thereof.

 

Plan.  At any time, an employee pension or other benefit plan that is subject to
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or any member of the
Controlled Group for employees of the Borrower or any member of the Controlled
Group or (ii) if such Plan is established or maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which the Borrower or any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five Plan years made contributions.

 

Prepaid Commission Expenses.  The amount of any one-time up-front payment
required

 

13

--------------------------------------------------------------------------------


 

to be paid by any member of the Borrower Affiliated Group, to the landlord or
lessor under any Laundry Facility Agreement, upon the commencement of such
Laundry Facility Agreement (but without duplication for any amount included as a
Capital Expenditure).

 

Prime Rate.  The variable per annum rate of interest so designated from time to
time by Citizens as its Prime Rate.  The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate being charged to any customer.

 

Prime Rate Loan.  Any Revolving Credit Loan or portion of the Term Loan bearing
interest calculated by reference to the Prime Rate.

 

Qualified Investments.  As applied to any member of the Borrower Affiliated
Group, investments in (i) notes, bonds or other obligations of the United States
of America or any agency thereof that as to principal and interest constitute
direct obligations of or are guaranteed by the United States of America, (ii)
certificates of deposit or other deposit instruments or accounts of banks or
trust companies organized under the laws of the United States or any state
thereof that have capital and surplus of at least $100,000,000, (iii) commercial
paper that is rated not less than prime-one or A-I or their equivalents by
Moody’s Investors Service, Inc. or Standard & Poor’s Corporation, respectively,
or their successors, and (iv) any repurchase agreement secured by any one or
more of the foregoing.

 

Rate Period.  The period beginning on the third Business Day following delivery
to the Administrative Agent of the annual or quarterly financial statements
required to be delivered pursuant to Section 5.1(a) or Section 5.1(b) and ending
on the second Business Day after the day on which the next such quarterly (or
annual, as applicable) financial statements are delivered to the Administrative
Agent.

 

Real Property or Real Properties.  Collectively, (i) the several parcels of land
together with the improvements now or hereafter located thereon, which are now
or hereafter owned by any member of the Borrower Affiliated Group, as more fully
set forth, in the case of those now owned, on Exhibit D hereto, and (ii) the
several parcels of land together with the improvements now or hereafter located
thereon, which are now or hereafter leased by any member of the Borrower
Affiliated Group pursuant to a real property Lease, as more fully set forth, in
the case of those now leased, on Exhibit D hereto.

 

Reportable Event.  See Section 5.1(g).

 

Restricted Payment.  (i) Any cash or property dividend, distribution or payment,
direct or indirect, by the Borrower or any of its Subsidiaries to any Person who
now holds, or who in the future holds, an equity interest in the Borrower or any
of its Subsidiaries, whether evidenced by a security or not, other than regular
compensation and bonuses paid to employees of the Borrower and its Subsidiaries
in the ordinary course of business and consistent with past practices (which the
parties agree shall include payments made or to be made to Evelyn C. MacDonald
pursuant to the agreement with her described on Exhibit D hereto in an aggregate
amount not to exceed $105,000 in any fiscal year), and other than dividends
payable solely in shares of any class of capital stock to holders of that class,
(ii) any payment on account of the purchase, redemption, retirement or other
acquisition for value of any capital stock of the Borrower or its Subsidiaries,
or any other payment or distribution made in respect thereof, either directly or
indirectly, and

 

14

--------------------------------------------------------------------------------


 

(iii) any management or similar fees paid or payable by the Borrower or any of
its Subsidiaries to any Affiliate of the Borrower.

 

Revolving Credit Commitment.  In relation to any Bank, the maximum amount of
Revolving Credit Loans that such Bank shall be committed to make to the Borrower
upon the terms and subject to the conditions contained in this Agreement, as set
forth on Schedule 1, as such Schedule 1 may be updated by the Administrative
Agent from time to time to reflect any changes in the Revolving Credit
Commitments as a result of assignments permitted by Section 9.10.

 

Revolving Credit Commitment Percentage.  With respect to each Bank having a
Revolving Credit Commitment, the percentage set forth on Schedule 1 as such
Bank’s percentage of the aggregate Revolving Credit Commitments of all the
Banks.  Schedule 1 shall be updated by the Administrative Agent from time to
time to reflect any changes in the Revolving Credit Commitment Percentages.

 

Revolving Credit Maturity Date.  June 30, 2006.

 

Revolving Credit Notes.  See Section 2.2.

 

Revolving Credit Loans.  Collectively, the loans in the maximum aggregate
principal amount of $60,000,000 made or to be made to the Borrower by the Banks
pursuant to this Agreement (including Section 2.1(a) hereof) and subject to the
limitations contained herein.

 

Security Agreements.  Collectively, (i) the Mac-Gray Security Agreement, (ii)
the Intirion Security Agreement, and (iii) the Services Security Agreement.

 

Security Documents.  Collectively, (i) the Loan Documents and (ii) all other
agreements, instruments or contracts by which any of the Obligations shall be
evidenced or under or in respect of which the Administrative Agent, any Bank or
any of their respective nominees, agents, or representatives shall have, at such
time, any rights or interests as security for the payment or performance of all
or any part of the Obligations.

 

Seller(s).  Individually and collectively, the one or more sellers of properties
and assets in connection with an acquisition of a business made by the Borrower
prior to the Closing Date.

 

Seller Subordinated Debt.  The Subordinated Debt of the Borrower or any other
member of the Borrower Affiliated Group to Seller(s) pursuant to the Seller
Subordinated Debt Documents.

 

Seller Subordinated Debt Documents.  Collectively, (i) the Seller Subordinated
Promissory Notes, and (ii) each of any other agreements, contracts and
instruments executed and delivered in connection with the foregoing or relating
thereto, in each case as amended or modified in accordance with Section 6.18 and
Section 9.8 hereof.

 

Seller Subordinated Promissory Notes.  Collectively, the subordinated promissory
notes described on Exhibit D hereto and evidencing Subordinated Debt of the
Borrower or any other member of the Borrower Affiliated Group in favor of any
Seller.

 

15

--------------------------------------------------------------------------------


 

Services.  Mac-Gray Services, Inc., a Delaware corporation, which is a
wholly-owned Subsidiary of Mac-Gray.

 

Services Patent and Trademark Security Agreement.  The Patent and Trademark
Security Agreement dated as of the date hereof and executed and delivered by
Services to the Administrative Agent, for the ratable benefit of the Banks and
the Administrative Agent.

 

Services Security Agreement.  The Security Agreement dated as of the date hereof
and executed and delivered by Services to the Administrative Agent, for the
ratable benefit of the Banks and the Administrative Agent.

 

Solvency Certificates.  Collectively, the separate solvency certificates dated
as of the date hereof and executed and delivered by the chief financial officer
of each member of the Borrower Affiliated Group to the Administrative Agent, for
the ratable benefit of the Banks and the Administrative Agent.

 

Special Payment Conditions.  Collectively, the following conditions: (i) all
sums which shall have become due and payable by the Borrower to the
Administrative Agent or the Banks under any of the Security Documents on or
prior to such date shall have been paid in full on or prior to such date; and
(ii) no event or condition which constitutes a Default or an Event of Default
shall be continuing on or as of such date or shall occur by reason of the making
of the payment on such date.

 

Stated Amount.  With respect to each Letter of Credit outstanding at any time,
the maximum amount then available to be drawn thereunder (without regard to
whether any conditions to drawing could then be met).

 

Subordinated Debt.  Indebtedness (including any Indebtedness evidenced by any
payment-in-kind promissory notes, if any) of the Borrower or any other member of
the Borrower Affiliated Group which is unsecured and is expressly subordinated
and made junior to the payment and performance in full of the Obligations on
terms and conditions as shall be satisfactory to the Administrative Agent and
the Banks, and including, without limitation, the Seller Subordinated Debt;
provided that the terms of the subordination set forth in the Seller
Subordinated Promissory Notes are deemed satisfactory to the Administrative
Agent and the Banks solely with respect to the Seller Subordinated Debt
outstanding on the Closing Date.

 

Subsidiary.  Any corporation, association, joint stock company, business trust
or other similar organization of which 50% or more of the ordinary voting power
for the election of a majority of the members of the board of directors or other
governing body of such entity is held or controlled by a Person or a Subsidiary
of such Person; or any other such organization the management of which is
directly or indirectly controlled by a Person or a Subsidiary of such Person
through the exercise of voting power or otherwise; or any joint venture, whether
incorporated or not, in which a Person has a 50% or more ownership interest.

 

Taxes or Other Payments.  See Section 2.13(a).

 

Term Notes.  See Section 2.2.

 

16

--------------------------------------------------------------------------------


 

Term Loan.  The term loan in the original principal amount of $20,000,000 made
or to be made to the Borrower on the Closing Date by the Banks having a Term
Loan Commitment pursuant to this Agreement (including Section 2.1(d) hereof),
and subject to the limitations contained herein.

 

Term Loan Commitment.  In relation to any Bank, the maximum liability of such
Bank, as set forth on Schedule 1, to participate in making the Term Loan to the
Borrower upon the terms and subject to the conditions contained in this
Agreement.  Schedule 1 shall be updated by the Administrative Agent from time to
time to reflect any changes in the Term Loan Commitments as a result of
assignments permitted by Section 9.10.

 

Term Loan Commitment Percentage.  With respect to each Bank having a Term Loan
Commitment, the percentage set forth on Schedule 1 as such Bank’s percentage of
the aggregate Term Loan Commitments of all the Banks.  Schedule 1 shall be
updated by the Administrative Agent from time to time to reflect any changes in
the Term Loan Commitment Percentages.

 

Term Loan Maturity Date.  June 30, 2008.

 

Total Commitment.  As of any date, the sum of the then-current Commitments of
the Banks, provided that the Total Commitment shall not at any time exceed
$80,000,000.

 

Total Fixed Charges.  For any period, (i) Interest Charges paid or required to
be paid by the Borrower Affiliated Group in such period, plus (ii) the aggregate
amount of scheduled principal payments required to be made by the Borrower
Affiliated Group during such period with respect to any Indebtedness for
borrowed money or capital lease obligations, plus (iii) any fees, including
Letter of Credit Fees and Commitment Fees, required to be paid in connection
with any of the foregoing Indebtedness.

 

Total Funded Debt.  As at any date of determination, on a Consolidated basis for
the Borrower Affiliated Group (and without duplication), the sum of (i) the
aggregate amount of the Loans outstanding on such date, plus (ii) the Stated
Amount of Letters of Credit outstanding on such date, plus (iii) the aggregate
amount of the Subordinated Debt outstanding on such date, plus (iv) all
principal obligations arising under capital leases in effect on such date
required to capitalized in accordance with GAAP, plus (v) all other Guarantees
and Indebtedness for borrowed money of the Borrower Affiliated Group outstanding
on such date.

 


1.2.                              TERMS OF GENERAL APPLICATION.  FOR ALL
PURPOSES OF THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN OR THEREIN OR UNLESS THE CONTEXT OTHERWISE REQUIRES:


 

(I)                                     REFERENCES TO ANY PERSON DEFINED IN THIS
AGREEMENT REFER TO SUCH PERSON AND ITS SUCCESSOR IN TITLE AND ASSIGNS OR (AS THE
CASE MAY BE) HIS SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS, ADMINISTRATORS AND OTHER
LEGAL REPRESENTATIVES;

 

17

--------------------------------------------------------------------------------


 

(II)                                  REFERENCES TO ANY AGREEMENT, INSTRUMENT OR
DOCUMENT DEFINED IN THIS AGREEMENT REFER TO SUCH DOCUMENT AS ORIGINALLY
EXECUTED, OR IF SUBSEQUENTLY VARIED, EXTENDED, RENEWED, MODIFIED, AMENDED,
RESTATED OR SUPPLEMENTED FROM TIME TO TIME, AS SO VARIED, EXTENDED, RENEWED,
MODIFIED, AMENDED, RESTATED OR SUPPLEMENTED AND IN EFFECT AT THE RELEVANT TIME
OF REFERENCE THERETO;

 

(III)                               WORDS IMPORTING THE SINGULAR ONLY SHALL
INCLUDE THE PLURAL AND VICE VERSA, AND THE WORDS IMPORTING THE MASCULINE GENDER
SHALL INCLUDE THE FEMININE GENDER AND VICE VERSA, AND ALL REFERENCES TO DOLLARS,
$, U.S. DOLLARS OR UNITED STATES DOLLARS, SHALL BE TO DOLLARS;

 

(IV)                              ACCOUNTING TERMS NOT OTHERWISE DEFINED IN THIS
AGREEMENT OR ANY OF THE OTHER SECURITY DOCUMENTS HAVE THE MEANINGS ASSIGNED TO
THEM IN ACCORDANCE WITH GAAP, ON A BASIS CONSISTENT WITH THE FINANCIAL
STATEMENTS REFERRED TO IN SECTION 4.7 OF THIS AGREEMENT;

 

(V)                                 ALL FINANCIAL STATEMENTS AND OTHER FINANCIAL
INFORMATION PROVIDED BY THE BORROWER AND EACH OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP, TO THE ADMINISTRATIVE AGENT OR ANY BANK SHALL BE PROVIDED WITH
REFERENCE TO DOLLARS;

 

(VI)                              ALL OF THE OBLIGATIONS OF THE BORROWER
AFFILIATED GROUP UNDER THIS AGREEMENT AND EACH OTHER SECURITY DOCUMENT SHALL BE
THE JOINT AND SEVERAL OBLIGATIONS OF EACH MEMBER OF THE BORROWER AFFILIATED
GROUP; AND

 

(VII)                           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
THE RESULT OF NEGOTIATION AMONG, AND HAVE BEEN REVIEWED BY COUNSEL TO, AMONG
OTHERS, THE BORROWER AFFILIATED GROUP AND THE ADMINISTRATIVE AGENT AND ARE THE
PRODUCT OF DISCUSSIONS AND NEGOTIATIONS AMONG ALL PARTIES.  ACCORDINGLY, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE NOT INTENDED TO BE CONSTRUED AGAINST
THE ADMINISTRATIVE AGENT OR ANY OF THE BANKS MERELY ON ACCOUNT OF THE
ADMINISTRATIVE AGENT’S OR ANY BANK’S INVOLVEMENT IN THE PREPARATION OF SUCH
DOCUMENTS.

 


SECTION II

 


DESCRIPTION OF CREDIT

 


2.                                       THE CREDIT FACILITIES.


 


2.1.                              THE LOANS.


 


(A)                                  REVOLVING CREDIT LOANS.  SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, EACH OF THE BANKS HAVING A
REVOLVING CREDIT COMMITMENT SEVERALLY AGREES TO LEND TO THE BORROWER AND THE
BORROWER MAY BORROW, REPAY AND REBORROW FROM TIME TO TIME BETWEEN THE CLOSING
DATE AND THE REVOLVING CREDIT MATURITY DATE, SUCH AMOUNTS AS ARE REQUESTED BY
THE BORROWER UP TO A MAXIMUM AGGREGATE PRINCIPAL AMOUNT OUTSTANDING (AFTER
GIVING EFFECT TO ALL AMOUNTS REQUESTED) AT ANY ONE TIME EQUAL TO SUCH BANK’S
REVOLVING CREDIT COMMITMENT; PROVIDED, HOWEVER, THAT THE MAXIMUM AGGREGATE
PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS OUTSTANDING (AFTER GIVING EFFECT
TO THE AMOUNTS REQUESTED), PLUS THE AGGREGATE STATED AMOUNT OF


 


18

--------------------------------------------------------------------------------



 


LETTERS OF CREDIT OUTSTANDING AT SUCH TIME, PLUS THE AGGREGATE AMOUNT OF ALL
UNREIMBURSED DRAWS UNDER OUTSTANDING LETTERS OF CREDIT, SHALL NOT AT ANY TIME
EXCEED THE AGGREGATE AMOUNT OF THE REVOLVING CREDIT COMMITMENTS OF ALL OF THE
BANKS AT SUCH TIME; AND PROVIDED, FURTHER, THAT AT THE TIME THE BORROWER
REQUESTS A REVOLVING CREDIT LOAN AND AFTER GIVING EFFECT TO THE MAKING THEREOF,
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 

The Revolving Credit Loans shall be made pro rata in accordance with the
Revolving Credit Commitment Percentage of each Bank having a Revolving Credit
Commitment.  If the aggregate principal amount of Revolving Credit Loans
outstanding at any time, plus the aggregate Stated Amount of Letters of Credit
outstanding at such time, plus the aggregate amount of any unreimbursed draws
under outstanding Letters of Credit shall at any time exceed the Revolving
Credit Commitment of all the Banks then in effect, the Borrower shall
immediately pay to the Administrative Agent for the respective accounts of the
Banks the amount of such excess.  Failure to make such payment on demand shall
be an Event of Default hereunder.

 


(B)                                 TERM LOAN.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, EACH OF THE BANKS HAVING A TERM LOAN
COMMITMENT SEVERALLY AGREES TO LEND TO THE BORROWER ON THE CLOSING DATE, AND THE
BORROWER AGREES TO BORROW ON SUCH DATE AND REPAY IN ACCORDANCE WITH SECTION
2.12, AN AMOUNT EQUAL TO SUCH BANK’S TERM LOAN COMMITMENT.


 


(C)                                  LOAN ACCOUNT.  THE ADMINISTRATIVE AGENT
SHALL ENTER LOANS AND ADVANCES MADE BY THE BANKS TO THE BORROWER PURSUANT TO
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ON ACCOUNT OF THE REVOLVING
CREDIT LOANS, THE TERM LOAN AND ANY LETTERS OF CREDIT) AS DEBITS IN THE LOAN
ACCOUNT.  THE ADMINISTRATIVE AGENT SHALL ALSO RECORD IN THE LOAN ACCOUNT ALL
PAYMENTS MADE BY THE BORROWER ON ACCOUNT OF THE LOANS AND MAY ALSO RECORD
THEREIN, IN ACCORDANCE WITH CUSTOMARY ACCOUNTING PRACTICES, OTHER DEBITS AND
CREDITS, INCLUDING CUSTOMARY BANKING CHARGES AND ALL INTEREST, FEES, CHARGES AND
EXPENSES CHARGEABLE TO THE BORROWER UNDER THIS AGREEMENT.  THE DEBIT BALANCE OF
THE LOAN ACCOUNT SHALL REFLECT THE AMOUNT OF THE BORROWER’S OBLIGATIONS
HEREUNDER AND SHALL BE CONSIDERED CORRECT ABSENT MANIFEST ERROR.  IF THERE SHALL
BE A CONFLICT, DISCREPANCY OR INCONSISTENCY BETWEEN THE LOAN ACCOUNT AND ANY
NOTE SCHEDULE, THE ENTRIES AND RECORDS IN THE LOAN ACCOUNT SHALL CONTROL,
SUPERSEDE AND PREVAIL AS AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
BANKS.


 


2.2.                              THE NOTES.


 


(A)                                  THE REVOLVING CREDIT NOTES.  THE REVOLVING
CREDIT LOANS SHALL BE EVIDENCED BY SEPARATE REVOLVING CREDIT NOTES OF THE
BORROWER TO EACH BANK HAVING A REVOLVING CREDIT COMMITMENT IN OR SUBSTANTIALLY
IN THE FORM OF EXHIBIT A-1 HERETO (COLLECTIVELY, THE “REVOLVING CREDIT NOTES”),
WITH APPROPRIATE INSERTIONS FOR EACH SUCH BANK.


 


(B)                                 THE TERM NOTES.  THE TERM LOAN SHALL BE
EVIDENCED BY SEPARATE TERM NOTES OF THE BORROWER TO EACH BANK HAVING A TERM LOAN
COMMITMENT IN OR SUBSTANTIALLY IN THE FORM OF EXHIBIT A-2 HERETO (COLLECTIVELY,
THE “TERM NOTES”), WITH APPROPRIATE INSERTIONS FOR EACH SUCH BANK.


 


(C)                                  NOTE SCHEDULES.  THE ADMINISTRATIVE AGENT
AND EACH BANK MAY, INSTEAD OF OR IN ADDITION TO MAINTAINING A LOAN ACCOUNT, AND
IS HEREBY IRREVOCABLY AUTHORIZED BY THE BORROWER TO,


 


19

--------------------------------------------------------------------------------



 


ENTER ON THE SCHEDULE FORMING A PART OF ITS NOTES OR OTHERWISE IN ITS RECORDS,
APPROPRIATE NOTATIONS (COLLECTIVELY, THE “NOTE SCHEDULES”) EVIDENCING THE DATE
AND THE AMOUNT OF EACH LOAN, AS APPLICABLE, THE INTEREST RATE APPLICABLE THERETO
AND THE DATE AND AMOUNT OF EACH PAYMENT OF PRINCIPAL MADE BY THE BORROWER WITH
RESPECT THERETO; AND IN THE ABSENCE OF MANIFEST ERROR, SUCH NOTATIONS SHALL
CONSTITUTE CONCLUSIVE EVIDENCE THEREOF.  THE ADMINISTRATIVE AGENT AND EACH BANK
IS HEREBY IRREVOCABLY AUTHORIZED BY THE BORROWER TO ATTACH TO AND MAKE A PART OF
ITS RESPECTIVE NOTES A CONTINUATION OF ANY SUCH SCHEDULE AS AND WHEN REQUIRED. 
NO FAILURE ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY BANK TO MAKE ANY
NOTATION AS PROVIDED IN THIS SUBSECTION (C) SHALL IN ANY WAY AFFECT ANY LOAN OR
THE RIGHTS OF THE BANKS OR THE OBLIGATIONS OF THE BORROWER WITH RESPECT
THERETO.  IF THERE SHALL BE A CONFLICT, DISCREPANCY OR INCONSISTENCY BETWEEN THE
LOAN ACCOUNT AND ANY NOTE SCHEDULE, THE ENTRIES AND RECORDS IN THE LOAN ACCOUNT
SHALL CONTROL, SUPERSEDE AND PREVAIL AS AMONG THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE BANKS.


 


2.3.                              CONVERSION.  PROVIDED THAT NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND SUBJECT TO AND IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 2.4(A), THE BORROWER MAY CONVERT ALL
OR ANY PART (IN INTEGRAL MULTIPLES OF $500,000) OF ANY OUTSTANDING LOAN INTO A
LOAN OF THE OTHER TYPE PROVIDED FOR IN THIS AGREEMENT IN THE SAME AGGREGATE
PRINCIPAL AMOUNT, ON ANY BUSINESS DAY (WHICH, IN THE CASE OF A CONVERSION OF A
LIBOR LOAN, SHALL BE THE LAST DAY OF THE INTEREST PERIOD APPLICABLE TO SUCH
LIBOR LOAN).  THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT AND THE BANKS
PRIOR NOTICE OF EACH SUCH CONVERSION (WHICH NOTICE SHALL BE EFFECTIVE UPON
RECEIPT) IN ACCORDANCE WITH SECTION 2.4.  ALL SUCH CONVERSIONS SHALL BE MADE PRO
RATA IN ACCORDANCE WITH EACH BANK’S COMMITMENT PERCENTAGE APPLICABLE TO THE TYPE
OF LOAN BEING CONVERTED.


 


2.4.                              NOTICE AND MANNER OF BORROWING OR CONVERSION
OF LOANS.


 


(A)                                  WHENEVER THE BORROWER DESIRES TO OBTAIN OR
CONTINUE A LOAN HEREUNDER OR CONVERT AN OUTSTANDING LOAN INTO A LOAN OF THE
OTHER TYPE PROVIDED FOR IN THIS AGREEMENT, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT (WHICH NOTICE SHALL BE IRREVOCABLE) BY TELECOPY OR
TELEPHONE RECEIVED NO LATER THAN 10:00 A.M. BOSTON, MASSACHUSETTS TIME ON THE
DATE THAT IS ONE (1) BUSINESS DAY BEFORE THE DAY ON WHICH THE REQUESTED LOAN IS
TO BE MADE OR CONTINUED AS OR CONVERTED TO A PRIME RATE LOAN, AND RECEIVED NO
LATER THAN 10:00 A.M. BOSTON, MASSACHUSETTS TIME ON THE DATE THAT IS THREE (3)
BUSINESS DAYS BEFORE THE DAY ON WHICH THE REQUESTED LOAN IS TO BE MADE OR
CONTINUED AS OR CONVERTED TO A LIBOR LOAN, PROVIDED THAT NO MORE THAN EIGHT (8)
LIBOR LOANS MAY BE OUTSTANDING AT ANY ONE TIME.  SUCH NOTICE BY THE BORROWER
SHALL SPECIFY (I) THE EFFECTIVE DATE AND AMOUNT OF EACH LOAN TO BE OBTAINED,
CONTINUED OR CONVERTED (OR PORTION THEREOF TO BE CONTINUED OR CONVERTED, AS THE
CASE MAY BE), SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 2.1, (II) THE
INTEREST RATE OPTION TO BE APPLICABLE THERETO, AND (III) THE DURATION OF THE
APPLICABLE INTEREST PERIOD, IF ANY (SUBJECT TO THE PROVISIONS OF THE DEFINITION
OF INTEREST PERIOD AND SECTION 2.8).  EACH LIBOR LOAN MUST BE FOR AN AMOUNT
EQUAL TO AT LEAST $500,000 AND IN ADDITIONAL INCREMENTS OF $500,000.  EACH SUCH
NOTIFICATION BY TELEPHONE PURSUANT TO SECTION 2.3 OR THIS SECTION 2.4(A) (A
“NOTICE OF BORROWING OR CONVERSION”) SHALL BE IMMEDIATELY FOLLOWED BY A WRITTEN
CONFIRMATION THEREOF BY THE BORROWER IN SUBSTANTIALLY THE FORM OF EXHIBIT B
HERETO, PROVIDED THAT IF SUCH WRITTEN CONFIRMATION DIFFERS IN ANY MATERIAL
RESPECT FROM THE ACTION TAKEN BY THE ADMINISTRATIVE AGENT, THE RECORDS OF THE
ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

20

--------------------------------------------------------------------------------


 


(B)                                 SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
EACH BANK SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT, IN IMMEDIATELY
AVAILABLE FUNDS, NO LATER THAN 1:00 P.M., BOSTON, MASSACHUSETTS TIME, ON THE
DATE UPON WHICH ANY PRIME RATE LOAN OR LIBOR LOAN IS TO BE MADE, SUCH BANK’S
COMMITMENT PERCENTAGE OF THE REQUESTED LOAN.  THE ADMINISTRATIVE AGENT SHALL, IN
TURN, MAKE EACH LOAN ON THE EFFECTIVE DATE SPECIFIED THEREFOR BY CREDITING THE
AMOUNT OF SUCH LOAN TO THE BORROWER’S DEMAND DEPOSIT ACCOUNT WITH THE
ADMINISTRATIVE AGENT.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT (IN ITS
CAPACITY AS ADMINISTRATIVE AGENT) HAVE ANY OBLIGATION TO MAKE ANY FUNDING OR
SHALL ANY BANK BE OBLIGATED TO FUND MORE THAN ITS COMMITMENT PERCENTAGE OF THE
REQUESTED PRIME RATE LOAN OR LIBOR LOAN.


 


2.5.                              COMMITMENT FEE.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNTS OF THE BANKS HAVING REVOLVING CREDIT
COMMITMENTS, IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING CREDIT COMMITMENT
PERCENTAGES, A COMMITMENT FEE COMPUTED AT A RATE PER ANNUM ON THE AVERAGE DAILY
AGGREGATE AMOUNT, DURING EACH FISCAL QUARTER OR PORTION THEREOF, OF THE
UNBORROWED PORTION OF THE REVOLVING CREDIT COMMITMENT, (A) FROM THE CLOSING DATE
THROUGH THE SECOND BUSINESS DAY AFTER THE DATE ON WHICH THE COMPLIANCE
CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.1(D) FOR THE FISCAL
QUARTER OF THE BORROWER AFFILIATED GROUP ENDING JUNE 30, 2003 IS DELIVERED TO
THE ADMINISTRATIVE AGENT, EQUAL TO 0.375%, AND (B) THEREAFTER, DETERMINED IN
ACCORDANCE WITH THE TABLE BELOW:

 

Funded Debt Ratio

 

Commitment Fee

 

 

 

 

 

Greater than or equal to 1.75 to 1.00

 

0.375

%

 

 

 

 

Less than 1.75 to 1.00

 

0.25

%

 

Commitment fees shall be payable quarterly in arrears, on the last day of
September, December, March and June of each year beginning June 30, 2003, and on
the Revolving Credit Maturity Date.

 


2.6.                              FEE LETTER.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FEES IN THE AMOUNTS AND AT THE TIMES OUTLINED IN THE FEE
LETTER.


 


2.7.                              REDUCTION OF REVOLVING CREDIT COMMITMENT.  THE
BORROWER MAY FROM TIME TO TIME BY WRITTEN NOTICE DELIVERED TO THE ADMINISTRATIVE
AGENT AT LEAST SEVEN (7) BUSINESS DAYS PRIOR TO THE DATE OF THE REQUESTED
REDUCTION, REDUCE BY A MINIMUM AMOUNT OF $1,000,000, AND IN ADDITIONAL
INCREMENTS OF $500,000, ANY UNBORROWED PORTION OF THE REVOLVING CREDIT
COMMITMENT.  NO REDUCTION OF THE REVOLVING CREDIT COMMITMENT SHALL BE SUBJECT TO
REINSTATEMENT.


 


2.8.                              DURATION OF INTEREST PERIODS.


 


(A)                                  SUBJECT TO THE PROVISIONS OF THE DEFINITION
OF INTEREST PERIOD, THE DURATION OF EACH INTEREST PERIOD APPLICABLE TO A LIBOR
LOAN SHALL BE AS SPECIFIED IN THE APPLICABLE NOTICE OF BORROWING OR CONVERSION. 
THE BORROWER SHALL HAVE THE OPTION TO ELECT A SUBSEQUENT INTEREST PERIOD TO BE
APPLICABLE TO SUCH LOAN BY GIVING NOTICE OF SUCH ELECTION TO THE BANK RECEIVED
NO LATER THAN 10:00 A.M. BOSTON, MASSACHUSETTS TIME ON THE DATE THAT IS THREE
(3) BUSINESS DAYS


 


21

--------------------------------------------------------------------------------



 


BEFORE THE END OF THE THEN APPLICABLE INTEREST PERIOD IF SUCH LOAN IS TO BE
CONTINUED AS OR CONVERTED TO A LIBOR LOAN.


 


(B)                                 IF THE ADMINISTRATIVE AGENT DOES NOT RECEIVE
A NOTICE OF ELECTION OF DURATION OF AN INTEREST PERIOD FOR A LIBOR LOAN PURSUANT
TO SUBSECTION (A) ABOVE WITHIN THE APPLICABLE TIME LIMITS SPECIFIED THEREIN, OR
IF, WHEN SUCH NOTICE MUST BE GIVEN, A DEFAULT OR AN EVENT OF DEFAULT EXISTS, THE
BORROWER SHALL BE DEEMED TO HAVE ELECTED TO CONVERT SUCH LOAN IN WHOLE INTO A
PRIME RATE LOAN ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, THE BORROWER
MAY NOT SELECT AN INTEREST PERIOD THAT WOULD END, BUT FOR THE PROVISIONS OF THE
DEFINITION OF INTEREST PERIOD, AFTER THE REVOLVING CREDIT MATURITY DATE OR THE
TERM LOAN MATURITY DATE, AS THE CASE MAY BE.


 


2.9.                              INTEREST RATES AND PAYMENTS OF INTEREST.


 


(A)                                  EACH REVOLVING CREDIT LOAN AND PORTION OF
THE TERM LOAN WHICH IS A PRIME RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF AT A RATE PER ANNUM EQUAL TO THE PRIME RATE PLUS THE
APPLICABLE PRIME RATE MARGIN, WHICH RATE SHALL CHANGE CONTEMPORANEOUSLY WITH ANY
CHANGE IN THE PRIME RATE.  SUCH INTEREST SHALL BE PAYABLE ON THE LAST DAY OF ANY
FISCAL QUARTER IN WHICH A PRIME RATE LOAN IS OUTSTANDING HEREUNDER, AND WHEN
SUCH LOAN IS DUE (WHETHER AT MATURITY, BY REASON OF ACCELERATION OR OTHERWISE).


 


(B)                                 EACH REVOLVING CREDIT LOAN AND PORTION OF
THE TERM LOAN WHICH IS A LIBOR LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR EACH INTEREST PERIOD APPLICABLE THERETO, AT A RATE
PER ANNUM EQUAL TO THE LIBOR RATE PLUS THE APPLICABLE LIBOR MARGIN.  SUCH
INTEREST (INCLUDING ANY ADJUSTMENTS MADE IN THE ADMINISTRATIVE AGENT’S
DISCRETION CONSISTENT WITH THE DEFINITION OF LIBOR RATE TO TAKE INTO
CONSIDERATION ANY CHANGE IN THE LIBOR RESERVE PERCENTAGE) SHALL BE PAYABLE FOR
SUCH INTEREST PERIOD (I) ON THE EARLIER OF THE LAST DAY OF SUCH INTEREST PERIOD
AND, IF SUCH INTEREST PERIOD IS LONGER THAN 3 MONTHS, AT INTERVALS OF 3 MONTHS
AFTER THE FIRST DAY OF SUCH INTEREST PERIOD AND (II) WHEN SUCH LIBOR LOAN IS DUE
(WHETHER AT MATURITY, BY REASON OF ACCELERATION OR OTHERWISE).


 


(C)                                  FOR PURPOSES OF THIS SECTION 2.9, WITH
REFERENCE TO (1) THE “APPLICABLE PRIME RATE MARGIN” SHALL BE EQUAL TO (A) FROM
THE CLOSING DATE THROUGH THE SECOND BUSINESS DAY AFTER THE DATE ON WHICH THE
COMPLIANCE CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.1(D), FOR
THE PRECEDING ROLLING TWELVE (12) MONTH PERIOD OF THE BORROWER AFFILIATED GROUP
ENDING SEPTEMBER 30, 2003 IS DELIVERED TO THE ADMINISTRATIVE AGENT, A PERCENTAGE
EQUAL TO AT LEAST 1.75%, AND (B) THEREAFTER, THE PERCENTAGE DETERMINED FOR EACH
RATE PERIOD BY REFERENCE TO TABLE 1 BELOW, AND (II) THE “APPLICABLE LIBOR
MARGIN” SHALL BE EQUAL TO (A) FROM THE CLOSING DATE THROUGH THE SECOND BUSINESS
DAY AFTER THE DATE ON WHICH THE COMPLIANCE CERTIFICATE REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 5.1(D), FOR THE PRECEDING ROLLING TWELVE (12) MONTH PERIOD
OF THE BORROWER AFFILIATED GROUP ENDING SEPTEMBER 30, 2003 IS DELIVERED TO THE
ADMINISTRATIVE AGENT, A PERCENTAGE EQUAL TO AT LEAST 1.75%, AND (B) THEREAFTER,
THE PERCENTAGE DETERMINED FOR EACH RATE PERIOD BY REFERENCE TO TABLE 1 BELOW:

 

22

--------------------------------------------------------------------------------


 

Table 1

 

Revolving Credit Loans
and the Term Loan

 

Funded Debt Ratio

 

Applicable
Prime Rate
Margin

 

Applicable
LIBOR
Margin

 

 

 

 

 

 

 

a)                                      greater than or equal to 2.25 to 1

 

0.00

%

2.00

%

 

 

 

 

 

 

b)                                     less than 2.25 to 1 but greater than or
equal to 1.50 to 1

 

0.00

%

1.75

%

 

 

 

 

 

 

c)                                      less than 1.50 to 1

 

0.00

%

1.50

%

 

For purposes of determining the Applicable Prime Rate Margin and the Applicable
LIBOR Margin, the Funded Debt Ratio will be tested quarterly, commencing with
the second full fiscal quarter of the Borrower Affiliated Group following the
Closing, based on the financial statements and compliance certificate required
to be delivered pursuant to Sections 5.1(a) or (b), as applicable, and 5.1(d),
respectively.  For purposes of determining the interest rate for any Rate Period
hereunder, any interest rate change shall be effective two (2) Business Days
after the date on which the financial statements and compliance certificate
required to be delivered pursuant to Sections 5.1(a) or (b) and 5.1(d),
respectively, is delivered to the Administrative Agent, together with a notice
to the Administrative Agent (which shall be verified by the Administrative
Agent) specifying any change in the Applicable Prime Rate Margin and the
Applicable LIBOR Margin, and if the Borrower has failed to deliver the
compliance certificate required to be delivered pursuant to Sections 5.1(a) or
(b), as applicable, and 5.1(d), respectively, the Applicable Prime Rate Margin
and the Applicable LIBOR Margin that would otherwise be in effect shall
automatically be increased by .25% until such compliance certificate is
delivered.

 


2.10.                        CHANGED CIRCUMSTANCES.


 


(A)                                  IN THE EVENT THAT:


 

(I)                                     ON ANY DATE ON WHICH THE LIBOR RATE
WOULD OTHERWISE BE SET THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED IN GOOD
FAITH (WHICH DETERMINATION SHALL BE FINAL AND CONCLUSIVE) THAT ADEQUATE AND FAIR
MEANS DO NOT EXIST FOR ASCERTAINING THE LIBOR RATE, AS THE CASE MAY BE, OR

 

(II)                                  AT ANY TIME THE ADMINISTRATIVE AGENT SHALL
HAVE DETERMINED IN GOOD FAITH (WHICH DETERMINATION SHALL BE FINAL AND
CONCLUSIVE) THAT:

 

(A)                              THE MAKING OR CONTINUATION OF, OR CONVERSION OF
ANY LOAN TO, A LIBOR LOAN HAS BEEN MADE IMPRACTICABLE OR UNLAWFUL BY (1) THE

 

23

--------------------------------------------------------------------------------


 

OCCURRENCE OF A CONTINGENCY THAT MATERIALLY AND ADVERSELY AFFECTS THE LONDON
INTERBANK MARKET OR (2) COMPLIANCE BY THE ADMINISTRATIVE AGENT OR ANY BANK IN
GOOD FAITH WITH ANY APPLICABLE LAW OR GOVERNMENTAL REGULATION, GUIDELINE OR
ORDER OR INTERPRETATION OR CHANGE THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED
WITH THE INTERPRETATION OR ADMINISTRATION THEREOF OR WITH ANY REQUEST OR
DIRECTIVE OF ANY SUCH GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAYING THE FORCE OF
LAW); OR

 

(B)                                THE LIBOR RATE SHALL NO LONGER REPRESENT THE
EFFECTIVE COST TO ANY BANK FOR UNITED STATES DOLLAR DEPOSITS IN THE LONDON
INTERBANK MARKET;

 

then, and in any such event, the Administrative Agent shall promptly so notify
the Borrower thereof in writing.  Until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such notice no longer apply, the
obligation of each Bank to allow selection by the Borrower of the type of Loan
affected by the contingencies described in this Section 2.10(a) (herein called
“Affected Loans”) shall be suspended.  If at the time the Administrative Agent
so notifies the Borrower, the Borrower has previously given the Administrative
Agent a Notice of Borrowing or Conversion with respect to one or more Affected
Loans but such Loans have not yet gone into effect, such notification shall be
deemed to be void and the Borrower may borrow Loans of a non-affected type by
giving a substitute Notice of Borrowing or Conversion pursuant to Section 2.4.

 

Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given) the Borrower shall, with respect to the
outstanding Affected Loans, prepay the same, together with interest thereon and
any amounts required to be paid pursuant to Section 2.15, and may borrow a Loan
of another type in accordance with Section 2.1 hereof by giving a Notice of
Borrowing or Conversion pursuant to Section 2.4 hereof.

 

The provisions of this Section 2.10(a) shall be applied to the Borrower so as
not to discriminate against the Borrower vis-à-vis other customers of the
applicable Bank.

 


(B)                                 IN CASE ANY LAW, REGULATION, TREATY OR
OFFICIAL DIRECTIVE OR THE INTERPRETATION OR APPLICATION THEREOF BY ANY COURT OR
BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE ADMINISTRATION THEREOF OR THE
COMPLIANCE WITH ANY GUIDELINE OR REQUEST OF ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW):


 

(I)                                     SUBJECTS THE ADMINISTRATIVE AGENT OR ANY
BANK TO ANY TAX WITH RESPECT TO PAYMENTS OF PRINCIPAL OR INTEREST OR ANY OTHER
AMOUNTS PAYABLE HEREUNDER BY THE BORROWER OR OTHERWISE WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR TAXES ON THE OVERALL NET INCOME OF
THE ADMINISTRATIVE AGENT OR SUCH BANK IMPOSED BY THE UNITED STATES OF AMERICA OR
ANY POLITICAL SUBDIVISION THEREOF), OR

 

(II)                                  IMPOSES, MODIFIES OR DEEMS APPLICABLE ANY
DEPOSIT INSURANCE, RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, OR DEPOSITS IN OR FOR THE ACCOUNT OF, OR LOANS BY, THE
ADMINISTRATIVE AGENT OR ANY BANK

 

24

--------------------------------------------------------------------------------


 

(OTHER THAN SUCH REQUIREMENTS AS ARE ALREADY INCLUDED IN THE DETERMINATION OF
THE LIBOR RATE), OR

 

(III)                               IMPOSES UPON THE ADMINISTRATIVE AGENT OR ANY
BANK ANY OTHER CONDITION WITH RESPECT TO ITS PERFORMANCE UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT,

 

and the result of any of the foregoing is to increase the cost to the
Administrative Agent or such Bank, reduce the income receivable by the
Administrative Agent or such Bank or impose any expense upon the Administrative
Agent or such Bank with respect to any Loans or any payments made under or with
respect to the Letters of Credit, the Administrative Agent shall promptly notify
the Borrower thereof.  The Borrower agrees to pay to the Administrative Agent or
such Bank the amount of such increase in cost, reduction in income or additional
expense as and when such cost, reduction or expense is incurred or determined,
upon presentation by the Administrative Agent or such Bank of a written
statement of such amount and setting forth in reasonable detail the
Administrative Agent’s or such Bank’s calculation thereof, which statement shall
be deemed true and correct absent manifest error.  The provisions of this
Section 2.10(b) shall be applied to the Borrower so as not to discriminate
against the Borrower vis-à-vis other customers of the applicable Bank.

 


2.11.                        CAPITAL REQUIREMENTS.  IF AFTER THE DATE HEREOF THE
ADMINISTRATIVE AGENT OR ANY BANK DETERMINES THAT (I) THE ADOPTION OF OR CHANGE
IN ANY LAW, RULE, REGULATION OR GUIDELINE REGARDING CAPITAL REQUIREMENTS FOR
BANKS OR BANK HOLDING COMPANIES, OR ANY CHANGE IN THE INTERPRETATION OR
APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE
ADMINISTRATION THEREOF, OR (II) COMPLIANCE BY THE ADMINISTRATIVE AGENT OR ANY
BANK OR ITS PARENT BANK HOLDING COMPANY WITH ANY GUIDELINE, REQUEST OR DIRECTIVE
OF ANY SUCH ENTITY REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE
OF LAW), HAS THE EFFECT OF REDUCING THE RETURN ON THE ADMINISTRATIVE AGENT’S OR
SUCH BANK’S OR SUCH HOLDING COMPANY’S CAPITAL AS A CONSEQUENCE OF THE
ADMINISTRATIVE AGENT’S OR SUCH BANK’S COMMITMENT TO MAKE LOANS HEREUNDER TO A
LEVEL BELOW THAT WHICH THE ADMINISTRATIVE AGENT OR SUCH BANK OR SUCH HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING
INTO CONSIDERATION THE ADMINISTRATIVE AGENT’S OR SUCH BANK’S OR SUCH HOLDING
COMPANY’S THEN EXISTING POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND ASSUMING
THE FULL UTILIZATION OF SUCH ENTITY’S CAPITAL) BY ANY AMOUNT DEEMED BY THE
ADMINISTRATIVE AGENT OR SUCH BANK TO BE MATERIAL, THEN THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY THE BORROWER THEREOF.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT OR SUCH BANK THE AMOUNT OF SUCH REDUCTION OF CAPITAL AS AND
WHEN SUCH REDUCTION IS DETERMINED, UPON PRESENTATION BY THE ADMINISTRATIVE AGENT
OR SUCH BANK OF A WRITTEN STATEMENT IN THE AMOUNT AND SETTING FORTH IN
REASONABLE DETAIL THE ADMINISTRATIVE AGENT’S OR SUCH BANK’S CALCULATION THEREOF,
WHICH STATEMENT SHALL BE DEEMED TRUE AND CORRECT ABSENT MANIFEST ERROR.  IN
DETERMINING SUCH AMOUNT, THE ADMINISTRATIVE AGENT OR SUCH BANK MAY USE ANY
REASONABLE AVERAGING AND ATTRIBUTION METHODS.  THE PROVISIONS OF THIS SECTION
2.11 SHALL BE APPLIED TO THE BORROWER SO AS NOT TO DISCRIMINATE AGAINST THE
BORROWER VIS-À-VIS OTHER CUSTOMERS OF THE APPLICABLE BANK.


 

Upon the receipt by the Borrower from any Bank (an “Affected Bank”) of a claim
for compensation under Section 2.10 or this Section 2.11, which claim shall be
delivered to the Borrower promptly after the Affected Bank has determined that
it is entitled to compensation, the Borrower may: (i) request one or more of the
other Banks to acquire and assume all or part of

 

25

--------------------------------------------------------------------------------


 

such Affected Bank’s Loans and Commitments; or (ii) designate a replacement bank
or financial institution satisfactory to the Administrative Agent in its sole
discretion.  If one or more of the other Banks in its sole discretion agrees to
acquire all or part of such Affected Bank’s Loans and Commitments or if such a
satisfactory replacement bank or financial institution is designated, the
Affected Bank shall promptly assign all or such part of its Loans and
Commitments.

 


2.12.                        PAYMENTS AND PREPAYMENTS OF THE LOANS.


 


(A)                                  THE ENTIRE PRINCIPAL OF THE REVOLVING
CREDIT NOTES SHALL BE ABSOLUTELY DUE AND PAYABLE BY THE BORROWER TO THE BANKS ON
THE REVOLVING CREDIT MATURITY DATE.  ALL OF THE OTHER INDEBTEDNESS EVIDENCED BY
THE REVOLVING CREDIT NOTES SHALL, IF NOT SOONER PAID, ALSO BE ABSOLUTELY DUE AND
PAYABLE BY THE BORROWER TO THE BANKS ON THE REVOLVING CREDIT MATURITY DATE.


 


(B)                                 THE ENTIRE PRINCIPAL OF THE TERM NOTES SHALL
BE PAYABLE BY THE BORROWER TO THE BANKS IN 20 CONSECUTIVE QUARTERLY INSTALLMENTS
OF PRINCIPAL.  SUCH QUARTERLY INSTALLMENTS OF PRINCIPAL SHALL BE PAYABLE ON THE
INSTALLMENT PAYMENT DATES, AND SHALL BE IN THE AMOUNTS, SET FORTH BELOW:


 

Installment
Payment Date

 

Aggregate Amount
of Payment

 

09/30/03

 

$

714,285

 

12/31/03

 

$

714,285

 

03/31/04

 

$

714,285

 

06/30/04

 

$

714,285

 

09/30/04

 

$

714,285

 

12/31/04

 

$

714,285

 

03/31/05

 

$

714,285

 

06/30/05

 

$

714,285

 

09/30/05

 

$

714,285

 

12/31/05

 

$

714,285

 

03/31/06

 

$

714,285

 

06/30/06

 

$

714,285

 

09/30/06

 

$

714,285

 

12/31/06

 

$

714,285

 

03/31/07

 

$

714,285

 

06/30/07

 

$

714,285

 

09/30/07

 

$

714,285

 

12/31/07

 

$

714,285

 

03/31/08

 

$

714,285

 

06/30/08

 

$

6,428,585

 

 

All of the indebtedness evidenced by each Term Note shall, if not sooner paid,
be in any event absolutely and unconditionally due and payable in full by the
Borrower to the Banks on the Term Loan Maturity Date.

 

26

--------------------------------------------------------------------------------


 


(C)                                  REVOLVING CREDIT LOANS THAT ARE PRIME RATE
LOANS MAY BE VOLUNTARILY PREPAID AT ANY TIME, WITHOUT PREMIUM OR PENALTY, UPON 5
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND EACH BANK. 
SUBJECT TO THE PROVISIONS OF SECTION 2.15, REVOLVING CREDIT LOANS THAT ARE LIBOR
LOANS MAY BE VOLUNTARILY PREPAID AT ANY TIME, WITHOUT PREMIUM OR PENALTY, UPON 5
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND EACH BANK. 
ANY INTEREST ACCRUED ON THE AMOUNTS SO PREPAID TO THE DATE OF SUCH PAYMENT MUST
BE PAID AT THE TIME OF ANY SUCH PAYMENT.  NO PREPAYMENT OF THE REVOLVING CREDIT
LOANS PRIOR TO THE REVOLVING CREDIT MATURITY DATE SHALL AFFECT THE TOTAL
COMMITMENT OR IMPAIR THE BORROWER’S RIGHT TO BORROW AS SET FORTH IN
SECTION 2.1.  PARTIAL PREPAYMENTS OF THE REVOLVING CREDIT LOANS SHALL BE IN AN
AMOUNT EQUAL TO $500,000 OR AN INTEGRAL MULTIPLE THEREOF.  IN THE CASE OF ANY
PARTIAL PAYMENT OF THE REVOLVING CREDIT LOANS, THE TOTAL AMOUNT OF SUCH PARTIAL
PAYMENT SHALL BE ALLOCABLE AMONG THE REVOLVING CREDIT LOANS, SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 8.5, PRO RATA IN ACCORDANCE WITH THE REVOLVING
CREDIT COMMITMENT PERCENTAGE OF EACH BANK HAVING A REVOLVING CREDIT COMMITMENT.


 


(D)                                 SUBJECT TO THE PROVISIONS OF SECTION 2.15,
THE TERM LOAN MAY BE VOLUNTARILY PREPAID AT ANY TIME, IN WHOLE OR IN PART,
WITHOUT PREMIUM OR PENALTY, UPON 5 BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT AND EACH BANK, PROVIDED THAT INTEREST ACCRUED ON THE
AMOUNTS SO PAID TO THE DATE OF SUCH PAYMENT MUST BE PAID AT THE TIME OF ANY SUCH
PAYMENT.  PARTIAL PREPAYMENTS OF THE TERM LOAN SHALL BE IN AN AMOUNT EQUAL TO
$500,000 OR AN INTEGRAL MULTIPLE THEREOF.  IN THE CASE OF ANY PARTIAL PREPAYMENT
OF THE TERM LOAN, THE TOTAL AMOUNT OF SUCH PARTIAL PREPAYMENT SHALL BE
ALLOCABLE, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 8.5, PRO RATA TO EACH
BANK HAVING A TERM LOAN COMMITMENT IN ACCORDANCE WITH EACH SUCH BANK’S TERM LOAN
COMMITMENT PERCENTAGE.


 


(E)                                  THE BORROWER SHALL BE REQUIRED TO MAKE
MANDATORY PREPAYMENTS OF THE LOANS AS SET FORTH BELOW (EACH A “MANDATORY
PREPAYMENT”), SUCH PAYMENTS BEING DUE AND PAYABLE ON THE DAY ON WHICH ANY NET
PROCEEDS ARE RECEIVED WITH RESPECT TO CLAUSES (I) THROUGH (IV) BELOW, AND ON THE
DATE ON WHICH THE FINANCIAL STATEMENTS REFERRED TO BELOW ARE REQUIRED TO BE
DELIVERED, WHETHER OR NOT SUCH FINANCIAL STATEMENTS ARE ACTUALLY DELIVERED, WITH
RESPECT TO CLAUSE (V) BELOW:


 

(I)                                     SUBJECT TO SECTION 6.5, AN AMOUNT EQUAL
TO 50% OF THE NET PROCEEDS RECEIVED BY THE BORROWER OR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP FROM THE SALE OR OTHER DISPOSITION OF ANY OF ITS
RESPECTIVE NON-CORE ASSETS, EXCEPT FOR (X) SALES OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS, (Y) SALES OF ASSETS WHOLLY IN THE ORDINARY COURSE OF
BUSINESS HAVING AN AGGREGATE PURCHASE PRICE OF NOT MORE THAN $750,000 (TOGETHER
WITH AMOUNTS UNDER SUBCLAUSE (Z) BELOW) IN ANY FISCAL YEAR, PROVIDED THAT ALL
SUCH SALES ARE MADE AT FAIR MARKET VALUE, AND (Z) SALES OF OBSOLETE EQUIPMENT
HAVING AN AGGREGATE VALUE NOT EXCEEDING $750,000 (TOGETHER WITH AMOUNTS UNDER
SUBCLAUSE (Y) ABOVE) IN ANY FISCAL YEAR, PROVIDED THAT THE PROCEEDS OF SUCH
SALES ARE REINVESTED IN EQUIPMENT SERVING THE SAME OR SIMILAR FUNCTION WITHIN 60
DAYS AFTER THE RECEIPT OF SUCH NET PROCEEDS AND FURTHER PROVIDED THAT THE
REMAINING 50% OF THE NET PROCEEDS RECEIVED BY THE BORROWER OR ANY OTHER MEMBER
OF THE BORROWER AFFILIATED GROUP FROM THE SALE OR OTHER DISPOSITION OF ANY OF
ITS RESPECTIVE NON-CORE ASSETS SHALL BE DUE AND PAYABLE ONE (1) YEAR FROM THE
DATE OF SUCH ASSET SALE TO THE

 

27

--------------------------------------------------------------------------------


 

EXTENT SUCH NET PROCEEDS ARE NOT REINVESTED IN PERMITTED ACQUISITIONS DURING
SUCH PERIOD;

 

(II)                                  SUBJECT TO SECTION 6.1, AN AMOUNT EQUAL TO
100% OF THE NET PROCEEDS RECEIVED FROM THE INCURRENCE OF ANY INDEBTEDNESS FOR
BORROWED MONEY, EXCEPT FOR THE INDEBTEDNESS DESCRIBED IN EITHER CLAUSE (C) OR
(E) OF SECTION 6.1;

 

(III)                               AN AMOUNT EQUAL TO 100% OF THE PROCEEDS OF
INSURANCE RECEIVED BY THE BORROWER, ANY OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP OR THE ADMINISTRATIVE AGENT, EXCEPT FOR ANY OF SUCH PROCEEDS OF INSURANCE
WHICH ARE EXPRESSLY PERMITTED TO BE RETAINED BY THE BORROWER OR SUCH MEMBER OF
THE BORROWER AFFILIATED GROUP PURSUANT TO THE SECURITY AGREEMENTS OR LEASEHOLD
MORTGAGES AND WHICH ARE FULLY RE-DEPLOYED IN THE ORDINARY COURSE OF BUSINESS
WITHIN SIX (6) MONTHS FROM THE DATE SO RECOVERED, PROVIDED THAT UP TO $300,000
OF INSURANCE PROCEEDS MAY BE APPLIED BY THE BORROWER OR ANY MEMBER OF THE
BORROWER AFFILIATED GROUP FOR REPAIRS AND/OR REPLACEMENTS WITHOUT SUCH SIX (6)
MONTH LIMITATION;

 

(IV)                              AN AMOUNT EQUAL TO 100% OF THE NET PROCEEDS
RECEIVED FROM THE SALE OF ANY EQUITY SECURITIES BY THE BORROWER OR ANY OTHER
MEMBER OF THE BORROWER AFFILIATED GROUP, EXCEPT FOR EQUITY SECURITIES ISSUED TO
EMPLOYEES, DIRECTORS AND CONSULTANTS IN CONNECTION WITH AN EMPLOYEE BENEFIT OR
EQUITY INCENTIVE PLAN EXISTING ON THE DATE HEREOF OR HEREAFTER ADOPTED BY THE
BOARD OF DIRECTORS OF THE BORROWER OR SUCH OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP; AND

 

(V)                                 COMMENCING ON APRIL 30, 2004 AND ANNUALLY
THEREAFTER, AN AMOUNT EQUAL TO 50% OF THE EXCESS CASH FLOW OF THE BORROWER
AFFILIATED GROUP FOR EACH FISCAL YEAR OF THE BORROWER AFFILIATED GROUP
(COMMENCING WITH THE FISCAL YEAR ENDED DECEMBER 31, 2003), AS EVIDENCED BY THE
FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.1(A);
PROVIDED THAT NOTWITHSTANDING THE FOREGOING, IF AT THE END OF ANY FISCAL YEAR OF
THE BORROWER AFFILIATED GROUP, THE FUNDED DEBT RATIO (AS EVIDENCED BY THE ANNUAL
AUDITED FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION
5.1(A)) IS LESS THAN 1.50 TO 1 FOR THE FOUR CONSECUTIVE FISCAL QUARTERS ENDING
WITH THE LAST FISCAL QUARTER OF SUCH FISCAL YEAR, THE REQUIREMENT TO PREPAY FROM
EXCESS CASH FLOW PURSUANT TO THIS CLAUSE (V) SHALL BE ELIMINATED FOR SUCH FISCAL
YEAR.

 

Subject to the proviso set forth in the last sentence of this paragraph,
Mandatory Prepayments shall be applied to installments of principal due under
the Term Loan in inverse order of maturity, until the Term Loan has been paid in
full.  Mandatory prepayments of Prime Rate Loans shall be made without any
premium or penalty.  Mandatory Prepayments of LIBOR Loans shall be made subject
to the provisions of Section 2.15, provided that, if no Default or Event of
Default has occurred, the Borrower shall be permitted to make any such Mandatory
Prepayment that is due prior to the end of an Interest Period to a cash
collateral account established and controlled by the Administrative Agent.  Any
such amounts will be held in such cash collateral

 

28

--------------------------------------------------------------------------------


 

account until the end of the applicable Interest Period and then applied to the
Term Loan as described in this clause (e), and such payment of the Term Loan
shall be deemed made at the end of such Interest Period for purposes of Section
2.15.  All such Mandatory Prepayments shall be allocable to the Term Loan pro
rata to each Bank having a Term Loan Commitment in accordance with each such
Bank’s Term Loan Commitment Percentage.  Upon payment in full of the Term Loan,
all Mandatory Prepayments under Sections 2.12(e)(i) through 2.l2(e)(iv) shall be
applied to the Revolving Credit Loans, until the Revolving Credit Loans have
been paid in full (with a concurrent permanent reduction of the Revolving Credit
Commitments, pro rata, by such Mandatory Prepayment amounts); provided, however,
that (A) Mandatory Prepayments shall no longer be required under Section
2.l2(e)(v) upon repayment in full of the Term Loan, and (B) 100% of any Net
Proceeds received with respect to the sale of the Cambridge Fee Location shall
be applied to the Revolving Credit Loans on a pro rata basis, until the
Revolving Credit Loans have been paid in full (without a concurrent reduction of
the Revolving Credit Commitments).

 


2.13.                        METHOD OF PAYMENT; WITHHOLDING TAX EXEMPTION.


 


(A)                                  ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL
AND ALL PAYMENTS OF INTEREST AND OTHER AMOUNTS SHALL BE MADE BY THE BORROWER TO
THE ADMINISTRATIVE AGENT, FOR THE RESPECTIVE ACCOUNTS OF THE BANKS OR (AS THE
CASE MAY BE) THE ADMINISTRATIVE AGENT, AT 28 STATE STREET, BOSTON, MASSACHUSETTS
02109, IN IMMEDIATELY AVAILABLE FUNDS, ON OR BEFORE 11:00 A.M. (BOSTON,
MASSACHUSETTS TIME) ON THE DUE DATE THEREOF, FREE AND CLEAR OF, AND WITHOUT ANY
DEDUCTION OR WITHHOLDING FOR, ANY PRESENT OR FUTURE TAXES (EXCLUDING ANY TAXES
IMPOSED ON THE NET INCOME OF ANY BANK OR THE ADMINISTRATIVE AGENT) OR OTHER
FEES, WITHHOLDINGS OR OTHER CHARGES OR PAYMENTS (“TAXES OR OTHER PAYMENTS”).  IN
THE EVENT THAT ANY WITHHOLDING OR DEDUCTION FROM ANY PAYMENT TO BE MADE BY THE
BORROWER HEREUNDER IS REQUIRED WITH RESPECT TO ANY TAXES PURSUANT TO ANY
APPLICABLE LAW, RULE OR REGULATION, THEN THE BORROWER WILL (I) PAY DIRECTLY TO
THE RELEVANT AUTHORITY THE FULL AMOUNT REQUIRED TO BE SO WITHHELD OR DEDUCTED;
(II) PROMPTLY FORWARD TO THE ADMINISTRATIVE AGENT AN OFFICIAL RECEIPT OR OTHER
DOCUMENTATION SATISFACTORY TO THE ADMINISTRATIVE AGENT EVIDENCING SUCH PAYMENT
TO SUCH AUTHORITY; AND (III) PAY TO THE ADMINISTRATIVE AGENT SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS SHALL BE NECESSARY TO ENSURE THAT THE NET AMOUNT ACTUALLY
RECEIVED BY THE ADMINISTRATIVE AGENT SHALL EQUAL THE FULL AMOUNT THE
ADMINISTRATIVE AGENT WOULD HAVE RECEIVED, HAD NO SUCH WITHHOLDING OR DEDUCTION
BEEN REQUIRED. THE BORROWER AUTHORIZES THE ADMINISTRATIVE AGENT AND EACH BANK,
IN THE ADMINISTRATIVE AGENT’S OR SUCH BANK’S SOLE DISCRETION, TO CHARGE TO ANY
DEPOSIT ACCOUNT WHICH THE BORROWER MAY MAINTAIN WITH THE ADMINISTRATIVE AGENT OR
SUCH BANK THE PRINCIPAL, INTEREST, FEES, CHARGES, TAXES AND EXPENSES PROVIDED
FOR IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED AND DELIVERED IN CONNECTION
HEREWITH, OR TO ADVANCE TO THE BORROWER AND TO CHARGE TO IT AS A REVOLVING
CREDIT LOAN A SUM SUFFICIENT TO PAY SUCH PRINCIPAL, INTEREST, FEES, CHARGES,
TAXES AND EXPENSES, WITH NOTICE THEREAFTER SENT TO MAC-GRAY’S CHIEF FINANCIAL
OFFICER IN ACCORDANCE WITH THE ADMINISTRATIVE AGENT’S OR SUCH BANK’S CUSTOMARY
PRACTICE.


 


(B)                                 AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE
FIRST DATE ON WHICH INTEREST OR FEES ARE PAYABLE HEREUNDER FOR THE ACCOUNT OF
ANY BANK, EACH BANK THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR A STATE THEREOF (HEREIN, A “FOREIGN BANK”) AGREES THAT IT WILL
DELIVER TO EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF
A PARTICIPANT OR AN ASSIGNEE, TO THE BANK FROM WHICH THE INTEREST WAS
TRANSFERRED) TWO DULY COMPLETED AND

 

29

--------------------------------------------------------------------------------


 


EXECUTED COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM 1001 OR FORM 4224
(OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THEREOF), CERTIFYING IN EITHER
CASE THAT SUCH FOREIGN BANK IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT
AND THE NOTES EITHER WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES
FEDERAL INCOME TAXES OR AT A REDUCED RATE OF ANY UNITED STATES FEDERAL INCOME
TAXES, AS THE CASE MAY BE.  EACH FOREIGN BANK WHICH SO DELIVERS A FORM 1001 OR
FORM 4224 FURTHER UNDERTAKES TO DELIVER TO EACH OF THE BORROWER AND THE
ADMINISTRATIVE AGENT TWO ADDITIONAL COPIES OF SUCH FORM (OR A SUCCESSOR FORM) ON
OR BEFORE THE DATE THAT SUCH FORM EXPIRES OR BECOMES OBSOLETE OR AFTER THE
OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM SO DELIVERED
BY IT, AND SUCH AMENDMENTS THERETO OR EXTENSIONS OR RENEWALS THEREOF AS MAY BE
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, IN EACH CASE
CERTIFYING THAT SUCH FOREIGN BANK IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS
AGREEMENT AND THE NOTES EITHER WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED
STATES FEDERAL INCOME TAXES OR AT A REDUCED RATE OF ANY UNITED STATES FEDERAL
INCOME TAXES AS THE CASE MAY BE, UNLESS AN EVENT (INCLUDING WITHOUT LIMITATION
ANY CHANGE IN TREATY, LAW OR REGULATION) HAS OCCURRED PRIOR TO THE DATE ON WHICH
ANY SUCH DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH FORMS
INAPPLICABLE OR WHICH WOULD PREVENT SUCH FOREIGN BANK FROM DULY COMPLETING AND
DELIVERING ANY SUCH FORM WITH RESPECT TO IT AND SUCH FOREIGN BANK ADVISES THE
BORROWER AND THE ADMINISTRATIVE AGENT IN WRITING THAT IT IS NO LONGER CAPABLE OF
RECEIVING PAYMENTS WITHOUT ANY DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAXES.


 


(C)                                  IF THE FORM PROVIDED BY A BANK AT THE TIME
SUCH BANK FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATES A UNITED STATES
INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH RATE
SHALL BE CONSIDERED EXCLUDED FROM THE TAXES AND OTHER PAYMENTS UNLESS AND UNTIL
SUCH BANK PROVIDES THE APPROPRIATE FORMS CERTIFYING THAT A LESSER RATE APPLIES,
WHEREUPON WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED
FROM SUCH TAXES AND OTHER PAYMENTS FOR PERIODS GOVERNED BY SUCH FORM; PROVIDED,
HOWEVER, THAT, IF AT THE DATE OF THE ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH
AN ASSIGNEE BECOMES A PARTY TO THIS AGREEMENT, THE ASSIGNING BANK WAS ENTITLED
TO PAYMENTS UNDER SECTION 2.13 IN RESPECT OF UNITED STATES WITHHOLDING TAX WITH
RESPECT TO INTEREST PAID AT SUCH DATE, THEN THE TERM TAXES AND OTHER PAYMENTS
SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE
FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES AND OTHER PAYMENTS) UNITED
STATES WITHHOLDING TAX, IF ANY, APPLICABLE WITH RESPECT TO THE ASSIGNEE ON SUCH
DATE, BUT ONLY TO THE EXTENT THAT THE ASSIGNING BANK WAS SO ENTITLED TO SUCH
PAYMENTS UNDER SECTION 2.13.


 


(D)                                 FOR ANY PERIOD WITH RESPECT TO WHICH A BANK
HAS FAILED TO PROVIDE THE BORROWER WITH THE APPROPRIATE FORM DESCRIBED IN
SUBSECTION 2.13(B) ABOVE (OTHER THAN IF SUCH FAILURE IS DUE TO A CHANGE IN LAW
OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM ORIGINALLY WAS REQUIRED TO BE
PROVIDED, OR IF SUCH FORM OTHERWISE IS NOT REQUIRED UNDER SUBSECTION 2.13(B)
ABOVE), SUCH BANK SHALL NOT BE ENTITLED TO ANY ADDITIONAL PAYMENTS UNDER SECTION
2.10 OR SECTION 2.13(A) WITH RESPECT TO TAXES AND OTHER PAYMENTS IMPOSED BY THE
UNITED STATES BY REASON OF SUCH FAILURE; PROVIDED, HOWEVER, THAT SHOULD A BANK
BECOME SUBJECT TO TAXES AND OTHER PAYMENTS BECAUSE OF ITS FAILURE TO DELIVER A
FORM REQUIRED HEREUNDER, THE BORROWER SHALL TAKE SUCH STEPS AS THE BANK
REASONABLY SHALL REQUEST TO ASSIST THE BANK TO RECOVER SUCH TAXES AND OTHER
PAYMENTS.


 


(E)                                  IF A BANK OR THE ADMINISTRATIVE AGENT
RECEIVES A REFUND IN RESPECT OF ANY TAXES OR OTHER PAYMENTS AS TO WHICH IT HAS
BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO SECTION 2.10 OR THIS SECTION 2.13, IT SHALL,

 

30

--------------------------------------------------------------------------------


 


WITHIN 60 DAYS FROM THE DATE OF SUCH RECEIPT, PAY OVER THE AMOUNT OF SUCH REFUND
TO THE BORROWER, NET OF ALL REASONABLE OUT-OF-POCKET EXPENSES OF SUCH BANK OR
THE ADMINISTRATIVE AGENT AND WITHOUT INTEREST (OTHER THAN INTEREST PAID BY THE
RELEVANT TAXATION AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE
BORROWER, UPON THE WRITTEN REQUEST OF SUCH BANK OR THE ADMINISTRATIVE AGENT,
AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS PENALTIES, INTEREST
OR OTHER REASONABLE CHARGES) TO SUCH BANK OR THE ADMINISTRATIVE AGENT IN THE
EVENT SUCH BANK OR THE ADMINISTRATIVE AGENT IS REQUIRED TO REPAY SUCH REFUND TO
SUCH TAXATION AUTHORITY.


 


2.14.                        DEFAULT RATE INTEREST, ETC.


 


(A)                                  AFTER AND DURING THE CONTINUANCE OF ANY
DEFAULT OR EVENT OF DEFAULT, ALL AMOUNTS OUTSTANDING HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT (INCLUDING, WITHOUT LIMITATION, ALL PRINCIPAL, INTEREST AND
FEES OUTSTANDING) SHALL BEAR INTEREST FROM AND INCLUDING THE DUE DATE THEREOF
UNTIL PAID, COMPOUNDED DAILY AND PAYABLE ON DEMAND, AT A RATE PER ANNUM EQUAL TO
(I) IF SUCH DUE DATE OCCURS PRIOR TO THE END OF AN INTEREST PERIOD, 2% ABOVE THE
INTEREST RATE APPLICABLE TO SUCH LOAN FOR SUCH INTEREST PERIOD UNTIL THE
EXPIRATION OF SUCH INTEREST PERIOD, AND THEREAFTER, 2% ABOVE THE RATE THEN
APPLICABLE TO PRIME RATE LOANS; AND (II) IN ALL OTHER CASES, 2% ABOVE THE RATE
THEN APPLICABLE TO PRIME RATE LOANS.


 


(B)                                 AFTER AND DURING THE CONTINUANCE OF ANY
DEFAULT OR EVENT OF DEFAULT, THE LETTER OF CREDIT FEES PAYABLE UNDER
SECTION 2.18 SHALL BE INCREASED TO A RATE PER ANNUM EQUAL TO 2% ABOVE THE RATE
APPLICABLE THERETO PRIOR TO THE OCCURRENCE THEREOF.


 


2.15.                        PAYMENTS NOT AT END OF INTEREST PERIOD.  IF THE
BORROWER FOR ANY REASON MAKES ANY PAYMENT OF PRINCIPAL WITH RESPECT TO ANY LIBOR
LOAN ON ANY DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH
LIBOR LOAN, OR FAILS TO BORROW OR CONTINUE OR CONVERT TO A LIBOR LOAN AFTER
GIVING A NOTICE OF BORROWING OR CONVERSION PURSUANT TO SECTION 2.4, THE BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE RESPECTIVE ACCOUNTS OF THE BANKS
AN AMOUNT COMPUTED PURSUANT TO THE FOLLOWING FORMULA:


 

L = (R - T) x P x D

360

 

L =                   amount payable to the Administrative Agent for the
accounts of the Banks

R =                  interest rate on such Loan

T =                  effective interest rate per annum at which any readily
marketable bond or other obligation of the United States, selected at the
Administrative Agent’s sole discretion, maturing on or near the last day of the
then applicable Interest Period of such Loan and in approximately the same
amount as such Loan can be purchased by the Administrative Agent on the day of
such payment of principal or failure to borrow or continue or convert

P =                   the amount of principal prepaid or the amount of the
requested Loan

D =                 the number of days remaining in the Interest Period as of
the date of such      payment or the number of days of the requested Interest
Period

 

The Borrower shall pay such amount upon presentation by the Administrative Agent
of a statement setting forth the amount and the Administrative Agent’s
calculation thereof (in reasonable detail) pursuant hereto, which statement
shall be deemed conclusive and binding

 

31

--------------------------------------------------------------------------------


 

absent manifest error. In addition to the foregoing amount, the Borrower agrees
to reimburse the Administrative Agent (without duplication) for any costs
associated with marking to market any obligations of the Borrower under any
Hedging Contract(s) that are required to be terminated as a result of any
conversion, repayment or prepayment of the principal amount of any LIBOR Loan on
a date other than the scheduled last day of the applicable Interest Period. Such
additional amounts shall be paid by the Borrower upon presentation by the
Administrative Agent of a statement setting forth the amount and the
Administrative Agent’s calculation thereof (in reasonable detail) pursuant
hereto, which statement shall be deemed conclusive and binding absent manifest
error. The Borrower acknowledges and agrees that (i) the Administrative Agent
shall have no obligation to purchase, sell and/or match funds in connection with
the use of the LIBOR Rate may be used merely as a reference in determining such
rate, and (iii) the Borrower has accepted the LIBOR Rate as a fair and
reasonable basis for calculating such rate, any other amount payable hereunder
and any other funding losses incurred by the Administrative Agent. The Borrower
further agrees to pay such amount and any other funding losses, if any, whether
or not the Administrative Agent elects to purchase, sell and/or match funds.

 


2.16.                        COMPUTATION OF INTEREST AND FEES; MAXIMUM
INTEREST.  INTEREST AND ALL FEES PAYABLE HEREUNDER ON ACCOUNT OF PRIME RATE
LOANS SHALL BE COMPUTED DAILY ON THE BASIS OF A YEAR OF 365/366 DAYS AND PAID
FOR THE ACTUAL NUMBER OF DAYS FOR WHICH DUE.  INTEREST AND ALL FEES PAYABLE
HEREUNDER ON ACCOUNT OF LIBOR LOANS SHALL BE COMPUTED DAILY ON THE BASIS OF 360
DAYS AND PAID FOR THE ACTUAL NUMBER OF DAYS FOR WHICH DUE.  IF THE DUE DATE FOR
ANY PAYMENT OF PRINCIPAL IS EXTENDED BY OPERATION OF LAW, INTEREST SHALL BE
PAYABLE FOR SUCH EXTENDED TIME.  IF ANY PAYMENT REQUIRED BY THIS AGREEMENT
BECOMES DUE ON A DAY THAT IS NOT A BUSINESS DAY SUCH PAYMENT MAY BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY (SUBJECT TO CLAUSE (I) OF THE DEFINITION OF
INTEREST PERIOD), AND SUCH EXTENSION SHALL BE INCLUDED IN COMPUTING INTEREST IN
CONNECTION WITH SUCH PAYMENT.  NOTWITHSTANDING ANY OTHER TERM OF THIS AGREEMENT,
THE NOTES OR ANY OTHER DOCUMENT REFERRED TO HEREIN THEREIN, THE MAXIMUM AMOUNT
OF INTEREST WHICH MAY BE CHARGED TO OR COLLECTED FROM ANY PERSON LIABLE
HEREUNDER OR UNDER ANY NOTES BY ANY BANK SHALL BE ABSOLUTELY LIMITED TO, AND
SHALL IN NO EVENT EXCEED, THE MAXIMUM AMOUNT OF INTEREST WHICH COULD LAWFULLY BE
CHARGED OR COLLECTED UNDER APPLICABLE LAW (INCLUDING, TO THE EXTENT APPLICABLE,
THE PROVISIONS OF SECTION 5197 OF THE REVISED STATUTES OF THE UNITED STATES OF
AMERICA, AS AMENDED, 12 U.S.C. SECTION 85, AS AMENDED), SO THAT THE MAXIMUM OF
ALL AMOUNTS CONSTITUTING INTEREST UNDER APPLICABLE LAW, HOWSOEVER COMPUTED,
SHALL NEVER EXCEED AS TO ANY PERSON LIABLE THEREFOR SUCH LAWFUL MAXIMUM, AND ANY
TERM OF THIS AGREEMENT, THE NOTES, THE LETTER OF CREDIT APPLICATIONS, OR ANY
OTHER DOCUMENT REFERRED TO HEREIN OR THEREIN WHICH COULD BE CONSTRUED AS
PROVIDING FOR INTEREST IN EXCESS OF SUCH LAWFUL MAXIMUM SHALL BE AND HEREBY IS
MADE EXPRESSLY SUBJECT TO AND MODIFIED BY THE PROVISIONS OF THIS PARAGRAPH.


 


2.17.                        LETTERS OF CREDIT.  IN ADDITION, UPON THE TERMS AND
SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, AND IN RELIANCE UPON THE
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWER MADE HEREIN, THE
ISSUING BANK AGREES TO ISSUE, UNDER THE JOINT RESPONSIBILITIES OF THE BANKS
HAVING REVOLVING CREDIT COMMITMENTS, TO THE EXTENT PERMITTED BY LAW AND THE
UNIFORM CUSTOM PRACTICES OF THE INTERNATIONAL CHAMBER OF COMMERCE GOVERNING
LETTERS OF CREDIT (PUBLICATION NO. 500 OR ANY SUCCESSOR THERETO), ONE OR MORE
LETTERS OF CREDIT ON THE APPLICATION AND FOR THE ACCOUNT OF THE BORROWER, DURING
THE PERIOD FROM THE CLOSING DATE TO 14 DAYS PRIOR TO THE REVOLVING CREDIT
MATURITY DATE; PROVIDED THAT THE STATED AMOUNT OF LETTERS OF CREDIT OUTSTANDING
AT ANY TIME, PLUS THE AGGREGATE AMOUNT OF ALL UNREIMBURSED DRAWS UNDER SUCH

 

32

--------------------------------------------------------------------------------


 


OUTSTANDING LETTERS OF CREDIT, SHALL NOT AT ANY TIME (I) EXCEED $2,000,000 IN
THE AGGREGATE, OR (II) WHEN ADDED TO THE THEN OUTSTANDING AMOUNT OF REVOLVING
CREDIT LOANS AT SUCH TIME, EXCEED THE AGGREGATE AMOUNT OF THE REVOLVING CREDIT
COMMITMENTS OF ALL THE BANKS AT SUCH TIME; AND PROVIDED, FURTHER THAT AT THE
TIME THE BORROWER REQUESTS THE ISSUANCE OF A LETTER OF CREDIT AND AFTER GIVING
EFFECT TO THE ISSUANCE THEREOF, THERE HAS NOT OCCURRED AND IS NOT CONTINUING A
DEFAULT OR AN EVENT OF DEFAULT.  IT IS UNDERSTOOD AND AGREED BY THE PARTIES
HERETO THAT AMOUNTS DRAWN UNDER SUCH LETTERS OF CREDIT SHALL BECOME IMMEDIATELY
DUE AND PAYABLE BY THE BORROWER TO THE ADMINISTRATIVE AGENT, FOR THE RATABLE
ACCOUNTS OF THE ISSUING BANK AND THE BANKS, AND SHALL BEAR INTEREST AT THE RATE
THEN APPLICABLE TO REVOLVING CREDIT LOANS THAT ARE PRIME RATE LOANS, AND, IF NOT
PAID FORTHWITH, SHALL BE ADDED TO THE LOAN ACCOUNT AS REVOLVING CREDIT LOANS AND
SHALL BE IMMEDIATELY DUE AND PAYABLE UPON THE REVOLVING CREDIT MATURITY DATE
(OR, IF EARLIER, UPON ACCELERATION OF THE LOANS).  UPON THE ISSUANCE OF EACH
LETTER OF CREDIT BY THE ISSUING BANK, EACH BANK HAVING A REVOLVING CREDIT
COMMITMENT SHALL BE DEEMED TO AUTOMATICALLY HAVE PURCHASED A PARTICIPATION IN
SUCH LETTER OF CREDIT IN ACCORDANCE WITH ITS COMMITMENT PERCENTAGE OF THE
REVOLVING CREDIT COMMITMENT AND EACH BANK SEVERALLY AGREES THAT IT SHALL BE
ABSOLUTELY LIABLE, WITHOUT REGARD TO THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT OR ANY OTHER CONDITION PRECEDENT WHATSOEVER, TO THE EXTENT OF SUCH
BANK’S REVOLVING CREDIT COMMITMENT PERCENTAGE THEREOF, TO REIMBURSE THE ISSUING
BANK ON DEMAND FOR THE AMOUNT OF EACH DRAFT PAID BY SUCH ISSUING BANK UNDER EACH
LETTER OF CREDIT TO THE EXTENT THAT SUCH AMOUNT IS NOT REIMBURSED BY THE
BORROWER PURSUANT HERETO.  IN ADDITION, ALL LETTERS OF CREDIT SHALL, UNLESS THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE BANKS OTHERWISE AGREE IN WRITING,
HAVE A STATED EXPIRATION DATE NOT TO EXCEED ONE YEAR AND SHALL, IN ANY EVENT,
EXPIRE NOT LATER THAN 14 DAYS PRIOR TO THE REVOLVING CREDIT MATURITY DATE.

 

In order to evidence such Letters of Credit, the Borrower shall enter into, with
the Issuing Bank and the Banks, such agreements and execute such customary
instruments and documents as the Administrative Agent, the Issuing Bank and the
Banks reasonably require, including, but not limited to, a letter of credit
application and agreement.

 


2.17(A).                              CARRYOVER LC’S.  THE PARTIES HERETO AGREE
THAT ON THE CLOSING DATE THE CARRYOVER LC’S SHALL REMAIN OUTSTANDING AND SHALL
BE DEEMED TO HAVE BEEN ISSUED PURSUANT TO THIS AGREEMENT BY CITIZENS BANK OF
MASSACHUSETTS, IN ITS CAPACITY AS ISSUING BANK HEREUNDER, AND SUCH CARRYOVER
LC’S SHALL BE TREATED, FOR ALL PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS OUTSTANDING LETTERS OF CREDIT.

 

2.18.                        Letter of Credit Fees.  A per annum Letter of
Credit fee shall be payable upon the issuance thereof to the Issuing Bank, for
the ratable accounts of the Banks, on each standby Letter of Credit at a rate
per annum equal to the Applicable LIBOR Margin applicable to Revolving Credit
Loans then in effect multiplied by the face amount of such Letter of Credit,
along with, solely for the account of the Issuing Bank, such documentary
issuing, processing and other fees as are customarily charged by the Issuing
Bank on standby Letters of Credit (provided that no fronting fee shall be
applicable upon the issuance of any such Letter of Credit upon the issuance
thereof).  The Letter of Credit fees for each Letter of Credit shall be payable
quarterly in arrears on the first day of each calendar quarter for the
immediately preceding calendar quarter.

 

2.19.                        Interdependence of Borrower Affiliated Group.  In
order to induce each of the Banks to enter into this Agreement and the other
Loan Documents to which it is a party, and grant the Loans hereunder and issue
the Letters of Credit, the Borrower and each other member


 


33

--------------------------------------------------------------------------------



 


OF THE BORROWER AFFILIATED GROUP HEREBY JOINTLY AND SEVERALLY REPRESENT AND
WARRANT THAT:


 

(I)                                     THE BUSINESS OF EACH MEMBER OF THE
BORROWER AFFILIATED GROUP SHALL BENEFIT FROM THE SUCCESSFUL PERFORMANCE OF THE
BUSINESS OF EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP, AND THE BORROWER
AFFILIATED GROUP AS A WHOLE;

 

(II)                                  EACH MEMBER OF THE BORROWER AFFILIATED
GROUP HAS COOPERATED TO THE EXTENT NECESSARY AND SHALL CONTINUE TO COOPERATE
WITH EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO THE EXTENT NECESSARY
IN THE DEVELOPMENT AND CONDUCT OF EACH OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP’S BUSINESS, AND SHALL TO THE EXTENT NECESSARY SHARE AND PARTICIPATE IN THE
FORMULATION OF METHODS OF OPERATION, DISTRIBUTION, LEASING, INVENTORY CONTROL,
AND OTHER SIMILAR BUSINESS MATTERS ESSENTIAL TO EACH MEMBER OF THE BORROWER
AFFILIATED GROUP’S BUSINESS;

 

(III)                               THE FAILURE OF ANY MEMBER OF THE BORROWER
AFFILIATED GROUP TO COOPERATE WITH ALL OTHER MEMBERS OF THE BORROWER AFFILIATED
GROUP IN THE CONDUCT OF THEIR RESPECTIVE BUSINESSES SHALL HAVE AN ADVERSE IMPACT
ON THE BUSINESS OF EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP, AND THE
FAILURE OF ANY MEMBER OF THE BORROWER AFFILIATED GROUP TO ASSOCIATE OR COOPERATE
WITH ALL OTHER MEMBERS OF THE BORROWER AFFILIATED GROUP IS REASONABLY LIKELY TO
IMPAIR THE GOODWILL OF SUCH OTHER MEMBERS OF BORROWER AFFILIATED GROUP AND THE
BORROWER AFFILIATED GROUP AS A WHOLE; AND

 

(IV)                              EACH MEMBER OF THE BORROWER AFFILIATED GROUP
IS ACCEPTING JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS AND REPRESENTS AND
WARRANTS THAT THE FINANCIAL ACCOMMODATIONS BEING PROVIDED HEREBY ARE FOR THE
MUTUAL BENEFIT, DIRECTLY AND INDIRECTLY, OF EACH MEMBER OF THE BORROWER
AFFILIATED GROUP.

 


SECTION III

 


CONDITIONS OF LOANS

 


3.1.                              CONDITIONS PRECEDENT TO THE TERM LOAN; INITIAL
REVOLVING CREDIT LOAN AND INITIAL LETTERS OF CREDIT.  THE OBLIGATION OF THE
BANKS TO MAKE THE TERM LOAN AND THE INITIAL REVOLVING CREDIT LOAN AND TO ISSUE
ANY LETTER OF CREDIT ON THE CLOSING DATE, IS SUBJECT TO THE FULFILLMENT ON THE
CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT:


 

3.1.1.                     LOAN DOCUMENTS, ANCILLARY DOCUMENTS, ETC.

 

(I)                                   EACH OF (A) THE LOAN DOCUMENTS (OTHER THAN
THE HEDGING CONTRACT(S) AND THE ASSIGNMENT OF HEDGING CONTRACT(S)) AND (B) THE
ANCILLARY DOCUMENTS, SHALL HAVE BEEN DULY AND PROPERLY AUTHORIZED, EXECUTED AND
DELIVERED BY THE RESPECTIVE PARTIES THERETO AND SHALL BE IN FULL FORCE AND
EFFECT ON AND AS OF THE CLOSING DATE.

 

(II)                                EXECUTED ORIGINAL COUNTERPARTS OF EACH OF
THE LOAN DOCUMENTS (OTHER THAN THE HEDGING CONTRACT(S) AND THE ASSIGNMENT OF
HEDGING CONTRACT(S)), AND COPIES (OR ORIGINALS, AS REQUESTED BY THE
ADMINISTRATIVE AGENT) OF EACH OF THE

 

34

--------------------------------------------------------------------------------


 

ANCILLARY DOCUMENTS, AS EXECUTED AND DELIVERED BY THE RESPECTIVE PARTIES
THERETO, SHALL HAVE BEEN FURNISHED TO THE ADMINISTRATIVE AGENT.

 

3.1.2.                     LEGALITY OF TRANSACTIONS.  NO CHANGE IN APPLICABLE
LAW OR REGULATION SHALL HAVE OCCURRED AS A CONSEQUENCE OF WHICH IT SHALL HAVE
BECOME AND CONTINUE TO BE UNLAWFUL (I) FOR THE ADMINISTRATIVE AGENT OR ANY OF
THE BANKS TO PERFORM ANY OF THEIR AGREEMENTS OR OBLIGATIONS UNDER ANY OF THE
LOAN DOCUMENTS TO WHICH THEY ARE A PARTY ON THE CLOSING DATE, OR (II) FOR THE
BORROWER, OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO PERFORM ANY OF
ITS AGREEMENTS OR OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS OR ANCILLARY
DOCUMENTS TO WHICH IT IS A PARTY ON THE CLOSING DATE.

 

3.1.3.                     REPRESENTATIONS AND WARRANTIES.  EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY OR ON BEHALF OF THE BORROWER AND EACH
OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO THE ADMINISTRATIVE AGENT AND
THE BANKS IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND
CORRECT WHEN MADE, SHALL, FOR ALL PURPOSES OF THIS AGREEMENT, BE DEEMED TO BE
REPEATED ON AND AS OF THE CLOSING DATE, AND SHALL BE TRUE AND CORRECT ON AND AS
OF SUCH DATE.

 

3.1.4.                     PERFORMANCE, CONSENTS, NO DEFAULTS, LITIGATION, ETC. 
THE BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP SHALL HAVE
DULY AND PROPERLY PERFORMED, COMPLIED WITH AND OBSERVED EACH OF ITS COVENANTS,
AGREEMENTS AND OBLIGATIONS CONTAINED IN ANY OF THE LOAN DOCUMENTS OR ANCILLARY
DOCUMENTS TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND WHICH ARE REQUIRED TO
BE PERFORMED ON THE CLOSING DATE.  ALL NECESSARY CONSENTS AND/OR WAIVERS IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS SHALL HAVE BEEN OBTAINED BY THE BORROWER AND THE OTHER MEMBERS OF THE
BORROWER AFFILIATED GROUP AND COPIES THEREOF SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE BANKS.  NO EVENT SHALL HAVE OCCURRED ON OR PRIOR TO
THE CLOSING DATE AND BE CONTINUING ON SUCH CLOSING DATE, AND NO CONDITION SHALL
EXIST ON SUCH CLOSING DATE, WHICH CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT. 
NO LITIGATION OR OTHER PROCEEDING SHALL BE CONTINUING, OR PENDING OR THREATENED
IN WRITING, WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON THE CONDITION
(FINANCIAL OR OTHERWISE), BUSINESS, ASSETS, OPERATIONS, INCOME, OR PROSPECTS OF
THE BORROWER AFFILIATED GROUP TAKEN AS A WHOLE.

 

3.1.5.                     CERTIFIED COPIES OF CHARTER DOCUMENTS.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH OF THE BORROWER AND THE OTHER
MEMBERS OF THE BORROWER AFFILIATED GROUP A COPY, CERTIFIED BY A DULY AUTHORIZED
OFFICER OF EACH OF THE BORROWER AND SUCH OTHER MEMBERS OF THE BORROWER
AFFILIATED GROUP TO BE TRUE AND COMPLETE ON THE CLOSING DATE, OF (I) ITS CHARTER
OR OTHER INCORPORATION DOCUMENTS, AS IN EFFECT ON SUCH DATE OF CERTIFICATION,
CERTIFIED BY THE SECRETARY OF STATE OF ITS JURISDICTION OF INCORPORATION, AND
(II) ITS BY-LAWS AS IN EFFECT ON SUCH DATE.

 

3.1.6.                     PROOF OF CORPORATE ACTION.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED FROM EACH OF THE BORROWER AND EACH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP A COPY, CERTIFIED BY A DULY AUTHORIZED OFFICER OF EACH
OF THE BORROWER AND SUCH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO BE
TRUE AND COMPLETE ON THE CLOSING DATE, OF RECORDS OF ALL CORPORATE ACTION TAKEN
BY EACH OF THE BORROWER AND SUCH MEMBER OF THE BORROWER AFFILIATED GROUP TO
AUTHORIZE, AS APPLICABLE (I) ITS EXECUTION AND DELIVERY

 

35

--------------------------------------------------------------------------------


 

OF THE LOAN DOCUMENTS AND THE ANCILLARY DOCUMENTS TO WHICH IT IS OR IS TO BECOME
A PARTY, (II) ITS PERFORMANCE OF ALL OF ITS AGREEMENTS AND OBLIGATION UNDER EACH
OF SUCH DOCUMENTS, AND (III) ANY BORROWINGS AND OTHER TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

 

3.1.7.                     INCUMBENCY CERTIFICATE.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED FROM EACH OF THE BORROWER AND EACH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP AN INCUMBENCY CERTIFICATE, DATED THE CLOSING DATE AND
SIGNED BY THE DULY AUTHORIZED OFFICERS OF EACH OF THE BORROWER AND SUCH OTHER
MEMBER OF THE BORROWER AFFILIATED GROUP, AND GIVING THE NAME AND BEARING A
SPECIMEN SIGNATURE OF EACH INDIVIDUAL WHO SHALL BE AUTHORIZED, AS APPLICABLE:
(I) TO SIGN, IN THE NAME AND ON BEHALF OF EACH OF THE BORROWER AND SUCH OTHER
MEMBER OF THE BORROWER AFFILIATED GROUP, EACH OF THE LOAN DOCUMENTS AND EACH OF
THE ANCILLARY DOCUMENTS TO WHICH IT IS OR IS TO BECOME A PARTY; (II) TO MAKE
APPLICATION FOR THE LOANS OR CONVERSION THEREOF; AND (III) TO GIVE NOTICES TO
TAKE OTHER ACTION ON ITS BEHALF UNDER THE LOAN DOCUMENTS.

 

3.1.8.                     PROCEEDINGS AND DOCUMENTS.  ALL CORPORATE,
GOVERNMENTAL AND OTHER PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, THE ANCILLARY DOCUMENTS AND ALL INSTRUMENTS
AND DOCUMENTS INCIDENTAL THERETO, SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED OR OTHER COPIES OF ALL SUCH
INSTRUMENTS AND DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL HAVE REASONABLY
REQUESTED.

 

3.1.9.                     GOOD STANDING, ETC.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A LONG-FORM CERTIFICATE OF THE SECRETARY OF STATE OF THE
RESPECTIVE JURISDICTIONS OF INCORPORATION OF EACH OF THE BORROWER AND EACH OTHER
MEMBER OF THE BORROWER AFFILIATED GROUP AS TO EACH OF THE BORROWER’S AND SUCH
OTHER MEMBER OF THE BORROWER AFFILIATED GROUP’S LEGAL EXISTENCE AND GOOD
STANDING IN SUCH STATE AND LISTING ALL DOCUMENTS ON FILE IN THE OFFICE OF SAID
SECRETARY OF STATE.  THE ADMINISTRATIVE AGENT SHALL ALSO HAVE RECEIVED
CERTIFICATES OF QUALIFICATION TO DO BUSINESS FROM ANY JURISDICTIONS IN WHICH
EACH OF THE BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP IS
REQUIRED TO BE QUALIFIED.

 

3.1.10.               FEES.  THE BORROWER SHALL HAVE COMPLIED WITH ITS
OBLIGATIONS UNDER SECTION 2.6 TO PAY THE FEES DESCRIBED IN THE FEE LETTER, AND
THE LETTER OF CREDIT FEES DESCRIBED IN SECTION 2.18, AND ALL LEGAL FEES AND
EXPENSES AND COLLATERAL EXAMINATION FEES AND OTHER FEES AND EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

3.1.11.               LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A WRITTEN LEGAL OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
BANKS, DATED THE CLOSING DATE, FROM GOODWIN PROCTER, LLP COUNSEL TO THE BORROWER
AFFILIATED GROUP, IN OR SUBSTANTIALLY IN THE FORM OF EXHIBIT E HERETO.

 

3.1.12.               COLLATERAL EXAMINATION: FINANCIAL CONDITION.  THE
ADMINISTRATIVE AGENT AND EACH OF THE BANKS SHALL HAVE COMPLETED THEIR DUE
DILIGENCE, INCLUDING A REVIEW OF THE ASSETS OF THE BORROWER AFFILIATED GROUP. 
THE ADMINISTRATIVE AGENT AND THE BANKS SHALL

 

36

--------------------------------------------------------------------------------


 

HAVE RECEIVED, REVIEWED AND APPROVED, IN THEIR REASONABLE DISCRETION, THE
INITIAL FINANCIAL STATEMENT AND THE FIVE-YEAR PROJECTIONS.  THE ADMINISTRATIVE
AGENT AND THE BANKS SHALL BE SATISFIED THAT THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE), BUSINESS, ASSETS, OPERATIONS,
INCOME OR PROSPECTS OF THE BORROWER AFFILIATED GROUP TAKEN AS A WHOLE SINCE THE
MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.7.

 

3.1.13.               SECURITY DOCUMENTS; U.C.C. AND OTHER SEARCH REPORTS;
INSURANCE; PATENTS, TRADEMARKS AND COPYRIGHTS.  THE SECURITY DOCUMENTS AND THE
APPROPRIATE FINANCING STATEMENTS AND FILINGS (IN THE NAME OF THE BORROWER AND
EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP) AND OTHER DOCUMENTS IN
RESPECT THERETO AND NECESSARY TO ENABLE THE ADMINISTRATIVE AGENT TO PERFECT A
LEGAL, VALID AND ENFORCEABLE FIRST-PRIORITY SECURITY INTEREST IN THE COLLATERAL
DESCRIBED THEREIN FOR THE BENEFIT OF THE BANKS, SHALL HAVE BEEN DULY EXECUTED BY
EACH OF THE BORROWER AND SUCH OTHER MEMBERS OF THE BORROWER AFFILIATED GROUP,
AND FILED OR RECORDED, AS APPLICABLE, IN ALL APPROPRIATE FILING OFFICES OR OTHER
LOCATIONS NECESSARY FOR THE PERFECTION OF SUCH FIRST-PRIORITY INTERESTS, AND ALL
OTHER ACTIONS NECESSARY FOR THE PERFECTION OF SUCH INTERESTS (OTHER THAN WITH
RESPECT TO MOTOR VEHICLES) SHALL HAVE BEEN COMPLETED.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED REPORTS CONCERNING THE RESULTS OF SEARCHES OF THE PATENT AND
TRADEMARK OFFICE, THE COPYRIGHT OFFICE AND UNIFORM COMMERCIAL CODE FILING
OFFICES FOR THE BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP
IN EACH JURISDICTION WHERE COLLATERAL OR OTHER ASSETS ARE LOCATED MADE NO MORE
THAN 30 DAYS PRIOR TO THE CLOSING DATE.  IN ADDITION, THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SATISFACTORY EVIDENCE THAT ALL CASH MANAGEMENT AGREEMENTS
HAVE BEEN DELIVERED, AND THAT NECESSARY ARRANGEMENTS THEREUNDER HAVE BECOME
EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE ORIGINAL STOCK
CERTIFICATES, TOGETHER WITH STOCK POWERS ENDORSED IN BLANK, FOR (I) ALL OF THE
ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH MEMBER OF THE BORROWER AFFILIATED
GROUP EXCEPT MAC-GRAY AND ANY FOREIGN SUBSIDIARY (AS DEFINED IN THE MAC-GRAY
PLEDGE AGREEMENT), AND (II) 65% OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF
ANY FOREIGN SUBSIDIARY.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SATISFACTORY EVIDENCE THAT LIABILITY INSURANCE AND CASUALTY INSURANCE, INCLUDING
ANY INSURANCE AS IS REQUIRED BY THE SECURITY DOCUMENTS TO BE IN EFFECT IN
RESPECT OF ALL REAL AND PERSONAL PROPERTY AND FIXTURES, OF EACH OF THE BORROWER
AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP IS IN EFFECT AND THE
INTEREST OF THE ADMINISTRATIVE AGENT AS MORTGAGEE, LOSS PAYEE AND ADDITIONAL
INSURED HAS BEEN DULY ENDORSED UPON ALL INSTRUMENTS OF INSURANCE ISSUED IN
RESPECT OF SUCH PROPERTY AND IN RESPECT OF LIABILITY.  ALL SUCH INSURANCE SHALL
PROVIDE FOR 30 DAYS’ ADVANCE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF ANY
CANCELLATION THEREOF.  THE ADMINISTRATIVE AGENT SHALL ALSO HAVE RECEIVED SIGNED
LANDLORD WAIVERS AND/OR BAILEE NOTICES, AS APPLICABLE, FOR EACH LOCATION LEASED
BY THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP, EACH IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.  ARRANGEMENTS
SATISFACTORY TO THE ADMINISTRATIVE AGENT SHALL HAVE BEEN MADE FOR THE DUE FILING
OF EACH OF THE SERVICES PATENT AND TRADEMARK SECURITY AGREEMENT AND THE INTIRION
PATENT AND TRADEMARK SECURITY AGREEMENT IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE.

 

37

--------------------------------------------------------------------------------


 

3.1.14.               SOLVENCY.  THE ADMINISTRATIVE AGENT AND THE BANKS SHALL
HAVE RECEIVED REASONABLY SATISFACTORY EVIDENCE THAT THE BORROWER AND EACH OTHER
MEMBER OF THE BORROWER AFFILIATED GROUP IS SOLVENT, AND WILL BE SOLVENT AFTER
GIVING EFFECT TO THE LOANS TO BE MADE HEREUNDER ON THE CLOSING DATE.

 

3.1.15.               PAYOFF AND RELEASE LETTER.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A PAYOFF AND RELEASE LETTER (AND RELATED UCC-3 FINANCING
STATEMENTS OR OTHER DISCHARGES) IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE BANKS FROM FLEET NATIONAL BANK, AS THE PRIOR AGENT,
AND ARRANGEMENTS COMPLETELY SATISFACTORY TO THE BANKS SHALL HAVE BEEN MADE BY
THE BORROWER WITH RESPECT THERETO; AND NEITHER THE BORROWER NOR ANY OTHER MEMBER
OF THE BORROWER AFFILIATED GROUP SHALL HAVE ANY OUTSTANDING INDEBTEDNESS, OTHER
THAN AS PERMITTED BY SECTION 6.1.

 


3.2.                              CONDITIONS PRECEDENT TO ALL LOANS AND LETTERS
OF CREDIT.  THE OBLIGATION OF EACH BANK TO MAKE EACH LOAN AND ISSUE EACH LETTER
OF CREDIT, INCLUDING THE INITIAL LOANS, OR CONTINUE OR CONVERT LOANS TO LOANS OF
THE OTHER TYPE, IS FURTHER SUBJECT TO THE FOLLOWING CONDITIONS:


 


(A)                                  TIMELY RECEIPT BY THE ADMINISTRATIVE AGENT
AND THE BANKS OF THE NOTICE OF BORROWING OR CONVERSION AS PROVIDED IN SECTION
2.4;


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION IV SHALL BE TRUE AND ACCURATE IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF SUCH NOTICE OF BORROWING OR CONVERSION AND ON THE EFFECTIVE DATE OF
THE MAKING, CONTINUATION OR CONVERSION OF EACH LOAN AS THOUGH MADE AT AND AS OF
EACH SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE), AND NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, OR WOULD RESULT FROM SUCH LOAN;


 


(C)                                  THE RESOLUTIONS REFERRED TO IN SECTION
3.1.6 SHALL REMAIN IN FULL FORCE AND EFFECT; AND


 


(D)                                 NO CHANGE SHALL HAVE OCCURRED IN ANY LAW OR
REGULATION OR INTERPRETATION THEREOF THAT, IN THE OPINION OF COUNSEL FOR THE
ADMINISTRATIVE AGENT OR ANY BANK, WOULD MAKE IT ILLEGAL OR AGAINST THE POLICY OF
ANY GOVERNMENTAL AGENCY OR AUTHORITY FOR SUCH BANK TO MAKE LOANS HEREUNDER.


 

The making of each Loan shall be deemed to be a representation and warranty by
the Borrower on the date of the making, continuation or conversion of such Loan
as to the accuracy of the facts referred to in subsection (b) of this Section
3.2.

 


SECTION IV

 


REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and the Banks to enter into this
Agreement and to make Loans and issue Letters of Credit hereunder, the Borrower
and each other member of the Borrower Affiliated Group jointly and severally
represent and warrant to the Administrative Agent and each Bank that:

 

38

--------------------------------------------------------------------------------


 


4.1.                              ORGANIZATION AND QUALIFICATION.  THE BORROWER
AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP (A) IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION AS INDICATED ON EXHIBIT D HERETO, (B) HAS ALL
REQUISITE CORPORATE POWER TO OWN ITS PROPERTY AND CONDUCT ITS BUSINESS AS NOW
CONDUCTED AND AS PRESENTLY CONTEMPLATED, AND (C) IS DULY QUALIFIED AND IN GOOD
STANDING AS A FOREIGN CORPORATION AND IS DULY AUTHORIZED TO DO BUSINESS IN EACH
JURISDICTION WHERE THE NATURE OF ITS PROPERTIES OR BUSINESS REQUIRES SUCH
QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
ASSETS, OPERATIONS OR PROSPECTS OF THE BORROWER AFFILIATED GROUP TAKEN AS A
WHOLE.


 


4.2.                              CORPORATE AUTHORITY.  THE EXECUTION, DELIVERY
AND PERFORMANCE OF EACH OF THE LOAN DOCUMENTS AND ANCILLARY DOCUMENTS TO WHICH
THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP IS OR IS TO
BECOME A PARTY AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY ARE WITHIN
THE CORPORATE POWER AND AUTHORITY OF THE BORROWER OR SUCH MEMBER OF THE BORROWER
AFFILIATED GROUP AND HAVE BEEN AUTHORIZED BY ALL NECESSARY CORPORATE
PROCEEDINGS, AND DO NOT AND WILL NOT (A) REQUIRE ANY CONSENT OR APPROVAL OF ANY
CREDITORS, TRUSTEES FOR CREDITORS OR SHAREHOLDERS OF THE BORROWER OR SUCH MEMBER
OF THE BORROWER AFFILIATED GROUP (OTHER THAN ANY SUCH CONSENT THAT HAS BEEN
OBTAINED PRIOR TO THE CLOSING DATE AND DELIVERED TO THE ADMINISTRATIVE AGENT),
(B) CONTRAVENE ANY PROVISION OF THE CHARTER DOCUMENTS OR BY-LAWS OF THE BORROWER
OR SUCH MEMBER OF THE BORROWER AFFILIATED GROUP OR ANY LAW, RULE OR REGULATION
APPLICABLE TO THE BORROWER OR SUCH MEMBER OF THE BORROWER AFFILIATED GROUP, (C)
CONTRAVENE ANY PROVISION OF, OR CONSTITUTE AN EVENT OF DEFAULT OR EVENT THAT,
BUT FOR THE REQUIREMENT THAT TIME ELAPSE OR NOTICE BE GIVEN, OR BOTH, WOULD
CONSTITUTE AN EVENT OF DEFAULT UNDER, ANY OTHER AGREEMENT, INSTRUMENT, ORDER OR
UNDERTAKING BINDING ON THE BORROWER OR SUCH MEMBER OF THE BORROWER AFFILIATED
GROUP, OR (D) RESULT IN OR REQUIRE THE IMPOSITION OF ANY ENCUMBRANCE (OTHER THAN
AS REQUIRED BY THE LOAN DOCUMENTS) ON ANY OF THE PROPERTIES, ASSETS OR RIGHTS OF
THE BORROWER OR SUCH MEMBER OF THE BORROWER AFFILIATED GROUP.


 


4.3.                              VALID OBLIGATIONS.  EACH OF THE LOAN DOCUMENTS
AND ANCILLARY DOCUMENTS TO WHICH THE BORROWER OR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP IS OR IS TO BECOME A PARTY AND ALL OF THEIR RESPECTIVE
TERMS AND PROVISIONS ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
BORROWER OR SUCH MEMBER OF THE BORROWER AFFILIATED GROUP ENFORCEABLE IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY, AND EXCEPT AS THE REMEDY OF SPECIFIC PERFORMANCE
OR OF INJUNCTIVE RELIEF IS SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH
ANY PROCEEDING THEREFOR MAY BE BROUGHT.


 


4.4.                              CONSENTS OR APPROVALS.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF EACH OF THE LOAN DOCUMENTS AND ANCILLARY DOCUMENTS
TO WHICH THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP IS OR
IS TO BECOME A PARTY AND THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN DO NOT
REQUIRE ANY APPROVAL OR CONSENT OF, OR FILING OR REGISTRATION WITH, ANY
GOVERNMENTAL OR OTHER AGENCY OR AUTHORITY, OR ANY OTHER PARTY, EXCEPT FILINGS
UNDER THE UNIFORM COMMERCIAL CODE AND WITH THE PATENT AND TRADEMARK OFFICE IN
CONNECTION WITH THE COLLATERAL, AND EXCEPT FOR CONSENTS REQUIRED IN CONNECTION
WITH THE COLLATERAL ASSIGNMENT OF MATERIAL CONTRACTS AND LICENSES.


 


4.5.                              TITLE TO PROPERTIES; ABSENCE OF ENCUMBRANCES. 
EACH OF THE BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP HAS
GOOD AND MARKETABLE TITLE TO ALL OF THE

 

39

--------------------------------------------------------------------------------


 

properties, assets and rights of every name and nature now purported to be owned
by it, including, without limitation, such properties, assets and rights as are
reflected in the Initial Financial Statement (except such properties, assets or
rights as have been disposed of in the ordinary course of business since the
date thereof), free from all Encumbrances except Permitted Encumbrances, and,
except as so disclosed, free from all defects of title that might materially
adversely affect any of such properties, assets or rights.  All such properties
and assets and all properties which are leaseholds are free and clear of all
title defects or objections, liens, claims, charges, security interests and
other Encumbrances of any nature whatsoever (except for Permitted Encumbrances),
and are not, in the case of real property, subject to any rights of way,
building, use or other restrictions, easements, exceptions, variances,
reservations or limitations of any nature whatsoever except, with respect to all
such properties and assets, (i) provisions of existing building and zoning laws,
provided that such provisions would not materially interfere with the Borrower’s
or any other member of the Borrower Affiliated Group’s use of such properties,
(ii) liens for current taxes not yet due, and (iii) as otherwise disclosed on
Exhibit D hereto.  The rights, properties and other assets presently owned,
leased or licensed by each of the Borrower and each other member of the Borrower
Affiliated Group and described elsewhere in this Agreement include all rights,
properties and other assets necessary to permit the Borrower and such member of
the Borrower Affiliated Group to conduct its businesses in all material respects
in the same manner as its businesses have been conducted prior to the date
hereof.  At the time the Borrower or any other member of the Borrower Affiliated
Group pledges, sells, assigns or transfers to the Administrative Agent any
instrument, document of title, security, chattel paper or other property
(including Inventory, contract rights and Accounts) or any proceeds or products
thereof, or any interest therein, the Borrower or such member of the Borrower
Affiliated Group shall be the lawful owner thereof and shall have good right to
pledge, sell, assign or transfer the same; none of such properties shall have
been pledged, sold, assigned or transferred to any Person other than the
Administrative Agent or in any way encumbered; and the Borrower or such member
of the Borrower Affiliated Group shall defend the same against the claims and
demands of all Persons.


 


4.6.                              LOCATION OF RECORDS AND COLLATERAL; NAME
CHANGE.  THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE OF EACH
LOCATION (INCLUDING THE STREET ADDRESS (OTHER THAN FOR LAUNDRY FACILITY
AGREEMENTS), THE CITY OR TOWN, AND THE STATE) AT WHICH COLLATERAL IN EXCESS OF
AN AGGREGATE AMOUNT OF $100,000 IS OR WILL BE KEPT AND EACH OFFICE OF THE
BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP AT WHICH THE
RECORDS OF THE BORROWER AND SUCH MEMBER OF THE BORROWER AFFILIATED GROUP ARE
KEPT.  EXCEPT AS PROVIDED ABOVE OR AS SUCH NOTICE IS GIVEN, ALL COLLATERAL OWNED
BY THE BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP IS AND
SHALL BE KEPT, AND ALL RECORDS OF THE BORROWER AND EACH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP PERTAINING TO ACCOUNTS AND CONTRACT RIGHTS ARE AND
SHALL BE KEPT, AT SUCH LOCATION AS APPEARS ON EXHIBIT D HERETO.  THE BORROWER
SHALL GIVE THE ADMINISTRATIVE AGENT 30 DAYS’ PRIOR WRITTEN NOTICE OF ANY CHANGE
IN ITS NAME OR CORPORATE FORM OR ANY CHANGE IN THE NAME OR NAMES UNDER WHICH THE
BORROWER’S OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP’S BUSINESS IS
TRANSACTED.


 


4.7.                              FINANCIAL STATEMENTS.  THE BORROWER HAS
FURNISHED TO THE ADMINISTRATIVE AGENT AND THE BANKS THE CONSOLIDATED BALANCE
SHEET OF THE BORROWER AFFILIATE GROUP AS OF DECEMBER 31, 2002 AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOW
OF THE BORROWER AFFILIATED GROUP FOR THE FISCAL YEAR THEN ENDED, AND RELATED
FOOTNOTES,

 

40

--------------------------------------------------------------------------------


 


AUDITED AND CERTIFIED BY PRICEWATERHOUSECOOPERS, LLP AND PREPARED IN ACCORDANCE
WITH GAAP.  THE BORROWER HAS ALSO FURNISHED TO THE ADMINISTRATIVE AGENT AND THE
BANKS THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AFFILIATED GROUP AS OF
MARCH 31, 2003 AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN
STOCKHOLDERS’ EQUITY AND CASH FLOW OF THE BORROWER AFFILIATED GROUP FOR THE
FISCAL QUARTER THEN ENDED, PREPARED IN ACCORDANCE WITH GAAP AND CERTIFIED BY
MANAGEMENT OF THE BORROWER (SUCH QUARTERLY FINANCIAL STATEMENTS, ALONG WITH THE
ANNUAL AUDITED FINANCIAL STATEMENTS REFERRED TO ABOVE, BEING COLLECTIVELY
REFERRED TO HEREIN AS THE “INITIAL FINANCIAL STATEMENT”).  THE BORROWER HAS ALSO
FURNISHED TO THE ADMINISTRATIVE AGENT AND THE BANKS THE UNAUDITED PRO FORMA
CONSOLIDATED PROJECTED BALANCE SHEETS OF THE BORROWER AFFILIATED GROUP FOR THE
NEXT 5 FISCAL YEARS, AND ITS RELATED UNAUDITED CONSOLIDATED PROJECTED STATEMENTS
OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOW FOR THE NEXT 5 FISCAL
YEARS, IN EACH CASE PREPARED AS IF THE LOANS HAD BEEN MADE AS OF THE CLOSING
DATE (THE “FIVE-YEAR PROJECTIONS”).  THE BORROWER HAS ALSO FURNISHED TO THE
ADMINISTRATIVE AGENT AND THE BANKS MANAGEMENT REPORTS FOR THE BORROWER
AFFILIATED GROUP PREPARED FOR THE FISCAL YEARS ENDED DECEMBER 31, 2002 AND
DECEMBER 31, 2001.  THE INITIAL FINANCIAL STATEMENTS WERE PREPARED IN ACCORDANCE
WITH GAAP AND PRESENT FAIRLY THE FINANCIAL POSITION OF THE BORROWER AFFILIATED
GROUP AS OF SUCH DATES AND THE RESULTS OF THE OPERATIONS OF THE BORROWER
AFFILIATED GROUP FOR SUCH PERIODS.  THERE ARE NO LIABILITIES, CONTINGENT OR
OTHERWISE, NOT DISCLOSED IN THE INITIAL FINANCIAL STATEMENTS THAT INVOLVE A
MATERIAL AMOUNT.  THE FIVE-YEAR PROJECTIONS WERE PREPARED IN GOOD FAITH BY THE
BORROWER BASED UPON REASONABLE ASSUMPTIONS AND ON A BASIS CONSISTENT WITH THE
INITIAL FINANCIAL STATEMENTS.


 


4.8.                              CHANGES.  SINCE THE DATE OF THE INITIAL
FINANCIAL STATEMENT, THERE HAVE BEEN NO CHANGES IN THE ASSETS, LIABILITIES,
FINANCIAL CONDITION, BUSINESS OR PROSPECTS OF THE BORROWER AFFILIATED GROUP
TAKEN AS A WHOLE, THE EFFECT OF WHICH HAS, INDIVIDUALLY OR IN THE AGGREGATE,
BEEN MATERIALLY ADVERSE.


 


4.9.                              DEFAULTS.  AS OF THE DATE OF THIS AGREEMENT,
NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


4.10.                        TAXES.  EACH OF THE BORROWER AND EACH OTHER MEMBER
OF THE BORROWER AFFILIATED GROUP HAS FILED ALL FEDERAL, STATE AND OTHER TAX
RETURNS REQUIRED TO BE FILED, AND ALL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL
CHARGES DUE FROM THE BORROWER OR SUCH OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP HAVE BEEN FULLY PAID OR ADEQUATE RESERVES HAVE BEEN ESTABLISHED THEREFOR. 
EXCEPT AS SET FORTH ON EXHIBIT D HERETO, NEITHER THE BORROWER NOR ANY OTHER
MEMBER OF THE BORROWER AFFILIATED GROUP HAS EXECUTED ANY WAIVER OF LIMITATIONS
IN RESPECT OF TAX LIABILITIES.  EACH MEMBER OF THE BORROWER AFFILIATED GROUP HAS
ESTABLISHED ON ITS BOOKS RESERVES ADEQUATE FOR THE PAYMENT OF ALL FEDERAL, STATE
AND OTHER TAX LIABILITIES.


 


4.11.                        LITIGATION.  EXCEPT AS SET FORTH ON EXHIBIT D
HERETO, THERE IS NO LITIGATION, ARBITRATION, CLAIM, PROCEEDING OR INVESTIGATION
PENDING OR THREATENED AGAINST THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP THAT, IF ADVERSELY DETERMINED, COULD RESULT IN A MATERIAL
JUDGMENT NOT FULLY COVERED BY INSURANCE, COULD RESULT IN A FORFEITURE OF ALL OR
ANY SUBSTANTIAL PART OF THE PROPERTY OF THE BORROWER OR SUCH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP, OR COULD OTHERWISE HAVE A MATERIAL ADVERSE EFFECT ON
THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), ASSETS, OPERATIONS OR
PROSPECTS OF THE BORROWER AFFILIATED GROUP TAKEN AS A WHOLE, OR COULD REASONABLY
BE EXPECTED TO ADVERSELY AFFECT THE ABILITY OF THE BORROWER OR SUCH OTHER MEMBER
OF THE BORROWER AFFILIATED GROUP TO PAY AND PERFORM THE OBLIGATIONS.

 

41

--------------------------------------------------------------------------------


 


4.12.                        SUBSIDIARIES AND DIVISIONS.  AS OF THE DATE OF THIS
AGREEMENT, NO MEMBER OF THE BORROWER AFFILIATED GROUP HAS ANY SUBSIDIARIES OR
BUSINESS DIVISIONS EXCEPT AS SET FORTH ON EXHIBIT D HERETO WITH RESPECT TO EACH
SUCH MEMBER OF THE BORROWER AFFILIATED GROUP.


 


4.13.                        INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR
ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP IS SUBJECT TO REGULATION UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


4.14.                        COMPLIANCE WITH ERISA.  EACH OF THE BORROWER AND
EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP AND EACH MEMBER OF THE
CONTROLLED GROUP HAVE FULFILLED THEIR OBLIGATIONS UNDER THE MINIMUM FUNDING
STANDARDS OF ERISA AND THE CODE WITH RESPECT TO EACH PLAN AND ARE IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA AND THE CODE,
AND HAVE NOT INCURRED ANY LIABILITY TO THE PBGC OR A PLAN UNDER TITLE IV OF
ERISA; AND NO “PROHIBITED TRANSACTION” OR “REPORTABLE EVENT” (AS SUCH TERMS ARE
DEFINED IN ERISA) HAS OCCURRED WITH RESPECT TO ANY PLAN. EACH OF THE BORROWER
AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP HAS NO PENSION PLANS,
PROFIT-SHARING PLANS, EMPLOYEE STOCK OWNERSHIP PLANS OR OTHER EMPLOYEE BENEFIT
PLANS, EXCEPT AS DESCRIBED ON EXHIBIT D.


 


4.15.                        ENVIRONMENTAL MATTERS.


 


(A)                                  EACH OF THE BORROWER AND EACH OTHER MEMBER
OF THE BORROWER AFFILIATED GROUP HAS OBTAINED ALL PERMITS, LICENSES AND OTHER
AUTHORIZATIONS WHICH ARE REQUIRED UNDER ALL ENVIRONMENTAL LAWS, EXCEPT TO THE
EXTENT FAILURE TO HAVE ANY SUCH PERMIT, LICENSE OR AUTHORIZATION WOULD NOT HAVE
A MATERIAL ADVERSE EFFECT ON THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
ASSETS, OPERATIONS OR PROSPECTS OF THE BORROWER AFFILIATED GROUP TAKEN AS A
WHOLE.  EACH OF THE BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP IS IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF ALL SUCH PERMITS,
LICENSES AND AUTHORIZATIONS, AND IS ALSO IN COMPLIANCE WITH ALL OTHER
LIMITATIONS, RESTRICTIONS, CONDITIONS, STANDARDS, PROHIBITIONS, REQUIREMENTS,
OBLIGATIONS, SCHEDULES AND TIMETABLES CONTAINED IN ANY APPLICABLE ENVIRONMENTAL
LAW OR IN ANY REGULATION, CODE, PLAN, ORDER, DECREE, JUDGMENT, INJUNCTION,
NOTICE OR DEMAND LETTER ISSUED, ENTERED, PROMULGATED OR APPROVED THEREUNDER,
EXCEPT TO THE EXTENT FAILURE TO COMPLY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT
ON THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), ASSETS, OPERATIONS OR
PROSPECTS OF THE BORROWER AFFILIATED GROUP TAKEN AS A WHOLE.


 


(B)                                 NO NOTICE, NOTIFICATION, DEMAND, REQUEST FOR
INFORMATION, CITATION, SUMMONS OR ORDER HAS BEEN ISSUED, NO COMPLAINT HAS BEEN
FILED, NO PENALTY HAS BEEN ASSESSED AND NO INVESTIGATION OR REVIEW IS PENDING OR
THREATENED BY ANY GOVERNMENTAL OR OTHER ENTITY WITH RESPECT TO ANY ALLEGED
FAILURE BY THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO
HAVE ANY PERMIT, LICENSE OR AUTHORIZATION REQUIRED IN CONNECTION WITH THE
CONDUCT OF ITS BUSINESS OR WITH RESPECT TO ANY ENVIRONMENTAL LAWS, INCLUDING,
WITHOUT LIMITATION, ENVIRONMENTAL LAWS RELATING TO THE GENERATION, TREATMENT,
STORAGE, RECYCLING, TRANSPORTATION, DISPOSAL OR RELEASE OF ANY HAZARDOUS
MATERIALS.  NEITHER THE BORROWER NOR ANY OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP HAS BEEN IDENTIFIED AS A POTENTIALLY RESPONSIBLE PARTY (AS THAT TERM HAS
BEEN CONSTRUED PURSUANT TO CERCLA, OR ANY SIMILAR FOREIGN, STATE OR LOCAL LAWS)
AT ANY SITE OTHER THAN THE SITES LISTED AND DESCRIBED IN EXHIBIT D.


 


(C)                                  NO MATERIAL ORAL OR WRITTEN NOTIFICATION OF
A RELEASE OF A HAZARDOUS MATERIAL HAS BEEN GIVEN OR FILED BY OR ON BEHALF OF THE
BORROWER OR ANY OTHER MEMBER OF THE BORROWER

 

42

--------------------------------------------------------------------------------


 


AFFILIATED GROUP AND NO PROPERTY NOW OR PREVIOUSLY OWNED, LEASED OR USED BY THE
BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP IS LISTED OR
PROPOSED FOR LISTING ON THE NATIONAL PRIORITIES LIST UNDER CERCLA, OR ON ANY
SIMILAR FOREIGN, STATE OR LOCAL LIST OF SITES REQUIRING INVESTIGATION OR
CLEAN-UP.


 


(D)                                 THERE ARE NO ENCUMBRANCES ARISING UNDER OR
PURSUANT TO ANY ENVIRONMENTAL LAWS ON ANY OF THE REAL PROPERTY OR PROPERTIES
OWNED, LEASED OR USED BY THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP AND NO GOVERNMENTAL ACTIONS HAVE BEEN TAKEN OR ARE IN PROCESS
WHICH COULD SUBJECT ANY OF SUCH PROPERTIES TO SUCH ENCUMBRANCES, OR AS A RESULT
OF WHICH THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP WOULD
BE REQUIRED TO PLACE ANY NOTICE OR RESTRICTION RELATING TO THE PRESENCE OF
HAZARDOUS MATERIALS AT ANY PROPERTY OWNED BY IT IN ANY DEED TO SUCH PROPERTY.


 


(E)                                  NEITHER THE BORROWER NOR ANY OTHER MEMBER
OF THE BORROWER AFFILIATED GROUP, NOR, TO THE KNOWLEDGE OF THE BORROWER
AFFILIATED GROUP, AFTER DUE INQUIRY, ANY PREVIOUS OWNER, TENANT, OCCUPANT OR
USER OF ANY PROPERTY OWNED, LEASED OR USED BY THE BORROWER OR ANY OTHER MEMBER
OF THE BORROWER AFFILIATED GROUP HAS (I) ENGAGED IN OR PERMITTED ANY OPERATIONS
OR ACTIVITIES UPON OR ANY USE OR OCCUPANCY OF SUCH PROPERTY, OR ANY PORTION
THEREOF, FOR THE PURPOSE OF OR IN ANY WAY INVOLVING THE HANDLING, MANUFACTURE,
TREATMENT, STORAGE, USE, GENERATION, RELEASE, DISCHARGE, REFINING, DUMPING OR
DISPOSAL (WHETHER LEGAL OR ILLEGAL, ACCIDENTAL OR INTENTIONAL) OF ANY HAZARDOUS
MATERIALS ON, UNDER, IN OR ABOUT SUCH PROPERTY, EXCEPT TO THE EXTENT COMMONLY
USED IN DAY TO DAY OPERATIONS OF SUCH PROPERTY AND IN SUCH CASE ONLY IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, OR (II) TRANSPORTED ANY HAZARDOUS
MATERIALS TO, FROM OR ACROSS SUCH PROPERTY EXCEPT TO THE EXTENT COMMONLY USED IN
DAY TO DAY OPERATIONS OF SUCH PROPERTY AND, IN SUCH CASE, IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS; NOR TO THE KNOWLEDGE OF ANY MEMBER OF THE BORROWER
AFFILIATED GROUP HAVE ANY HAZARDOUS MATERIALS MIGRATED FROM OTHER PROPERTIES
UPON, ABOUT OR BENEATH SUCH PROPERTY; NOR, TO THE KNOWLEDGE OF THE BORROWER
AFFILIATED GROUP, ARE ANY HAZARDOUS MATERIALS PRESENTLY CONSTRUCTED, DEPOSITED,
STORED OR OTHERWISE LOCATED ON, UNDER, IN OR ABOUT SUCH PROPERTY EXCEPT TO THE
EXTENT COMMONLY USED IN DAY TO DAY OPERATIONS OF SUCH PROPERTY AND, IN SUCH
CASE, IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.


 


4.16.                        DISCLOSURE.  NO REPRESENTATIONS AND WARRANTIES MADE
BY EACH MEMBER OF THE BORROWER AFFILIATED GROUP IN THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR IN ANY OTHER AGREEMENT, INSTRUMENT, DOCUMENT, CERTIFICATE,
STATEMENT OR LETTER FURNISHED TO THE ADMINISTRATIVE AGENT, THE ARRANGER, OR THE
BANKS BY OR ON BEHALF OF ANY MEMBER OF THE BORROWER AFFILIATED GROUP, AND NO
OTHER FACTUAL INFORMATION HERETOFORE OR CONTEMPORANEOUSLY FURNISHED BY OR ON
BEHALF OF ANY MEMBER OF THE BORROWER AFFILIATED GROUP TO THE ADMINISTRATIVE
AGENT, THE ARRANGER OR THE BANKS, IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED BY ANY OF THE LOAN DOCUMENTS OR ANCILLARY DOCUMENTS CONTAINS ANY
UNTRUE STATEMENT OF MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MATERIALLY MISLEADING IN
LIGHT OF THE CIRCUMSTANCES IN WHICH THEY ARE MADE.  EXCEPT AS DISCLOSED HEREIN,
THERE IS NO CONTRACT OR AGREEMENT IN PLACE OR ANY FACT KNOWN TO ANY MEMBER OF
THE BORROWER AFFILIATED GROUP WHICH MATERIALLY ADVERSELY AFFECTS, OR WHICH WOULD
IN THE FUTURE MATERIALLY ADVERSELY AFFECT, THE BUSINESS, CONDITION (FINANCIAL OR
OTHERWISE), ASSETS, PROPERTIES, OPERATIONS OR PROSPECTS OF THE BORROWER
AFFILIATED GROUP TAKEN AS A WHOLE.


 


4.17.                        SOLVENCY.  BOTH BEFORE AND AFTER GIVING EFFECT TO
ALL INDEBTEDNESS INCURRED BY THE BORROWER ON THE CLOSING DATE, NEITHER THE
BORROWER NOR ANY SUCH MEMBER OF THE BORROWER

 

43

--------------------------------------------------------------------------------


 


AFFILIATED GROUP (I) IS INSOLVENT, OR WILL BE RENDERED INSOLVENT BY THE
INDEBTEDNESS INCURRED IN CONNECTION THEREWITH, (II) WILL BE LEFT WITH
UNREASONABLY SMALL CAPITAL WITH WHICH TO ENGAGE IN ITS BUSINESS, EVEN ALLOWING
FOR A REASONABLE MARGIN OF ERROR IN THE PROJECTIONS OF THE FUTURE PERFORMANCE OF
THE BORROWER AND SUCH OTHER MEMBERS OF THE BORROWER AFFILIATED GROUP, (III) WILL
HAVE INCURRED INDEBTEDNESS BEYOND ITS ABILITY TO PAY SUCH INDEBTEDNESS AS IT
MATURES, OR (IV) WILL FAIL TO HAVE ASSETS (BOTH TANGIBLE AND INTANGIBLE) HAVING
A PRESENT FAIR SALABLE VALUE IN EXCESS OF THE AMOUNT REQUIRED TO PAY THE
PROBABLE LIABILITY ON ITS THEN EXISTING DEBTS (WHETHER MATURED OR UNMATURED,
LIQUIDATED OR UNLIQUIDATED, ABSOLUTE FIXED OR CONTINGENT).


 


4.18.                        COMPLIANCE WITH STATUTES, ETC.  EACH OF THE
BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP IS IN COMPLIANCE
WITH ALL APPLICABLE STATUTES, REGULATIONS AND ORDERS OF, AND ALL APPLICABLE
RESTRICTIONS IMPOSED BY, ALL GOVERNMENTAL BODIES, DOMESTIC OR FOREIGN, IN
RESPECT OF THE CONDUCT OF ITS BUSINESS AND THE OWNERSHIP OF ITS PROPERTY, EXCEPT
FOR SUCH NON-COMPLIANCES AS WILL NOT, IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), ASSETS, OPERATIONS
OR PROSPECTS OF THE BORROWER AFFILIATED GROUP TAKEN AS A WHOLE.


 


4.19.                        CAPITALIZATION.  ON AND AS OF THE CLOSING DATE, THE
AUTHORIZED CAPITAL STOCK, AND THE NUMBER OF ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK OF EACH MEMBER OF THE BORROWER AFFILIATED GROUP IS AS SET FORTH ON
EXHIBIT D HERETO.  ALL SUCH OUTSTANDING SHARES OF CAPITAL STOCK OF EACH MEMBER
OF THE BORROWER AFFILIATED GROUP (OTHER THAN MAC-GRAY) HAVE BEEN DULY AND
VALIDLY ISSUED, IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS RELATING TO THE
AUTHORIZATION AND ISSUANCE OF SHARES OF CAPITAL STOCK, AND ARE FULLY PAID AND
NON-ASSESSABLE.  NO MEMBER OF THE BORROWER AFFILIATED GROUP (OTHER THAN
MAC-GRAY) HAS OUTSTANDING ANY OTHER SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE
FOR ITS CAPITAL STOCK OR OUTSTANDING ANY RIGHTS TO SUBSCRIBE FOR OR TO PURCHASE,
OR ANY OPTIONS FOR THE PURCHASE OF, OR ANY AGREEMENTS PROVIDING FOR THE ISSUANCE
(CONTINGENT OR OTHERWISE) OF, OR ANY CALLS, COMMITMENTS OR CLAIMS OF ANY
CHARACTER RELATING TO, ITS CAPITAL STOCK, IN EACH CASE EXCEPT AS SET FORTH IN
EXHIBIT D WITH RESPECT TO SUCH MEMBER OF THE BORROWER AFFILIATED GROUP.


 


4.20.                        LABOR RELATIONS.  NEITHER THE BORROWER NOR ANY
OTHER MEMBER OF THE BORROWER AFFILIATED GROUP IS ENGAGED IN ANY UNFAIR LABOR
PRACTICE.  THERE IS (I) NO UNFAIR LABOR PRACTICE COMPLAINT PENDING OR THREATENED
AGAINST THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP BEFORE
THE NATIONAL LABOR RELATIONS BOARD, AND NO GRIEVANCE OR ARBITRATION PROCEEDING
ARISING OUT OF OR UNDER ANY COLLECTIVE BARGAINING AGREEMENT IS SO PENDING
AGAINST THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP OR, TO
THE KNOWLEDGE OF THE BORROWER AFFILIATED GROUP, THREATENED AGAINST IT, (II) NO
LABOR DISPUTE, SLOWDOWN OR STOPPAGE PENDING AGAINST THE BORROWER OR ANY OTHER
MEMBER OF THE BORROWER AFFILIATED GROUP OR, TO THE KNOWLEDGE OF THE BORROWER
AFFILIATED GROUP, THREATENED AGAINST THE BORROWER OR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP, AND (III) TO THE KNOWLEDGE OF THE BORROWER AFFILIATED
GROUP, NO UNION REPRESENTATION QUESTION EXISTS WITH RESPECT TO THE EMPLOYEES OF
THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP AND NO UNION
ORGANIZING ACTIVITIES ARE TAKING PLACE.


 


4.21.                        CERTAIN TRANSACTIONS.  EXCEPT AS SET FORTH ON
EXHIBIT D, NONE OF THE OFFICERS, PARTNERS, DIRECTORS, OR EMPLOYEES OF ANY MEMBER
OF THE BORROWER AFFILIATED GROUP IS PRESENTLY A PARTY TO ANY TRANSACTION WITH
ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP (OTHER THAN FOR SERVICES AS
EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER

 

44

--------------------------------------------------------------------------------


 


ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR
RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS
TO OR FROM ANY OFFICER, PARTNER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE
OF THE BORROWER AFFILIATED GROUP, ANY CORPORATION, PARTNERSHIP, TRUST OR OTHER
ENTITY IN WHICH ANY OFFICER, PARTNER, DIRECTOR, OR ANY SUCH EMPLOYEE OR NATURAL
PERSON RELATED TO SUCH OFFICER, PARTNER, DIRECTOR OR EMPLOYEE OR OTHER PERSON IN
WHICH SUCH OFFICER, PARTNER, DIRECTOR OR EMPLOYEE HAS A DIRECT OR INDIRECT
BENEFICIAL INTEREST, HAS A SUBSTANTIAL DIRECT OR INDIRECT BENEFICIAL INTEREST OR
IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


 


4.22.                        RESTRICTIONS ON THE BORROWER AFFILIATED GROUP.  NO
MEMBER OF THE BORROWER AFFILIATED GROUP IS A PARTY TO OR BOUND BY ANY CONTRACT,
AGREEMENT OR INSTRUMENT, OR SUBJECT TO ANY CHARTER OR OTHER CORPORATE
RESTRICTION, MATERIALLY AND ADVERSELY AFFECTING THE BUSINESS, PROPERTY, ASSETS,
OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER AFFILIATED
GROUP TAKEN AS A WHOLE.


 


4.23.                        REAL PROPERTY LEASES AND LAUNDRY FACILITY
AGREEMENTS.  EXHIBIT D HERETO CONTAINS A COMPLETE LIST OF ALL LEASES, OCCUPANCY
AGREEMENTS AND ALL AMENDMENTS THERETO AND ALL OTHER DOCUMENTS AFFECTING RIGHTS
AND OBLIGATIONS THEREUNDER, INCLUDING WITHOUT LIMITATION, ASSIGNMENTS AND
SUBLEASES, PURSUANT TO WHICH THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP LEASES REAL PROPERTY, AND LICENSE AGREEMENTS PURSUANT TO WHICH
A THIRD PARTY WOULD HAVE THE RIGHT TO ENTER UPON THE LEASED PREMISES (HEREIN
INDIVIDUALLY REFERRED TO AS A “REAL PROPERTY LEASE” AND COLLECTIVELY REFERRED TO
AS THE “REAL PROPERTY LEASES”) OTHER THAN AGREEMENTS AND OTHER DOCUMENTS
PURSUANT TO WHICH THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP INSTALLS, OPERATES AND MAINTAINS CERTAIN PAY PER USE LAUNDRY EQUIPMENT
AND/OR RENTS THE SAME TO AN OWNER, MANAGER OR ANY OTHER PERSON AFFILIATED WITH
THE PREMISES AT WHICH SUCH EQUIPMENT IS LOCATED (HEREIN INDIVIDUALLY REFERRED TO
AS A “LAUNDRY FACILITY AGREEMENT” AND COLLECTIVELY REFERRED TO AS THE “LAUNDRY
FACILITY AGREEMENTS”).  THE BORROWER HAS MADE AVAILABLE TO THE BANKS AND/OR
THEIR COUNSEL, AT THE BORROWER’S HEADQUARTERS, ALL WRITTEN LAUNDRY FACILITY
AGREEMENTS FOR THEIR REVIEW AT SUCH HEADQUARTERS.  THERE ARE NO LEASES,
OCCUPANCY AGREEMENTS OR OTHER DOCUMENTS, OTHER THAN THE REAL PROPERTY LEASES AND
THE LAUNDRY FACILITY AGREEMENTS, AFFECTING THE PROPERTIES OR THE INTERESTS OF
THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP.  THE COPIES
OF THE REAL PROPERTY LEASES AND LAUNDRY FACILITY AGREEMENTS HERETOFORE DELIVERED
BY THE BORROWER TO EACH BANK AND THE LAUNDRY FACILITY AGREEMENTS REQUESTED BY
AND MADE AVAILABLE TO THE BANKS AND/OR THEIR COUNSEL ARE TRUE, CORRECT AND
COMPLETE COPIES THEREOF AND EACH OF SUCH REAL PROPERTY LEASES AND EACH OF SUCH
LAUNDRY FACILITY AGREEMENTS IS IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE
TERMS THEREOF.  NEITHER THE BORROWER NOR ANY OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP NOR, TO THE KNOWLEDGE OF THE BORROWER AFFILIATED GROUP, ANY
OTHER PARTY THERETO IS IN DEFAULT UNDER THE APPLICABLE REAL PROPERTY LEASE OR
LAUNDRY FACILITY AGREEMENT OR HAS GIVEN OR RECEIVED ANY NOTICE OF CANCELLATION
OR TERMINATION OF SUCH REAL PROPERTY LEASE OR LAUNDRY FACILITY AGREEMENT (OTHER
THAN EXPIRATIONS OCCURRING IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICES) OR CONDEMNATION OF THE PREMISES WHICH IS THE SUBJECT OF ANY REAL
PROPERTY LEASE OR LAUNDRY FACILITY AGREEMENT.  TO THE KNOWLEDGE OF THE BORROWER
AFFILIATED GROUP, ALL WORK TO BE PERFORMED BY ANY OTHER PARTY TO EACH REAL
PROPERTY LEASE AND LAUNDRY FACILITY AGREEMENT HAS BEEN COMPLETED AND THERE ARE
NO CLAIMS PENDING OR THREATENED AGAINST ANY SUCH THIRD PARTY FOR FAILURE TO HAVE
PERFORMED OR COMPLETED ANY SUCH WORK.

 

45

--------------------------------------------------------------------------------


 


4.23(A).                              LAUNDRY FACILITY AGREEMENTS.  MAC-GRAY IS
NOT PARTY TO ANY OF THE LAUNDRY FACILITY AGREEMENTS.  SERVICES (OR A PREDECESSOR
BY MERGER OR OTHERWISE IN INTEREST TO SERVICES) IS THE MEMBER OF THE BORROWER
AFFILIATED GROUP WHO IS A PARTY TO EACH LAUNDRY FACILITY AGREEMENT.  THE RIGHTS
GRANTED TO AND EXERCISED BY THE BORROWER AND OTHER MEMBERS OF THE BORROWER
AFFILIATED GROUP UNDER THE LAUNDRY FACILITY AGREEMENTS INCLUDE BORROWER’S AND
OTHER MEMBERS OF THE BORROWER AFFILIATED GROUP’S RIGHT TO INSTALL AND OPERATE
CERTAIN PAY PER USE LAUNDRY EQUIPMENT ON THE PREMISES WHICH ARE THE SUBJECT OF
THE LAUNDRY FACILITY AGREEMENTS AND MAINTAIN AND SERVICE SUCH EQUIPMENT; AND THE
BORROWER AND OTHER MEMBERS OF THE BORROWER AFFILIATED GROUP DO NOT EXERCISE
CONTROL OVER, HAVE EXCLUSIVE POSSESSION OF OR MAINTAIN SUCH PREMISES.  THE
OCCUPANTS OF THE BUILDINGS LOCATED ON THE SUBJECT PREMISES HAVE OPEN ACCESS TO
THE COMMON AREAS WHERE THE LAUNDRY EQUIPMENT IS LOCATED, RESTRICTED ONLY UPON
TERMS AND CONDITIONS AS MAY BE IMPOSED IN THE SOLE DISCRETION OF THE OTHER PARTY
TO THE APPLICABLE LAUNDRY FACILITY AGREEMENT.  NEITHER SERVICES NOR ANY OTHER
MEMBER OF THE BORROWER AFFILIATED GROUP HAS RECEIVED A NOTICE UNDER ANY OF THE
LAUNDRY FACILITY AGREEMENTS INFORMING SUCH MEMBER OF THE BORROWER AFFILIATED
GROUP OF A SUBSTANTIAL DECREASE IN THE OCCUPANCY RATE, OR OF NEWLY GRANTED
PERMISSION FOR OCCUPANTS TO INSTALL INDIVIDUAL LAUNDRY EQUIPMENT, IN ANY
BUILDING TO WHICH SUCH LAUNDRY FACILITY AGREEMENT RELATES (OTHER THAN IN
CONNECTION WITH EXPIRATIONS OCCURRING IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICES).

 


4.24.                        FRANCHISES, PATENTS, COPYRIGHTS, ETC.  EXCEPT AS
OTHERWISE SET FORTH ON EXHIBIT D HERETO, EACH OF THE BORROWER AND EACH OTHER
MEMBER OF THE BORROWER AFFILIATED GROUP POSSESSES ALL FRANCHISES, PATENTS,
COPYRIGHTS, TRADEMARKS, TRADENAMES, DOMAIN NAMES, SERVICE MARKS, LICENSES AND
PERMITS, APPROVALS AND RIGHTS IN RESPECT OF THE FOREGOING, ADEQUATE FOR THE
CONDUCT OF ITS BUSINESS AS SUBSTANTIALLY NOW CONDUCTED WITHOUT KNOWN CONFLICT
WITH ANY RIGHTS OF OTHERS AND, IN EACH CASE, FREE OF ANY ENCUMBRANCE THAT IS NOT
A PERMITTED ENCUMBRANCE.


 


4.25.                        [INTENTIONALLY OMITTED.]


 


4.26.                        COLLATERAL.  ALL OF THE OBLIGATIONS OF THE BORROWER
AFFILIATED GROUP TO THE ADMINISTRATIVE AGENT AND THE BANKS UNDER OR IN RESPECT
OF THE LOAN DOCUMENTS WILL, AT ALL TIMES FROM AND AFTER THE EXECUTION AND
DELIVERY OF EACH OF THE SECURITY DOCUMENTS, BE ENTITLED TO THE BENEFITS OF AND
BE SECURED BY EACH OF SUCH SECURITY DOCUMENTS TO THE EXTENT PROVIDED THEREIN.


 


4.27.                        MATERIAL CONTRACTS.  EXHIBIT D SETS FORTH EACH OF
THE CONTRACTS (OTHER THAN THE LEASES AND LAUNDRY FACILITY AGREEMENTS),
AGREEMENTS AND LICENSES WHICH IS MATERIAL TO THE OPERATIONS OR BUSINESS OF THE
BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP (THE “MATERIAL
CONTRACTS”).


 


SECTION V

 


AFFIRMATIVE COVENANTS

 

So long as any Bank has any commitment to make Loans or issue Letters of Credit
hereunder or any Loan or other Obligation hereunder remains outstanding, the
Borrower, and to the extent referred to therein (including to the extent the
Borrower has agreed to cause the members of the Borrower Affiliated Group to
comply), each other member of the Borrower Affiliated Group, jointly and
severally covenant as follows:

 

46

--------------------------------------------------------------------------------


 


5.1.                              FINANCIAL STATEMENTS AND OTHER REPORTING
REQUIREMENTS.  THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT AND THE
BANKS:


 


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER AFFILIATED
GROUP, A CONSOLIDATED BALANCE SHEET AS OF THE END OF, AND A RELATED CONSOLIDATED
STATEMENT OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOW FOR, SUCH
YEAR, PREPARED IN ACCORDANCE WITH GAAP AND AUDITED AND CERTIFIED BY A “BIG FIVE”
ACCOUNTING FIRM; AND, CONCURRENTLY WITH SUCH FINANCIAL STATEMENTS, A COPY OF
SAID CERTIFIED PUBLIC ACCOUNTANTS’ MANAGEMENT LETTER AND A WRITTEN STATEMENT BY
SUCH ACCOUNTANTS THAT, IN THE MAKING OF THE AUDIT NECESSARY FOR THEIR REPORT AND
OPINION UPON SUCH FINANCIAL STATEMENTS THEY HAVE OBTAINED NO KNOWLEDGE OF ANY
DEFAULT OR EVENT OF DEFAULT UNDER ANY OF SECTIONS 6.6, 6.7, 6.8, 6.9 OR 6.10,
OR, IF IN THE OPINION OF SUCH ACCOUNTANTS ANY SUCH DEFAULT OR EVENT OF DEFAULT
EXISTS UNDER ANY OF SECTIONS 6.6, 6.7, 6.8, 6.9 OR 6.10, THEY SHALL DISCLOSE IN
SUCH WRITTEN STATEMENT THE NATURE AND STATUS THEREOF;


 


(B)                                 AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH FISCAL QUARTER OF THE BORROWER AFFILIATED
GROUP, A CONSOLIDATED BALANCE SHEET AS OF THE END OF, AND A RELATED CONSOLIDATED
STATEMENT OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOW FOR, THE
PORTION OF THE FISCAL YEAR THEN ENDED AND FOR THE FISCAL QUARTER THEN ENDED,
PREPARED IN ACCORDANCE WITH GAAP (WITHOUT FOOTNOTES) AND CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OF EACH MEMBER OF THE BORROWER AFFILIATED GROUP, BUT SUBJECT,
HOWEVER, TO NORMAL, RECURRING YEAR-END ADJUSTMENTS THAT SHALL NOT IN THE
AGGREGATE BE MATERIALLY ADVERSE;


 


(C)                                  AT LEAST 15 DAYS BEFORE THE FIRST DAY OF
EACH FISCAL YEAR OF THE BORROWER AFFILIATED GROUP, (I) AN ANNUAL OPERATING
BUDGET PRESENTED ON A QUARTERLY BASIS FOR SUCH SUCCEEDING FISCAL YEAR, AND (II)
CONSOLIDATED PRO FORMA PROJECTIONS OF THE BORROWER AFFILIATED GROUP FOR SUCH
SUCCEEDING FISCAL YEAR IN FORM ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE
BANKS (IT BEING RECOGNIZED BY THE ADMINISTRATIVE AGENT AND THE BANKS THAT
PROJECTIONS AS TO FUTURE RESULTS ARE NOT TO BE VIEWED AS FACTS AND THAT THE
ACTUAL RESULTS FOR THE PERIOD OR PERIODS COVERED BY THE PROJECTIONS MAY DIFFER
FROM THE PROJECTED RESULTS);


 


(D)                                 CONCURRENTLY WITH THE DELIVERY OF EACH
FINANCIAL STATEMENT PURSUANT TO SUBSECTIONS (A) AND (B) OF THIS SECTION 5.1, A
REPORT IN SUBSTANTIALLY THE FORM OF EXHIBIT F HERETO SIGNED ON BEHALF OF THE
BORROWER AFFILIATED GROUP BY THE CHIEF FINANCIAL OFFICER OF MAC-GRAY, AND
INCLUDING, WITHOUT LIMITATION, COMPUTATIONS IN REASONABLE DETAIL EVIDENCING
COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTIONS 6.6 THROUGH 6.10 HEREOF,
INCLUSIVE;


 


(E)                                  PROMPTLY AFTER THE RECEIPT THEREOF BY THE
BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP, COPIES OF ANY
REPORTS SUBMITTED TO ANY MEMBER OF THE BORROWER AFFILIATED GROUP BY INDEPENDENT
PUBLIC ACCOUNTANTS IN CONNECTION WITH ANY INTERIM REVIEW OF THE ACCOUNTS OF THE
BORROWER OR SUCH MEMBER OF THE BORROWER AFFILIATED GROUP MADE BY SUCH
ACCOUNTANTS;


 


(F)                                    PROMPTLY AFTER THE SAME ARE AVAILABLE,
COPIES OF ALL FINANCIAL STATEMENTS, PROXY MATERIAL, AND REPORTS AS THE BORROWER
OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP SHALL SEND TO ITS
STOCKHOLDERS OR THAT THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP MAY FILE WITH ANY GOVERNMENTAL AUTHORITY AT ANY TIME HAVING JURISDICTION
OVER THE BORROWER OR SUCH MEMBER OF THE BORROWER AFFILIATED GROUP;

 

47

--------------------------------------------------------------------------------


 


(G)                                 IF AND WHEN THE BORROWER OR ANY OTHER MEMBER
OF THE BORROWER AFFILIATED GROUP GIVES OR IS REQUIRED TO GIVE NOTICE TO THE PBGC
OF ANY “REPORTABLE EVENT” (AS DEFINED IN SECTION 4043 OF ERISA) WITH RESPECT TO
ANY PLAN THAT MIGHT CONSTITUTE GROUNDS FOR A TERMINATION OF SUCH PLAN UNDER
TITLE IV OF ERISA, OR KNOWS THAT ANY MEMBER OF THE CONTROLLED GROUP OR THE PLAN
ADMINISTRATOR OF ANY PLAN HAS GIVEN OR IS REQUIRED TO GIVE NOTICE OF ANY SUCH
REPORTABLE EVENT, A COPY OF THE NOTICE OF SUCH REPORTABLE EVENT GIVEN OR
REQUIRED TO BE GIVEN TO THE PBGC OR, IF SUCH NOTICE IS NOT GIVEN TO THE PBGC, A
DESCRIPTION OF THE CONTENT OF THE NOTICE THAT WOULD BE REQUIRED TO BE GIVEN;


 


(H)                                 IMMEDIATELY UPON BECOMING AWARE OF THE
EXISTENCE OF ANY CONDITION OR EVENT (I) THAT CONSTITUTES A DEFAULT OR EVENT OF
DEFAULT, WRITTEN NOTICE THEREOF SPECIFYING THE NATURE AND DURATION THEREOF AND
THE ACTION BEING OR PROPOSED TO BE TAKEN WITH RESPECT THERETO OR (II) AFFECTING
THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
CONDITION (FINANCIAL OR OTHERWISE), ASSETS, OPERATIONS OR PROSPECTS OF THE
BORROWER AFFILIATED GROUP TAKEN AS A WHOLE, WRITTEN NOTICE THEREOF SPECIFYING
THE NATURE THEREOF AND THE ACTION BEING OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO; AND IMMEDIATELY UPON RECEIPT THEREOF, COPIES OF ANY NOTICE (WHETHER
FORMAL OR INFORMAL) OF ANY CANCELLATION, TERMINATION OR MATERIAL CHANGE IN ANY
INSURANCE MAINTAINED BY ANY MEMBER OF THE BORROWER AFFILIATED GROUP;


 


(I)                                     PROMPTLY UPON BECOMING AWARE OF ANY
LITIGATION OR OF ANY INVESTIGATIVE PROCEEDINGS BY ANY PERSON, INCLUDING, WITHOUT
LIMITATION, ANY GOVERNMENTAL AGENCY OR AUTHORITY COMMENCED OR THREATENED AGAINST
THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP OF WHICH IT
HAS NOTICE, OR OF A MATERIAL CHANGE IN ANY SUCH EXISTING LITIGATION OR
PROCEEDINGS, THE OUTCOME OF WHICH WOULD OR MIGHT HAVE A MATERIALLY ADVERSE
EFFECT ON THE ASSETS, BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS
OR PROSPECTS OF THE BORROWER AFFILIATED GROUP TAKEN AS A WHOLE, WRITTEN NOTICE
THEREOF AND THE ACTION BEING OR PROPOSED TO BE TAKEN WITH RESPECT THERETO;


 


(J)                                     PROMPTLY UPON BECOMING AWARE OF ANY
INVESTIGATIVE PROCEEDINGS BY A GOVERNMENTAL AGENCY OR AUTHORITY COMMENCED OR
THREATENED AGAINST THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP REGARDING ANY POTENTIAL VIOLATION OF ENVIRONMENTAL LAWS OR ANY SPILL,
RELEASE, DISCHARGE OR DISPOSAL OF ANY HAZARDOUS MATERIAL, WRITTEN NOTICE
THEREOF, COPIES OF ALL CORRESPONDENCE, REPORTS AND OTHER MATERIALS FURNISHED’ TO
OR PREPARED BY ANY MEMBER OF THE BORROWER AFFILIATED GROUP (OR ITS
REPRESENTATIVES) IN CONNECTION THEREWITH AND THE ACTION .BEING OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO;


 


(K)                                  PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT, THE BORROWER SHALL MAKE AVAILABLE FOR REVIEW AT ITS HEADQUARTERS ON A
QUARTERLY BASIS ALL LAUNDRY FACILITY AGREEMENTS THEN IN EFFECT, AND, SUBJECT TO
THE LAST PARAGRAPH OF THIS SECTION 5.1, DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT SHALL FURNISH TO THE ADMINISTRATIVE AGENT UPON ITS REQUEST A LIST OR
LISTS OF ALL LAUNDRY FACILITY AGREEMENTS THEN IN EFFECT, INCLUDING LOCATION OF
THE PREMISES, DATE OF EXPIRATION OF THE LAUNDRY FACILITY AGREEMENT AND NUMBER OF
MACHINES AT THE PREMISES FOR EACH SUCH LAUNDRY FACILITY AGREEMENT; AND


 


(L)                                     FROM TIME TO TIME, WITH REASONABLE
PROMPTNESS, SUCH OTHER FINANCIAL DATA AND OTHER INFORMATION OR DOCUMENTS
(FINANCIAL OR NON-FINANCIAL) ABOUT THE BORROWER AND EACH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP (INCLUDING ACCOUNTANTS’ MANAGEMENT LETTERS AND

 

48

--------------------------------------------------------------------------------


 


ANNUAL BUDGETS) AS THE ADMINISTRATIVE AGENT OR ANY BANK MAY REASONABLY REQUEST.


 

The Administrative Agent and the Banks agree that they will handle the list or
lists provided to them pursuant to Section 5.1(k) in the same manner as set
forth in Section 5.5 with respect to the information referred to therein,
provided that any such list or lists may be disclosed in connection with any
enforcement action being taken by the Administrative Agent hereunder.

 


5.2.                              CONDUCT OF BUSINESS.  THE BORROWER SHALL, AND
SHALL CAUSE EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO:


 


(A)                                  DULY OBSERVE AND COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS AND REQUIREMENTS OF ANY GOVERNMENTAL
AUTHORITIES RELATIVE TO ITS CORPORATE EXISTENCE, RIGHTS AND FRANCHISES, TO THE
CONDUCT OF ITS BUSINESS AND TO ITS PROPERTY AND ASSETS (INCLUDING WITHOUT
LIMITATION ALL ENVIRONMENTAL LAWS AND ERISA), AND SHALL MAINTAIN AND KEEP IN
FULL FORCE AND EFFECT ALL LICENSES AND PERMITS NECESSARY IN ANY MATERIAL RESPECT
TO THE PROPER CONDUCT OF ITS BUSINESS;


 


(B)                                 MAINTAIN ITS CORPORATE EXISTENCE (EXCEPT
THAT IMMATERIAL SUBSIDIARIES OF SERVICES MAY BE DISSOLVED (WITH ANY ASSETS BEING
TRANSFERRED TO SERVICES) OR MERGED WITH AND INTO SERVICES);


 


(C)                                  REMAIN ENGAGED IN SUBSTANTIALLY THE SAME
FIELDS OF BUSINESS AS THOSE IN WHICH IT IS NOW ENGAGED, EXCEPT THAT THE BORROWER
OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP MAY WITHDRAW FROM ANY
BUSINESS ACTIVITY WHICH ITS BOARD OF DIRECTORS REASONABLY DEEMS UNPROFITABLE OR
UNSOUND, PROVIDED THAT PROMPTLY AFTER SUCH WITHDRAWAL, THE BORROWER SHALL
PROVIDE THE ADMINISTRATIVE AGENT WITH WRITTEN NOTICE THEREOF;


 


(D)                                 COMPLY IN ALL MATERIAL RESPECTS WITH THE
PROVISIONS OF ALL AGREEMENTS, CONTRACTS AND OTHER BINDING OBLIGATIONS APPLICABLE
TO THE BORROWER, OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP; AND


 


(E)                                  AT LEAST 10 BUSINESS DAYS PRIOR TO FORMING
ANY SUBSIDIARY, DELIVER TO THE ADMINISTRATIVE AGENT THE BORROWER’S AGREEMENT,
AND IMMEDIATELY UPON FORMATION, SUCH SUBSIDIARY’S AGREEMENT, IN EACH CASE
REASONABLY SATISFACTORY TO COUNSEL FOR THE ADMINISTRATIVE AGENT, THAT THE
SUBSIDIARY SHALL BE A MEMBER OF THE BORROWER AFFILIATED GROUP, AND SHALL BE
BOUND BY THE TERMS OF THIS AGREEMENT, THE OTHER SECURITY DOCUMENTS AND THE
RELATED DOCUMENTS AND INSTRUMENTS AS A “BORROWER” HEREUNDER AND THEREUNDER, AS A
GUARANTOR OR OTHERWISE AS THE ADMINISTRATIVE AGENT MAY DETERMINE IN ITS SOLE
DISCRETION, AND, WITHOUT IN ANY WAY LIMITING THE FOREGOING, SIMULTANEOUSLY WITH
THE FORMATION OF ANY SUCH SUBSIDIARY, THE BORROWER OR OTHER APPLICABLE MEMBER OF
THE BORROWER AFFILIATED GROUP SHALL PLEDGE 100% OF THE ISSUED AND OUTSTANDING
STOCK OF SUCH NEWLY-FORMED SUBSIDIARY (OR 65% WITH RESPECT TO ANY FOREIGN
SUBSIDIARY) TO THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE
ADMINISTRATIVE AGENT AND THE BANKS.


 


5.3.                              MAINTENANCE AND INSURANCE.  THE BORROWER
SHALL, AND SHALL CAUSE EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO,
MAINTAIN ITS PROPERTIES IN GOOD REPAIR, WORKING ORDER AND CONDITION (NORMAL WEAR
AND TEAR EXCEPTED) AS REQUIRED FOR THE NORMAL CONDUCT OF ITS BUSINESS AND FROM
TIME TO TIME THE BORROWER WILL MAKE OR CAUSE TO BE MADE, AND CAUSE EACH

 

49

--------------------------------------------------------------------------------


 


OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO MAKE OR CAUSE TO BE MADE, ALL
NECESSARY AND PROPER REPAIRS, RENEWALS, REPLACEMENTS, ADDITIONS AND IMPROVEMENTS
THERETO SO THAT THE BUSINESS OF THE BORROWER AND SUCH OTHER MEMBERS OF THE
BORROWER AFFILIATED GROUP MAY BE PROPERLY AND ADVANTAGEOUSLY CONDUCTED AT ALL
TIMES AND SHALL MAINTAIN OR CAUSE TO BE MAINTAINED ALL LEASES AS MAY BE REQUIRED
FOR THE CONDUCT OF THE BORROWER’S AND EACH OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP’S BUSINESS.  THE BORROWER SHALL AND SHALL CAUSE EACH OTHER
MEMBER OF THE BORROWER AFFILIATED GROUP TO AT ALL TIMES MAINTAIN LIABILITY AND
CASUALTY INSURANCE WITH FINANCIALLY SOUND AND REPUTABLE INSURERS IN SUCH AMOUNTS
AS THE OFFICERS OF THE BORROWER AND SUCH OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP IN THE EXERCISE OF THEIR REASONABLE JUDGMENT DEEM TO BE ADEQUATE.  THE
ADMINISTRATIVE AGENT SHALL BE NAMED AS MORTGAGEE, LOSS PAYEE AND ADDITIONAL
INSURED AND SHALL BE GIVEN 30 DAYS’ PRIOR WRITTEN NOTICE OF ANY CANCELLATION OR
MODIFICATION OF INSURANCE.  IF THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP FAILS TO PROVIDE SUCH INSURANCE, THE ADMINISTRATIVE AGENT, IN
ITS SOLE DISCRETION, MAY PROVIDE SUCH INSURANCE AND CHARGE THE COST THEREOF TO
THE LOAN ACCOUNT OR TO THE BORROWER’S OR ANY SUCH OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP’S DEPOSIT ACCOUNT WITH THE ADMINISTRATIVE AGENT.  ANY PAYMENT
NOT RECOVERED FROM THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP SHALL BEAR INTEREST AT THE PRIME RATE PLUS THE APPLICABLE PRIME RATE
MARGIN THEN IN EFFECT APPLICABLE TO REVOLVING CREDIT LOANS.  THE ADMINISTRATIVE
AGENT SHALL NOT, BY THE FACT OF APPROVING, DISAPPROVING, ACCEPTING, OBTAINING OR
FAILING TO OBTAIN ANY SUCH INSURANCE, INCUR LIABILITY FOR THE FORM OR LEGAL
SUFFICIENCY OF INSURANCE CONTRACTS, SOLVENCY OF INSURANCE COMPANIES OR PAYMENT
OF LAWSUITS, AND THE BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP HEREBY EXPRESSLY ASSUMES FULL RESPONSIBILITY THEREFOR AND LIABILITY, IF
ANY, THEREUNDER.  THE BORROWER SHALL, AND SHALL CAUSE EACH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP TO, FURNISH TO THE ADMINISTRATIVE AGENT CERTIFICATES
OR OTHER EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT OF COMPLIANCE WITH
THE FOREGOING INSURANCE PROVISIONS.  THE PROVISIONS OF THIS SECTION 5.3 SHALL BE
DEEMED TO BE SUPPLEMENTAL TO, BUT NOT DUPLICATIVE OF, THE PROVISIONS OF ANY OF
THE SECURITY DOCUMENTS THAT REQUIRE THE MAINTENANCE OF INSURANCE.


 


5.4.                              TAXES.  THE BORROWER SHALL, AND SHALL CAUSE
EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO, PAY OR CAUSE TO BE PAID
ALL TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES ON OR AGAINST IT OR ITS
PROPERTIES ON OR PRIOR TO THE TIME WHEN THEY BECOME DUE; PROVIDED THAT THIS
COVENANT SHALL NOT APPLY TO ANY TAX, ASSESSMENT OR CHARGE THAT IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH
ADEQUATE RESERVES HAVE BEEN ESTABLISHED AND ARE BEING MAINTAINED IN ACCORDANCE
WITH GAAP IF NO LIEN SHALL HAVE BEEN FILED TO SECURE SUCH TAX, ASSESSMENT OR
CHARGE. IF THE BORROWER SHALL FAIL TO PAY ANY TAXES, ASSESSMENTS OR GOVERNMENTAL
CHARGES ON OR AGAINST IT OR ITS PROPERTIES ON OR PRIOR TO THE TIME WHEN THEY
BECOME DUE WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE
ADMINISTRATIVE AGENT SATISFACTORY EVIDENCE OF THE PAYMENT OF ANYSUCH CHARGES OR
ANY TAXES, INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE
AGENT AS A RESULT OF ANY SUCH FAILURE, THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE OTHER BANKS TO THE EXTENT OF ANY SUCH FAILURE TO
PAY ANY SUCH AMOUNTS WHEN DUE.


 


5.5.                              INSPECTION BY THE ADMINISTRATIVE AGENT.  THE
BORROWER SHALL, AND SHALL CAUSE EACH OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP TO, PERMIT THE BANKS, THROUGH THE ADMINISTRATIVE AGENT OR THE
ADMINISTRATIVE AGENT’S DESIGNEE, AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS
HOURS AND AS OFTEN AS MAY BE REASONABLY DESIRED, UPON REASONABLE ADVANCE NOTICE
TO SUCH PERSON, TO (I) VISIT AND INSPECT THE PROPERTIES (INCLUDING THE REAL
PROPERTIES) OF THE BORROWER AND SUCH

 

50

--------------------------------------------------------------------------------


 


OTHER MEMBERS OF THE BORROWER AFFILIATED GROUP, (II) CONDUCT FIELD EXAMINATIONS
FROM TIME TO TIME, (III) EXAMINE AND MAKE COPIES OF AND TAKE ABSTRACTS FROM THE
BOOKS AND RECORDS OF THE BORROWER AND SUCH OTHER MEMBERS OF THE BORROWER
AFFILIATED GROUP, AND (IV) DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE
BORROWER AND SUCH OTHER MEMBERS OF THE BORROWER AFFILIATED GROUP WITH ITS
APPROPRIATE OFFICERS, EMPLOYEES AND ACCOUNTANTS, PROVIDED THAT WHEN AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING THE ADMINISTRATIVE AGENT OR ANY BANK
MAY DO ANY OF THE FOREGOING AT ANY TIME DURING NORMAL BUSINESS HOURS AND WITHOUT
ADVANCE NOTICE.  IN HANDLING SUCH INFORMATION THE ADMINISTRATIVE AGENT AND THE
BANKS SHALL EXERCISE THE SAME DEGREE OF CARE THAT EACH EXERCISES WITH RESPECT TO
ITS OWN PROPRIETARY INFORMATION OF THE SAME TYPES TO MAINTAIN THE
CONFIDENTIALITY OF ANY NON-PUBLIC INFORMATION THEREBY RECEIVED, EXCEPT THAT
DISCLOSURE OF SUCH INFORMATION MAY BE MADE (W) TO THE SUBSIDIARIES OR AFFILIATES
OF THE ARRANGER, THE ADMINISTRATIVE AGENT AND EACH BANK IN CONNECTION WITH THEIR
PRESENT OR PROSPECTIVE BUSINESS RELATIONS WITH THE BORROWER AFFILIATED GROUP,
(X) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF AN INTEREST IN THE LOANS, (Y) AS
REQUIRED BY LAW, REGULATION, RULE OR ORDER, SUBPOENA, JUDICIAL ORDER OR SIMILAR
ORDER AND (Z) AS MAY BE REQUIRED IN CONNECTION WITH THE EXAMINATION, AUDIT OR
SIMILAR INVESTIGATION OF THE ARRANGER, THE ADMINISTRATIVE AGENT OR ANY BANK.


 


5.6.                              MAINTENANCE OF BOOKS AND RECORDS.  THE
BORROWER SHALL, AND SHALL CAUSE EACH OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP TO, KEEP ADEQUATE BOOKS AND RECORDS OF ACCOUNT, IN WHICH TRUE AND COMPLETE
ENTRIES WILL BE MADE REFLECTING ALL OF ITS BUSINESS AND FINANCIAL TRANSACTIONS,
AND SUCH ENTRIES WILL BE MADE IN ACCORDANCE WITH GAAP AND APPLICABLE LAW.


 


5.7.                              INTEREST RATE PROTECTION.  ON OR PRIOR TO THE
CLOSING DATE, THE BORROWER SHALL ENTER INTO, AND THEREAFTER THE BORROWER SHALL
MAINTAIN IN EFFECT, CERTAIN HEDGING CONTRACTS IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDING FOR THE RATE OF INTEREST
APPLICABLE TO THE LOANS TO BE CAPPED AT A LEVEL ABOVE THE LIBOR RATE PLUS THE
APPLICABLE LIBOR MARGIN PREVAILING ON THE EFFECTIVE DATE OF SUCH INTEREST RATE
PROTECTION ARRANGEMENTS (THE “EFFECTIVE DATE”) ACCEPTABLE TO THE ADMINISTRATIVE
AGENT IN ITS REASONABLE DISCRETION WITH RESPECT TO NOT LESS THAN $40,000,000 OF
PRINCIPAL OF THE LOANS, AS REDUCED BY ANY TERM LOAN PRINCIPAL INSTALLMENT
PAYMENTS MADE BY THE BORROWER IN ACCORDANCE WITH SECTION 2.12(B), SUCH INTEREST
RATE PROTECTION ARRANGEMENTS TO REMAIN IN EFFECT FROM THE EFFECTIVE DATE THROUGH
THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE


 


5.8.                              ENVIRONMENTAL INDEMNIFICATION.  THE BORROWER
COVENANTS AND AGREES THAT IT WILL, AND WILL CAUSE EACH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP TO, INDEMNIFY AND HOLD THE ADMINISTRATIVE AGENT AND
EACH BANK HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, EXPENSE, DAMAGE, LOSS OR
LIABILITY INCURRED BY THE ADMINISTRATIVE AGENT OR ANY BANK IN CONNECTION WITH
ENVIRONMENTAL MATTERS WITH RESPECT TO THE REAL PROPERTIES.  IT IS EXPRESSLY
ACKNOWLEDGED BY THE BORROWER THAT THE FOREGOING INDEMNIFICATION SHALL SURVIVE
ANY FORECLOSURE OR ANY MODIFICATION, RELEASE OR DISCHARGE OF ANY OR ALL OF THE
SECURITY DOCUMENTS OR THE PAYMENT OF THE LOANS AND SHALL INURE TO THE BENEFIT OF
THE ADMINISTRATIVE AGENT AND THE BANKS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  THE OBLIGATIONS UNDER THIS SECTION 5.8 SHALL CONSTITUTE “OBLIGATIONS”
FOR ALL PURPOSES OF THE SECURITY DOCUMENTS.  IN CONNECTION WITH THE FOREGOING,
THE BORROWER SHALL DELIVER PROMPTLY TO THE ADMINISTRATIVE AGENT COPIES OF ALL
ENVIRONMENTAL INFORMATION OR REPORTS WITH RESPECT TO THE REAL PROPERTIES.


 


5.9.                              USE OF PROCEEDS.  THE PROCEEDS OF THE
REVOLVING CREDIT LOANS AND THE TERM LOAN WILL BE USED BY THE BORROWER SOLELY TO
REPAY IN FULL THE BORROWER’S OBLIGATIONS FOR BORROWED

 

51

--------------------------------------------------------------------------------


 


MONEY TO FLEET NATIONAL BANK, AS PRIOR AGENT FOR A GROUP OF LENDERS, AND TO
PROVIDE WORKING CAPITAL FOR THE BORROWER AFFILIATED GROUP AND FOR GENERAL
CORPORATE PURPOSES (INCLUDING PURPOSES PERMITTED BY THIS AGREEMENT) FOR THE
BORROWER AFFILIATED GROUP AND FOR PERMITTED ACQUISITIONS.  NO PORTION OF ANY
LOANS SHALL BE USED FOR THE PURPOSE OF PURCHASING OR CARRYING ANY “MARGIN
SECURITY” OR “MARGIN STOCK” AS SUCH TERMS ARE USED IN REGULATIONS U OR X OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


5.10.                        PENSION PLANS.  WITH RESPECT TO ANY PLAN, THE
BENEFITS UNDER WHICH ARE GUARANTEED, IN WHOLE OR IN PART, BY THE PBGC OR ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF THE PBGC,
THE BORROWER WILL, AND WILL CAUSE EACH OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP TO, (I) FUND EACH PLAN AS REQUIRED BY THE PROVISIONS OF SECTION 412 OF THE
CODE; (II) CAUSE EACH PLAN TO PAY ALL BENEFITS WHEN DUE; AND (III) FURNISH THE
ADMINISTRATIVE AGENT (A) PROMPTLY WITH A COPY OF ANY NOTICE OF EACH PLAN’S
TERMINATION SENT TO THE PBGC AND (B) NO LATER THAN THE DATE OF SUBMISSION TO THE
DEPARTMENT OF LABOR OR TO THE INTERNAL REVENUE SERVICE, AS THE CASE MAY BE, A
COPY OF ANY REQUEST FOR WAIVER FROM THE FUNDING STANDARDS OR EXTENSION OF THE
AMORTIZATION PERIODS REQUIRED BY SECTION 412 OF THE CODE.


 


5.11.                        FISCAL YEAR.  EACH OF THE BORROWER AND EACH OTHER
MEMBER OF THE BORROWER AFFILIATED GROUP SHALL HAVE A FISCAL YEAR ENDING ON
DECEMBER 31 OF EACH YEAR AND SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY CHANGE
IN SUCH FISCAL YEAR (WHEREUPON, NOTWITHSTANDING THE PROVISIONS OF SECTION 9.8,
THE ADMINISTRATIVE AGENT AND THE BANKS SHALL HAVE THE RIGHT TO MODIFY THE TIMING
OF THE FINANCIAL COVENANTS HEREUNDER ACCORDINGLY IN ORDER TO CORRESPOND TO ANY
SUCH CHANGE IN FISCAL YEAR).


 


5.12.                        LEASES.  THE BORROWER SHALL USE ITS BEST EFFORTS
TO, AND SHALL CAUSE EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO USE
ITS BEST EFFORTS TO, CAUSE THE LANDLORD (OTHER THAN UNDER A LAUNDRY FACILITY
AGREEMENT) OF ANY PREMISES LEASED BY THE BORROWER OR SUCH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP WHICH CONTAINS BOOKS AND RECORDS OR COLLATERAL IN AN
AGGREGATE AMOUNT IN EXCESS OF $100,000 TO DELIVER TO THE ADMINISTRATIVE AGENT,
AT THE OPTION OF THE ADMINISTRATIVE AGENT AND THE BANKS, A LANDLORD WAIVER
SIMULTANEOUSLY WITH THE EXECUTION OF ANY LEASE OF SUCH REAL PROPERTY.


 


5.13.                        LAUNDRY FACILITY AGREEMENTS.  WITH RESPECT TO THE
LAUNDRY FACILITY AGREEMENTS: (I) ANY MEMBER OF THE BORROWER AFFILIATED GROUP
OTHER THAN MAC-GRAY MAY BE PARTY TO THE LAUNDRY FACILITY AGREEMENTS ENTERED INTO
AFTER THE CLOSING DATE, PROVIDED THAT AT THE TIME SUCH MEMBER OF THE BORROWER
AFFILIATED GROUP ENTERS INTO SUCH LAUNDRY FACILITY AGREEMENTS, AND AT ALL TIMES
THEREAFTER, THE APPROPRIATE MEMBER OF THE BORROWER AFFILIATED GROUP SHALL HAVE
PLEDGED 100% OF THE ISSUED AND OUTSTANDING STOCK OF SUCH MEMBER OF THE BORROWER
AFFILIATED GROUP PARTY TO THE LAUNDRY FACILITY AGREEMENTS TO THE ADMINISTRATIVE
AGENT FOR THE RATABLE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE BANKS; AND
(II) EACH MEMBER OF THE BORROWER AFFILIATED GROUP WILL USE COMMERCIALLY
REASONABLE EFFORTS TO HAVE AT LEAST 90% OF ALL LAUNDRY FACILITY AGREEMENTS
ENTERED INTO OR RENEWED BY ANY MEMBER OF THE BORROWER AFFILIATED GROUP AFTER THE
CLOSING DATE BE SUBSTANTIALLY IN THE FORMS ATTACHED HERETO AS EXHIBIT H
APPLICABLE TO THE TYPE OF LAUNDRY FACILITY AGREEMENTS SO ENTERED INTO.  IN
ADDITION TO, AND WITHOUT IN ANY WAY LIMITING, THE FOREGOING THE BORROWER WILL
USE ITS BEST EFFORTS TO ENSURE THAT NO LAUNDRY FACILITY AGREEMENTS ENTERED INTO
OR RENEWED AFTER THE CLOSING DATE SHALL PROHIBIT, REQUIRE CONSENT FOR, OR IN ANY
OTHER WAY LIMIT A CHANGE IN OWNERSHIP OR CONTROL OF SUCH MEMBER OF THE BORROWER
AFFILIATED GROUP.

 

52

--------------------------------------------------------------------------------


 


5.14.                        LANDLORD WAIVERS.  THE BORROWER SHALL USE BEST
EFFORTS TO DELIVER TO THE ADMINISTRATIVE AGENT, WITHIN 45 DAYS OF THE CLOSING
DATE, EXECUTED LANDLORD WAIVERS FOR THE RATABLE BENEFIT OF THE BANKS AND THE
ADMINISTRATIVE AGENT, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


5.15.                        CONTROL AGREEMENTS.  THE BORROWER SHALL USE BEST
EFFORTS TO DELIVER TO THE ADMINISTRATIVE AGENT, WITHIN 30 DAYS OF THE CLOSING
DATE EXECUTED CONTROL AGREEMENTS WITH RESPECT TO ITS DEPOSIT ACCOUNTS FOR THE
RATABLE BENEFIT OF THE BANKS AND THE ADMINISTRATIVE AGENT, EACH IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


5.16.                        FURTHER ASSURANCES.  (1) AT ANY TIME AND FROM TIME
TO TIME THE BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, EXECUTE
AND DELIVER SUCH FURTHER INSTRUMENTS AND TAKE SUCH FURTHER ACTION AS
MAY REASONABLY BE REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY BANK TO EFFECT
THE PURPOSES OF THE LOAN DOCUMENTS AND THE SECURITY DOCUMENTS.  WITHOUT
LIMITATION OF THE FOREGOING, UPON RECEIPT OF AN AFFIDAVIT OF AN OFFICER OF ANY
BANK AS TO THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF ANY NOTE OR ANY OTHER
SECURITY DOCUMENT WHICH IS NOT OF PUBLIC RECORD, AND, IN THE CASE OF ANY SUCH
LOSS, THEFT, DESTRUCTION OR MUTILATION, UPON CANCELLATION OF SUCH NOTE OR OTHER
SECURITY DOCUMENT, THE BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED
GROUP, AS APPLICABLE, WILL ISSUE, IN LIEU THEREOF, A REPLACEMENT NOTE OR OTHER
SECURITY DOCUMENT IN THE SAME PRINCIPAL AMOUNT THEREOF AND OTHERWISE OF LIKE
TENOR, (II) THE BORROWERS WILL DULY OBTAIN AND DELIVER TO THE ADMINISTRATIVE
AGENT, NOT LATER THAN 30 DAYS AFTER THE CLOSING DATE, THE AGREEMENTS,
INSTRUMENTS, CONTRACTS AND DOCUMENTS LISTED AND DESCRIBED ON EXHIBIT I HERETO,
EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


SECTION VI

 


NEGATIVE COVENANTS

 

So long as any Bank has any commitment to make Loans and issue Letters of Credit
hereunder or any Loan or other Obligation hereunder remains outstanding, the
Borrower (including to the extent the Borrower has agreed to cause the members
of the Borrower Affiliated Group to comply) and each other member of the
Borrower Affiliated Group, jointly and severally covenant as follows:

 


6.1.                              INDEBTEDNESS.  THE BORROWER SHALL NOT, NOR
SHALL PERMIT ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO, CREATE,
INCUR, ASSUME, GUARANTEE OR BE OR REMAIN LIABLE WITH RESPECT TO ANY INDEBTEDNESS
OTHER THAN THE FOLLOWING:


 


(A)                                  INDEBTEDNESS OF THE BORROWER TO THE
ADMINISTRATIVE AGENT OR THE BANKS UNDER ANY SECURITY DOCUMENT;


 


(B)                                 INDEBTEDNESS IN RESPECT OF CURRENT
LIABILITIES, OTHER THAN FOR BORROWED MONEY, OF THE BORROWER AFFILIATED GROUP
INCURRED IN THE ORDINARY COURSE OF BUSINESS AND OF A TYPE AND MAGNITUDE
CONSISTENT WITH PAST PRACTICES;


 


(C)                                  INDEBTEDNESS IN RESPECT OF CAPITAL LEASES
AND PURCHASE MONEY SECURITY INTERESTS OF THE BORROWER AFFILIATED GROUP
REPRESENTING OBLIGATIONS PERMITTED TO BE INCURRED BY THE TERMS OF

 

53

--------------------------------------------------------------------------------


 


THIS AGREEMENT AND INCURRED IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PAST PRACTICES; PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (C) SHALL NOT EXCEED (I) $3,000,000 IN THE
CASE OF VEHICLE CAPITAL LEASES OR PURCHASE MONEY SECURITY INTERESTS, AND (II)
$1,000,000 FOR ALL OTHER PURPOSES, AT ANY ONE TIME OUTSTANDING;


 


(D)                                 INDEBTEDNESS EXISTING ON THE DATE OF THIS
AGREEMENT AND DISCLOSED AS ITEM NO. 3 ON EXHIBIT C HERETO;


 


(E)                                  INDEBTEDNESS EXISTING ON THE DATE OF THIS
AGREEMENT AND DISCLOSED ON EXHIBIT C HERETO (OTHER THAN ITEM NO. 3 THEREON) (THE
“EXISTING DEBT”) AND THE SELLER SUBORDINATED DEBT, PROVIDED THAT (A) ALL SUCH
EXISTING DEBT AND SELLER SUBORDINATED DEBT (INCLUDING ANY RELATED
PAYMENT-IN-KIND PROMISSORY NOTES) SHALL AT ALL TIMES BE AND REMAIN UNSECURED AND
SUBORDINATED ON TERMS SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE BANKS, TO
THE OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, THAT NO PAYMENTS OF PRINCIPAL OR
INTEREST SHALL BE MADE WITH RESPECT TO SUCH EXISTING DEBT OR SELLER SUBORDINATED
DEBT DURING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT
UNDER THIS AGREEMENT OR IF SUCH PAYMENT WOULD CAUSE SUCH A DEFAULT OR EVENT OF
DEFAULT, AND THE BORROWER SHALL BE REQUIRED TO DELIVER TO THE ADMINISTRATIVE
AGENT A CERTIFICATE CERTIFYING THAT NO SUCH DEFAULT OR EVENT OF DEFAULT EXISTS
WITHIN A REASONABLE PERIOD OF TIME PRIOR TO MAKING SUCH PAYMENT), AND (B) THE
EXISTING DEBT AND SELLER SUBORDINATED DEBT SHALL NOT AT ANY ONE TIME EXCEED AN
AGGREGATE PRINCIPAL AMOUNT OF $340,755.41 (AS REDUCED BY ANY PRINCIPAL PAYMENTS
MADE THEREON FROM TIME TO TIME AFTER THE CLOSING DATE);


 


(F)                                    INDEBTEDNESS SECURED BY ENCUMBRANCES
PERMITTED BY SECTIONS 6.4(C) AND (G), RESPECTIVELY; AND


 

(g)                                 Indebtedness of up to $5,000,000 in
connection with financing of the Cambridge Fee Location owned by Services,
secured solely by a mortgage of such property on market terms.

 


6.2.                              CONTINGENT LIABILITIES.  THE BORROWER SHALL
NOT, NOR SHALL PERMIT ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO,
CREATE, INCUR, ASSUME OR REMAIN LIABLE WITH RESPECT TO ANY GUARANTEES OTHER THAN
THE FOLLOWING:


 


(A)                                  GUARANTEES IN FAVOR OF THE ADMINISTRATIVE
AGENT OR THE BANKS UNDER ANY SECURITY DOCUMENT;


 


(B)                                 GUARANTEES EXISTING ON THE DATE OF THIS
AGREEMENT AND DISCLOSED ON EXHIBIT C HERETO;


 


(C)                                  GUARANTEES RESULTING FROM THE ENDORSEMENT
OF NEGOTIABLE INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS;


 


(D)                                 GUARANTEES WITH RESPECT TO SURETY,
PERFORMANCE AND RETURN-OF-MONEY AND OTHER SIMILAR OBLIGATIONS INCURRED IN THE
ORDINARY COURSE OF BUSINESS (EXCLUSIVE OF OBLIGATIONS FOR THE PAYMENT OF
BORROWED MONEY) NOT EXCEEDING IN THE AGGREGATE AT ANY TIME $100,000;


 


(E)                                  GUARANTEES IN RESPECT OF INTEREST RATE
PROTECTION ARRANGEMENTS REQUIRED HEREBY; AND

 

54

--------------------------------------------------------------------------------


 


(F)                                    GUARANTEES OF ANY INDEBTEDNESS OF ANY
MEMBER OF THE BORROWER AFFILIATED GROUP WHICH IS PERMITTED BY SECTION 6.1 BY ANY
OTHER MEMBER OF THE BORROWER AFFILIATED GROUP.


 


6.3.                              SALE AND LEASEBACK.  THE BORROWER SHALL NOT,
NOR SHALL PERMIT ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO, ENTER
INTO ANY ARRANGEMENT, DIRECTLY OR INDIRECTLY, WHEREBY IT SHALL SELL OR TRANSFER
ANY PROPERTY OWNED BY IT IN ORDER TO LEASE SUCH PROPERTY OR LEASE OTHER PROPERTY
THAT THE BORROWER OR SUCH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP INTENDS
TO USE FOR SUBSTANTIALLY THE SAME PURPOSE AS THE PROPERTY BEING SOLD OR
TRANSFERRED.


 


6.4.                              ENCUMBRANCES.  THE BORROWER SHALL NOT, NOR
SHALL PERMIT ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO, CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY MORTGAGE, PLEDGE, SECURITY INTEREST, LIEN
OR OTHER CHARGE OR ENCUMBRANCE, INCLUDING THE LIEN OR RETAINED SECURITY TITLE OF
A CONDITIONAL VENDOR UPON OR WITH RESPECT TO ANY OF ITS PROPERTY OR ASSETS
(“ENCUMBRANCES”), OR ASSIGN OR OTHERWISE CONVEY ANY RIGHT TO RECEIVE INCOME,
INCLUDING THE SALE OR DISCOUNT OF ACCOUNTS RECEIVABLE WITH OR WITHOUT RECOURSE,
EXCEPT THE FOLLOWING (“PERMITTED ENCUMBRANCES”):


 


(A)                                  ENCUMBRANCES IN FAVOR OF THE ADMINISTRATIVE
AGENT OR THE BANKS UNDER ANY SECURITY DOCUMENT;


 


(B)                                 ENCUMBRANCES EXISTING ON THE DATE OF THIS
AGREEMENT AND DISCLOSED IN EXHIBIT C HERETO;


 


(C)                                  LIENS FOR TAXES, FEES, ASSESSMENTS AND
OTHER GOVERNMENTAL CHARGES TO THE EXTENT THAT PAYMENT OF THE SAME MAY BE
POSTPONED OR IS NOT REQUIRED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.4;


 


(D)                                 LANDLORDS’ AND LESSORS’ LIENS IN RESPECT OF
RENT NOT IN DEFAULT, TO THE EXTENT LANDLORD WAIVERS SHALL HAVE BEEN DELIVERED TO
THE ADMINISTRATIVE AGENT, OR LIENS IN RESPECT OF PLEDGES OR DEPOSITS UNDER
WORKER’S COMPENSATION, UNEMPLOYMENT INSURANCE, SOCIAL SECURITY LAWS, OR SIMILAR
LEGISLATION (OTHER THAN ERISA) OR IN CONNECTION WITH APPEAL AND SIMILAR BONDS
INCIDENTAL TO LITIGATION; MECHANICS’, LABORERS’, CARRIERS’, WAREHOUSEMANS’,
MATERIALMEN’S AND SIMILAR LIENS, IF THE OBLIGATIONS SECURED BY SUCH LIENS ARE
NOT THEN DELINQUENT; LIENS SECURING THE PERFORMANCE OF BIDS, TENDERS, CONTRACTS
(OTHER THAN FOR THE PAYMENT OF MONEY); AND STATUTORY OBLIGATIONS INCIDENTAL TO
THE CONDUCT OF ITS BUSINESS AND THAT DO NOT IN THE AGGREGATE MATERIALLY DETRACT
FROM THE VALUE OF ITS PROPERTY OR MATERIALLY IMPAIR THE USE THEREOF IN THE
OPERATION OF ITS BUSINESS;


 


(E)                                  JUDGMENT LIENS THAT SHALL NOT HAVE BEEN IN
EXISTENCE FOR A PERIOD LONGER THAN 30 DAYS AFTER THE CREATION THEREOF OR, IF A
STAY OF EXECUTION SHALL HAVE BEEN OBTAINED, FOR A PERIOD LONGER THAN 30 DAYS
AFTER THE EXPIRATION OF SUCH STAY;


 


(F)                                    EASEMENTS, RIGHTS OF WAY, RESTRICTIONS
AND OTHER SIMILAR CHARGES OR ENCUMBRANCES RELATING TO REAL PROPERTY AND NOT
INTERFERING IN A MATERIAL WAY WITH THE ORDINARY CONDUCT OF ITS BUSINESS;


 


(G)                                 ENCUMBRANCES SECURING THE PURCHASE PRICE OF
CAPITAL ASSETS (INCLUDING RIGHTS OF LESSORS UNDER CAPITAL LEASES) TO THE EXTENT
SUCH PURCHASE IS PERMITTED HEREUNDER, PROVIDED,

 

55

--------------------------------------------------------------------------------


 


HOWEVER, THAT (A) EACH SUCH ENCUMBRANCE IS GIVEN SOLELY TO SECURE THE PURCHASE
PRICE OF, OR THE LEASE OBLIGATIONS RELATING TO, SUCH PROPERTY, DOES NOT EXTEND
TO ANY OTHER PROPERTY AND IS GIVEN AT THE TIME OF THE ACQUISITION OF THE
PROPERTY, AND (B) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE LESSER OF
THE COST OF SUCH PROPERTY OR ITS FAIR MARKET VALUE AT THE TIME SUCH SECURITY
INTEREST ATTACHES, AND IN ANY EVENT, SUCH INDEBTEDNESS DOES NOT EXCEED (I)
$3,000,000 IN THE CASE OF VEHICLE CAPITAL LEASES OR PURCHASE MONEY SECURITY
INTERESTS WHICH EXIST ON THE CLOSING DATE (AND REFINANCINGS THEREOF IN THE
ORDINARY COURSE OF BUSINESS, PROVIDED THAT THE AGGREGATE $3,000,000 LIMIT IS NOT
EXCEEDED), AND (II) $1,000,000 FOR ALL OTHER PURPOSES, IN THE AGGREGATE
OUTSTANDING AT ANY TIME; AND


 

(h)                                 Encumbrances expressly permitted under
Section 6.1(g).

 

In addition, the Borrower shall not, nor shall the Borrower permit any other
member of the Borrower Affiliated Group or any of its other Subsidiaries to,
enter into or permit to exist any arrangement or agreement which directly or
indirectly prohibits the Borrower or any such other member of the Borrower
Affiliated Group or Subsidiary from creating or incurring any Encumbrance in
favor of the Administrative Agent for the benefit of the Banks and the
Administrative Agent under the Loan Documents.

 


6.5.                              MERGER; CONSOLIDATION; SALE OR LEASE OF
ASSETS; PERMITTED ACQUISITIONS.  THE BORROWER SHALL NOT, NOR SHALL PERMIT ANY
OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO, (A) SELL, LEASE OR OTHERWISE
DISPOSE OF ASSETS OR PROPERTIES (VALUED AT THE LOWER OF COST OR FAIR MARKET
VALUE), OTHER THAN (I) SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS,
AND (II) SALES OF ASSETS NOT IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE
AMOUNT NOT TO EXCEED $500,000 IN ANY FISCAL YEAR OF THE BORROWER AFFILIATED
GROUP; OR (B) LIQUIDATE, MERGE OR CONSOLIDATE INTO OR WITH ANY OTHER PERSON OR
ENTER INTO OR UNDERTAKE ANY PLAN OR AGREEMENT OF LIQUIDATION, MERGER OR
CONSOLIDATION WITH ANY OTHER PERSON, PROVIDED THAT ANY WHOLLY-OWNED SUBSIDIARY
OF THE BORROWER MAY MERGE OR CONSOLIDATE INTO OR WITH (I) THE BORROWER IF NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM
SUCH MERGER AND IF THE BORROWER IS THE SURVIVING COMPANY, OR (II) ANY OTHER
WHOLLY-OWNED SUBSIDIARY OF THE BORROWER; OR (C) WITHOUT THE PRIOR WRITTEN
CONSENT OF THE BANKS, ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS (OR A
DIVISION) OR CAPITAL STOCK (OR OTHER EQUITY) OF ANY PERSON, PROVIDED THAT THE
BORROWER MAY MAKE ACQUISITIONS (“PERMITTED ACQUISITIONS”) SO LONG AS (I) THE
BORROWER SHALL BE IN COMPLIANCE WITH ALL REPRESENTATIONS, WARRANTIES AND
COVENANTS SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BEFORE AND
AFTER GIVING EFFECT TO EACH PROPOSED ACQUISITION, (II) THE BORROWER SHALL THEN
HAVE AT LEAST $5,000,000 IN AVAILABILITY IN REVOLVING CREDIT LOANS, AFTER GIVING
EFFECT TO THE PROPOSED ACQUISITION, (III) THE ENTITY TO BE ACQUIRED BY THE
BORROWER SHALL BE IN THE CARD AND COIN-OPERATED LAUNDRY BUSINESS AND ITS
OPERATIONS SHALL BE LOCATED IN OR ADJACENT TO THE BORROWER’S EXISTING MARKETS,
(IV) THE ENTITY TO BE ACQUIRED BY THE BORROWER SHALL HAVE POSITIVE EBITDA FOR AT
LEAST THE 12-MONTH PERIOD PRIOR TO THE ACQUISITION, SUCH THAT THE ACQUISITION
SHALL BE DEEMED ACCRETIVE BY THE LENDERS, (V) ANY ACQUISITION OR COMBINATION OF
ACQUISITIONS WITH AGGREGATE CONSIDERATION IN EXCESS OF $15,000,000 SHALL REQUIRE
THE PRIOR WRITTEN CONSENT OF THE MAJORITY BANKS, AND (VI) FOR COVENANT PURPOSES,
THE BORROWER MAY MAKE PROFORMA ADJUSTMENTS TO THE EBITDA CALCULATIONS SET FORTH
HEREIN OF ANY SUCH ACQUIRED ENTITIES BASED ON IDENTIFIED COST IMPROVEMENTS,
SUBJECT TO THE AGENT’S SATISFACTORY REVIEW IN ITS REASONABLE DISCRETION OF SUCH
ADJUSTMENTS.

 

56

--------------------------------------------------------------------------------


 


6.6.                              MAXIMUM TOTAL LEVERAGE.  THE BORROWER SHALL
NOT AT ANY TIME PERMIT THE FUNDED DEBT RATIO OF THE BORROWER AFFILIATED GROUP AS
AT THE LAST DAY OF ANY FISCAL QUARTER IN ANY FISCAL PERIOD IDENTIFIED BELOW TO
BE GREATER THAN THE 3.00 TO 1.00 AT ANY TIME.


 


6.7.                              [INTENTIONALLY OMITTED].


 


6.8.                              [INTENTIONALLY OMITTED].


 


6.9.                              MINIMUM DEBT SERVICE COVERAGE.  THE BORROWER
SHALL MAINTAIN DEBT SERVICE COVERAGE OF AT LEAST 1.20 TO 1.00 AT ALL TIMES.


 


6.10.                        MINIMUM NET WORTH.  THE BORROWER SHALL NOT AT ANY
TIME PERMIT THE CONSOLIDATED NET WORTH OF THE BORROWER AFFILIATED GROUP TO BE
LESS THAN $62,500,000, PLUS, ON A CUMULATIVE BASIS, AN AMOUNT EQUAL TO 50% OF
THE NET AFTER TAX PROFIT OF THE BORROWER AFFILIATED GROUP EARNED IN EACH FISCAL
QUARTER (COMMENCING WITH THE FISCAL QUARTER ENDING SEPTEMBER 30, 2003).


 


6.11.                        MAXIMUM CAPITAL EXPENDITURES AND PREPAID COMMISSION
EXPENSES.  THE SUM OF CAPITAL EXPENDITURES MADE, AND PREPAID COMMISSION EXPENSES
PAID, BY THE BORROWER AFFILIATED GROUP, IN THE AGGREGATE, SHALL NOT EXCEED
$17,500,000 IN ANY FISCAL YEAR, PROVIDED THAT THE FOREGOING LIMITATION SHALL NOT
APPLY TO ANY CAPITAL EXPENDITURES MADE BY THE BORROWER FOR ANY ACQUIRED ENTITIES
IN CONNECTION WITH PERMITTED ACQUISITIONS FOR THE FIRST TWELVE (12) MONTHS
IMMEDIATELY FOLLOWING EACH SUCH ACQUISITION.


 


6.12.                        RESTRICTED PAYMENTS.  THE BORROWER SHALL NOT, NOR
SHALL PERMIT ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO, PAY, MAKE OR
DECLARE ANY RESTRICTED PAYMENT.  NOTWITHSTANDING THE FOREGOING, (I) THE BORROWER
MAY MAKE REGULARLY SCHEDULED PAYMENTS ON THE EXISTING DEBT AND THE SELLER
SUBORDINATED DEBT (EACH AS IN EFFECT ON THE CLOSING DATE) TO THE EXTENT NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT FROM THE MAKING OF ANY
SUCH PAYMENT, (II) THE BORROWER’S SUBSIDIARIES MAY FROM TIME TO TIME MAKE
DISTRIBUTIONS TO THE BORROWER, AND (III) THE BORROWER MAY MAKE RESTRICTED
PAYMENTS OF UP TO $3,000,000 IN THE AGGREGATE IN CONNECTION WITH THE REPURCHASE
OF BORROWER’S COMMON STOCK THROUGH DECEMBER 31, 2004, PROVIDED THAT THE BORROWER
HAS, AS OF THE DATE OF ANY SUCH RESTRICTED PAYMENTS, NO LESS THAN $5,000,000 OF
UNUSED AND AVAILABLE REVOLVING LOANS AFTER GIVING EFFECT TO SUCH REPURCHASE. 
NEITHER THE BORROWER NOR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP WILL
ENTER INTO ANY AGREEMENT, CONTRACT OR ARRANGEMENT (OTHER THAN THE LOAN
DOCUMENTS) RESTRICTING THE ABILITY OF ANY SUBSIDIARY OF THE BORROWER OR ANY
OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO PAY OR MAKE DIVIDENDS OR
DISTRIBUTIONS IN CASH OR KIND, TO MAKE LOANS, ADVANCES OR OTHER PAYMENTS OF ANY
NATURE OR TO MAKE TRANSFERS OR DISTRIBUTIONS OF ALL OR ANY PART OF ITS ASSETS TO
THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP.


 


6.13.                        INVESTMENTS.  THE BORROWER SHALL NOT, NOR SHALL
PERMIT ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO, MAKE OR MAINTAIN
ANY INVESTMENTS OTHER THAN QUALIFIED INVESTMENTS.


 


6.14.                        ERISA.  NEITHER THE BORROWER NOR ANY MEMBER OF THE
CONTROLLED GROUP SHALL PERMIT ANY PLAN MAINTAINED BY IT TO (I) ENGAGE IN ANY
“PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 4975 OF THE CODE), (II) INCUR
ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN

 

57

--------------------------------------------------------------------------------


 


SECTION 302 OF ERISA) WHETHER OR NOT WAIVED, OR (III) TERMINATE ANY PLAN IN A
MANNER THAT COULD RESULT IN THE IMPOSITION OF A LIEN OR ENCUMBRANCE ON THE
ASSETS OF THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP
PURSUANT TO SECTION 4068 OF ERISA.


 


6.15.                        TRANSACTIONS WITH AFFILIATES.  THE BORROWER SHALL
NOT, NOR SHALL PERMIT ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO,
ENTER INTO OR PARTICIPATE IN ANY AGREEMENTS OR TRANSACTIONS OF ANY KIND WITH ANY
AFFILIATE, EXCEPT (I) AGREEMENTS OR TRANSACTIONS CONTEMPLATED, REQUIRED OR
ALLOWED BY ANY LOAN DOCUMENT OR ANY ANCILLARY DOCUMENT AS IN EFFECT ON THE DATE
OF THIS AGREEMENT OR DESCRIBED ON EXHIBIT D HERETO, PROVIDED THAT SUCH
AGREEMENTS OR TRANSACTIONS ARE NOT OTHERWISE PROHIBITED BY THIS AGREEMENT OR ANY
OF THE SECURITY DOCUMENTS; (II) AGREEMENTS OR TRANSACTIONS (IN EACH CASE) IN THE
ORDINARY COURSE OF BUSINESS AND ON AN ARMS-LENGTH BASIS WHICH (A) INCLUDE ONLY
TERMS WHICH ARE FAIR AND EQUITABLE TO THE BORROWER OR SUCH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP, (B) DO NOT VIOLATE OR OTHERWISE CONFLICT WITH ANY OF
THE TERMS OF ANY OF THE LOAN DOCUMENTS, (C) REQUIRE THE PAYMENT OF NO FEES,
CHARGES OR COMMISSIONS BY THE BORROWER OR SUCH MEMBER OF THE BORROWER AFFILIATED
GROUP TO ANY AFFILIATE EXCEPT THOSE WHICH ARE REASONABLE AND DISCLOSED TO THE
ADMINISTRATIVE AGENT, (D) ARE DISCLOSED ON THE BOOKS, ACCOUNTS AND RECORDS OF
THE BORROWER OR SUCH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP, AND (E)
INVOLVE TERMS NO LESS FAVORABLE TO THE BORROWER OR SUCH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP THAN WOULD BE THE TERMS OF A SIMILAR AGREEMENT OR
TRANSACTION WITH ANY PERSON OTHER THAN AN AFFILIATE; AND (III) THE LOANS
PERMITTED BY SECTION 6.16.  NEITHER THE BORROWER NOR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP WILL ENTER INTO ANY AGREEMENT CONTAINING ANY PROVISION
WHICH WOULD BE VIOLATED OR BREACHED BY THE PERFORMANCE BY THE BORROWER OR SUCH
OTHER MEMBER OF THE BORROWER AFFILIATED GROUP OF ITS OBLIGATIONS HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS.


 


6.16.                        LOANS.  THE BORROWER SHALL NOT, NOR SHALL PERMIT
ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO, MAKE TO ANY PERSON ANY
LOAN, ADVANCE OR OTHER TRANSFER WITH THE ANTICIPATION OF REPAYMENT, EXCEPT FOR
LOANS AND ADVANCES TO EMPLOYEES OF THE BORROWER OR SUCH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP, MADE IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICES, NOT EXCEEDING $250,000 IN THE AGGREGATE AT ANY
TIME OUTSTANDING; PROVIDED, THAT NO SUCH ADVANCES TO ANY SINGLE EMPLOYEE SHALL
EXCEED $50,000 IN THE AGGREGATE.


 


6.17.                        REVOLVING CREDIT COMMITMENT.  THE BORROWER SHALL
NOT CAUSE OR PERMIT THE AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS
OUTSTANDING AT ANY TIME, PLUS THE AGGREGATE STATED AMOUNT OF LETTERS OF CREDIT
OUTSTANDING AT SUCH TIME, PLUS THE AGGREGATE AMOUNT OF ANY UNREIMBURSED DRAWS
UNDER OUTSTANDING LETTERS OF CREDIT, TO EXCEED THE AGGREGATE AMOUNT OF THE
REVOLVING CREDIT COMMITMENTS OF ALL THE BANKS AT SUCH TIME.


 


6.18.                        NO AMENDMENTS TO CERTAIN DOCUMENTS.  THE BORROWER
SHALL NOT, NOR SHALL PERMIT ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP
TO, AT ANY TIME CAUSE OR PERMIT (I) ANY OF THE ANCILLARY DOCUMENTS TO BE
MODIFIED, AMENDED OR SUPPLEMENTED IN ANY RESPECT WHATEVER, EXCEPT FOR SUCH
MODIFICATION OR AMENDMENT AS WOULD NOT, IN THE ADMINISTRATIVE AGENT’S SOLE
DISCRETION, EFFECT ANY CHANGE ADVERSE TO THE ADMINISTRATIVE AGENT OR THE BANKS,
OR HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, CONDITION (FINANCIAL OR
OTHERWISE), ASSETS, OPERATIONS OR PROSPECTS OF THE BORROWER AFFILIATED GROUP
TAKEN AS A WHOLE, OR (II) ANY OF THE CHARTER OR OTHER INCORPORATION DOCUMENTS OR
BY-LAWS OF THE BORROWER OR SUCH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP TO
BE MODIFIED, AMENDED OR SUPPLEMENTED IN ANY MATERIAL RESPECT WHATEVER, WITHOUT
(IN EACH CASE) THE EXPRESS PRIOR WRITTEN AGREEMENT, CONSENT OR APPROVAL OF THE
ADMINISTRATIVE AGENT.

 

58

--------------------------------------------------------------------------------


 


6.19.                        [INTENTIONALLY OMITTED.]


 


6.20.                        RELOCATIONS OF PRINCIPAL PLACE OF BUSINESS.  THE
BORROWER SHALL NOT, NOR SHALL PERMIT ANY MEMBER OF THE BORROWER AFFILIATED GROUP
TO, RELOCATE ITS CHIEF EXECUTIVE OFFICES FROM THE LOCATIONS SET FORTH ON EXHIBIT
D, EXCEPT AS EXPRESSLY PERMITTED UNDER THE LOAN DOCUMENTS OR UPON NO LESS THAN
NINETY (90) DAYS PRIOR WRITTEN NOTICE TO THE AGENT AND THE LENDERS.


 


6.21.                        RELOCATIONS OF BOOKS AND RECORDS.  THE BORROWER
SHALL NOT, AND SHALL NOT PERMIT ANY MEMBER OF THE BORROWER AFFILIATED GROUP TO,
PERMANENTLY REMOVE FROM ITS CHIEF EXECUTIVE OFFICES ANY BOOKS OR RECORDS OF THE
BORROWER OR ANY MEMBER OF THE BORROWER AFFILIATED GROUP, EXCEPT WITH THE PRIOR
WRITTEN CONSENT OF THE AGENT OR IN CONNECTION WITH THE RELOCATION OF THE
BORROWER’S PRINCIPAL PLACE OF BUSINESS IN ACCORDANCE WITH SECTION 6.20.


 


6.22.                        CHANGES IN FISCAL YEAR.  THE BORROWER SHALL NOT,
NOR SHALL PERMIT ANY MEMBER OF THE BORROWER AFFILIATED GROUP TO, CHANGE ITS
FISCAL YEAR.


 


6.23.                        DEBT FORGIVENESS.  THE BORROWER SHALL NOT, NOR
SHALL PERMIT ANY MEMBER OF THE BORROWER AFFILIATED GROUP, TO WAIVE ANY MATERIAL
DEBT OR CLAIM OWING TO THE BORROWER OR ANY MEMBER OF THE BORROWER AFFILIATED
GROUP (INCLUDING ANY ACCOUNTS RECEIVABLE) IF SUCH WAIVER COULD HAVE A MATERIAL
ADVERSE EFFECT UPON THE BORROWER OR ANY MEMBER OF THE BORROWER AFFILIATED GROUP
OF IF SUCH WAIVER IS PROHIBITED BY THE TERMS OF ANY OF THE LOAN DOCUMENTS.


 


SECTION VII

 


DEFAULTS

 


7.1.                              EVENTS OF DEFAULT.  THERE SHALL BE AN EVENT OF
DEFAULT HEREUNDER IF ANY OF THE FOLLOWING EVENTS OCCURS:


 


(A)                                  THE BORROWER SHALL FAIL TO PAY (I) ANY
AMOUNT OF PRINCIPAL OF ANY LOANS WHEN DUE OR (II) ANY AMOUNT OF INTEREST THEREON
OR ANY FEES OR EXPENSES PAYABLE HEREUNDER OR UNDER ANY NOTE OR ANY OTHER
SECURITY DOCUMENT WITHIN 3 DAYS AFTER THE DUE DATE THEREFOR; OR


 


(B)                                 THE BORROWER OR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP SHALL FAIL TO PERFORM, COMPLY WITH OR OBSERVE OR SHALL
OTHERWISE BREACH ANY ONE OR MORE OF THE TERMS, OBLIGATIONS, COVENANTS OR
AGREEMENTS CONTAINED IN SECTIONS 5.1, 5.2(B), 5.2(D), 5.3 (WITH RESPECT TO
MAINTENANCE OF INSURANCE), 5.5, 5.8, 5.9, 5.13, 5.14(II), 6.1 THROUGH 6.12,
INCLUSIVE, AND 6.14 THROUGH 6.17, INCLUSIVE; OR


 


(C)                                  THE BORROWER OR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP SHALL FAIL TO PERFORM, COMPLY WITH OR OBSERVE OR SHALL
OTHERWISE BREACH ANY ONE OR MORE OF THE TERMS, COVENANTS, OBLIGATIONS OR
AGREEMENTS (OTHER THAN IN RESPECT OF SUBSECTIONS 7.1(A) AND (B) HEREOF)
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER SECURITY DOCUMENT AND SUCH FAILURE
SHALL CONTINUE FOR 20 DAYS; OR


 


(D)                                 ANY REPRESENTATION OR WARRANTY OF THE
BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP MADE IN ANY
SECURITY DOCUMENT OR ANY OTHER DOCUMENTS OR

 

59

--------------------------------------------------------------------------------


 


AGREEMENTS EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR IN ANY CERTIFICATE DELIVERED HEREUNDER SHALL PROVE TO HAVE BEEN
FALSE IN ANY MATERIAL RESPECT UPON THE DATE WHEN MADE OR DEEMED TO HAVE BEEN
MADE; OR


 


(E)                                  [INTENTIONALLY OMITTED.]


 


(F)                                    THE BORROWER OR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP SHALL FAIL TO PAY AT MATURITY, OR WITHIN ANY
APPLICABLE PERIOD OF GRACE (NOT TO EXCEED 30 DAYS), ANY OBLIGATIONS FOR BORROWED
MONIES OR ADVANCES IN EXCESS OF $100,000, OR ANY OBLIGATIONS FOR THE LEASE OR
OTHER USE OF REAL OR PERSONAL PROPERTY IN EXCESS OF $100,000, OR FAIL TO OBSERVE
OR PERFORM ANY TERM, COVENANT OR AGREEMENT EVIDENCING OR SECURING SUCH
OBLIGATIONS FOR BORROWED MONIES OR ADVANCES IN EXCESS OF $100,000, OR RELATING
TO SUCH LEASE OR USE OF REAL OR PERSONAL PROPERTY IN EXCESS OF $100,000, THE
RESULT OF WHICH FAILURE IS TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
TO CAUSE SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY UPON
DELIVERY OF REQUIRED NOTICE, IF ANY, OR TO PERMIT ANY PARTY TO ANY AGREEMENT
EVIDENCING SUCH OBLIGATIONS TO TERMINATE OR CANCEL SUCH AGREEMENT; OR


 


(G)                                 THE BORROWER OR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP SHALL (I) APPLY FOR OR CONSENT TO THE APPOINTMENT OF,
OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE, LIQUIDATOR OR
SIMILAR OFFICIAL OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II)
BE GENERALLY NOT PAYING ITS DEBTS AS SUCH DEBTS BECOME DUE, (III) MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, (IV) COMMENCE A VOLUNTARY CASE
UNDER THE FEDERAL BANKRUPTCY CODE (AS NOW OR HEREAFTER IN EFFECT), (V) TAKE ANY
ACTION OR COMMENCE ANY CASE OR PROCEEDING UNDER ANY LAW RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION, WINDING-UP OR COMPOSITION OR ADJUSTMENT OF DEBTS, OR
ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS, (VI) FAIL TO CONTEST IN A
TIMELY OR APPROPRIATE MANNER, OR ACQUIESCE IN WRITING TO, ANY PETITION FILED
AGAINST IT IN AN INVOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY CODE (AS NOW OR
HEREAFTER IN EFFECT) OR OTHER LAW, (VII) TAKE ANY ACTION UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION OR ORGANIZATION SIMILAR TO ANY OF THE FOREGOING,
(VIII) BE INSOLVENT, OR (IX) PASS ANY BOARD RESOLUTION OR TAKE ANY CORPORATE
ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR


 


(H)                                 A PROCEEDING OR CASE SHALL BE COMMENCED,
WITHOUT THE APPLICATION OR CONSENT OF THE BORROWER OR OTHER APPLICABLE MEMBER OF
THE BORROWER AFFILIATED GROUP IN ANY COURT OF COMPETENT JURISDICTION, SEEKING
(I) THE LIQUIDATION, REORGANIZATION, DISSOLUTION, WINDING UP, OR COMPOSITION OR
READJUSTMENT OF ITS DEBTS, (II) THE APPOINTMENT OF A TRUSTEE, RECEIVER,
CUSTODIAN, LIQUIDATOR OR THE LIKE OF IT OR OF ALL OR ANY SUBSTANTIAL PART OF ITS
ASSETS, OR (III) SIMILAR RELIEF IN RESPECT OF IT, UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING-UP OR COMPOSITION OR ADJUSTMENT
OF DEBTS OR ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS, AND SUCH
PROCEEDING OR CASE SHALL CONTINUE UNDISMISSED, OR UNSTAYED AND IN EFFECT, FOR A
PERIOD OF 45 DAYS; OR AN ORDER FOR RELIEF SHALL BE ENTERED IN AN INVOLUNTARY
CASE UNDER THE FEDERAL BANKRUPTCY CODE (AS NOW OR HEREAFTER IN EFFECT), AGAINST
THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP; OR ACTION
UNDER THE LAWS OF THE JURISDICTION OF INCORPORATION OR ORGANIZATION OF THE
BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP SIMILAR TO ANY OF
THE FOREGOING SHALL BE TAKEN WITH RESPECT TO THE BORROWER OR ANY SUCH MEMBER OF
THE BORROWER AFFILIATED GROUP AND SHALL CONTINUE UNSTAYED AND IN EFFECT FOR ANY
PERIOD OF 45 DAYS; OR


 


(I)                                     JUDGMENTS OR ORDERS FOR THE PAYMENT OF
MONEY SHALL BE ENTERED AGAINST THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP BY ANY COURT, OR A WARRANT OF

 

60

--------------------------------------------------------------------------------


 


ATTACHMENT OR EXECUTION OR SIMILAR PROCESS SHALL BE ISSUED OR LEVIED AGAINST
PROPERTY OF THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP,
THAT IN THE AGGREGATE EXCEED $100,000 IN VALUE AND SUCH JUDGMENTS, ORDERS,
WARRANTS OR PROCESS SHALL CONTINUE UNDISCHARGED OR UNSTAYED FOR 30 DAYS; OR


 


(J)                                     THE BORROWER, ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP OR ANY MEMBER OF THE CONTROLLED GROUP SHALL FAIL TO
PAY WHEN DUE AN AGGREGATE AMOUNT IN EXCESS OF $250,000 WHICH IT SHALL HAVE
BECOME LIABLE TO PAY TO THE PBGC OR TO A PLAN UNDER TITLE IV OF ERISA; OR NOTICE
OF INTENT TO TERMINATE A PLAN OR PLANS SHALL BE FILED UNDER TITLE IV OF ERISA BY
THE BORROWER, ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP OR ANY MEMBER OF
THE CONTROLLED GROUP, ANY PLAN ADMINISTRATOR OR ANY COMBINATION OF THE
FOREGOING; OR THE PBGC SHALL INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO
TERMINATE OR TO CAUSE A TRUSTEE TO BE APPOINTED TO ADMINISTER ANY SUCH PLAN OR
PLANS OR A PROCEEDING SHALL BE INSTITUTED BY A FIDUCIARY OF ANY SUCH PLAN OR
PLANS AGAINST THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP
AND SUCH PROCEEDINGS SHALL NOT HAVE BEEN DISMISSED WITHIN 30 DAYS THEREAFTER; OR
A CONDITION SHALL EXIST BY REASON OF WHICH THE PBGC WOULD BE ENTITLED TO OBTAIN
A DECREE ADJUDICATING THAT ANY SUCH PLAN OR PLANS MUST BE TERMINATED; OR


 


(K)                                  A CHANGE OF CONTROL SHALL HAVE OCCURRED; OR


 


(L)                                     THE BORROWER OR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP SHALL BE ENJOINED, RESTRAINED OR IN ANY WAY PREVENTED
BY THE ORDER OF ANY COURT OR ANY ADMINISTRATIVE OR REGULATORY AGENCY FROM
CONDUCTING ANY MATERIAL PART OF ITS BUSINESS AND SUCH ORDER SHALL CONTINUE IN
EFFECT FOR MORE THAN 30 DAYS, OR THE BORROWER OR ANY OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP SHALL BE INDICTED FOR A STATE OR FEDERAL CRIME, OR ANY
CRIMINAL ACTION SHALL OTHERWISE HAVE BEEN BROUGHT AGAINST THE BORROWER OR ANY
OTHER MEMBER OF THE BORROWER AFFILIATED GROUP, A PUNISHMENT FOR WHICH IN ANY
SUCH CASE COULD REASONABLY BE EXPECTED TO INCLUDE FORFEITURE OF ANY ASSETS OF
THE BORROWER AFFILIATED GROUP HAVING A FAIR MARKET VALUE IN EXCESS OF $250,000;
OR


 


(M)                               THERE SHALL OCCUR ANY MATERIAL DAMAGE TO, OR
LOSS, THEFT OR DESTRUCTION OF, ANY COLLATERAL, WHETHER INSURED OR NOT INSURED,
OR ANY STRIKE, LOCKOUT, LABOR DISPUTE, EMBARGO, CONDEMNATION, ACT OF GOD OR
PUBLIC ENEMY, OR OTHER CASUALTY, WHICH IN ANY SUCH CASE CAUSES, FOR MORE THAN 30
CONSECUTIVE DAYS, THE CESSATION OR SUBSTANTIAL CURTAILMENT OF REVENUE PRODUCING
ACTIVITIES AT ANY FACILITY OF THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP IF SUCH EVENT OR CIRCUMSTANCE IS NOT COVERED BY BUSINESS
INTERRUPTION INSURANCE AND WHICH CESSATION OR CURTAILMENT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, CONDITION (FINANCIAL
OR OTHERWISE), ASSETS, OPERATIONS OR PROSPECTS OF THE BORROWER AFFILIATED GROUP
TAKEN AS A WHOLE; OR


 


(N)                                 THERE SHALL OCCUR THE LOSS, SUSPENSION OR
REVOCATION OF, OR FAILURE TO RENEW, ANY LICENSE OR PERMIT NOW HELD OR HEREAFTER
ACQUIRED IF SUCH LOSS, SUSPENSION, REVOCATION OR FAILURE TO RENEW COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
FINANCIAL CONDITION, ASSETS, OPERATIONS OR PROSPECTS OF THE BORROWER AFFILIATED
GROUP TAKEN AS A WHOLE; OR


 


(O)                                 ANY COVENANT, AGREEMENT OR OBLIGATION OF THE
BORROWER OR ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP CONTAINED IN OR
EVIDENCED BY ANY SECURITY DOCUMENT OR ANY ANCILLARY DOCUMENT TO WHICH THE
BORROWER OR SUCH MEMBER OF THE BORROWER AFFILIATED GROUP IS A PARTY SHALL, PRIOR
TO THE DATE ON WHICH SUCH DOCUMENT SHALL TERMINATE WITH THE EXPRESS PRIOR

 

61

--------------------------------------------------------------------------------


 


WRITTEN AGREEMENT, CONSENT OR APPROVAL OF THE ADMINISTRATIVE AGENT AND THE
BANKS, CEASE IN ANY MATERIAL RESPECT TO BE LEGAL, VALID, BINDING OR ENFORCEABLE
IN ACCORDANCE WITH THE TERMS THEREOF; OR


 


(P)                                 ANY SECURITY DOCUMENT OR ANY ANCILLARY
DOCUMENT SHALL BE CANCELED, TERMINATED, REVOKED OR RESCINDED (OR ANY NOTICE OF
SUCH CANCELLATION, TERMINATION, REVOCATION OR RESCISSION GIVEN) OTHERWISE THAN
WITH THE EXPRESS PRIOR WRITTEN AGREEMENT, CONSENT OR APPROVAL OF THE
ADMINISTRATIVE AGENT AND THE BANKS; OR ANY ACTION AT LAW, SUIT IN EQUITY OR
OTHER LEGAL PROCEEDING TO CANCEL, REVOKE, OR RESCIND ANY SECURITY DOCUMENT OR
ANY ANCILLARY DOCUMENT SHALL BE COMMENCED BY OR ON BEHALF OF THE BORROWER OR ANY
OTHER MEMBER OF THE BORROWER AFFILIATED GROUP, OR BY ANY COURT OR ANY OTHER
GOVERNMENTAL OR REGULATORY AUTHORITY OR AGENCY OF COMPETENT JURISDICTION; OR ANY
COURT OR ANY OTHER GOVERNMENTAL OR REGULATORY AUTHORITY OR AGENCY OF COMPETENT
JURISDICTION SHALL MAKE A DETERMINATION THAT, OR SHALL ISSUE A JUDGMENT, ORDER,
DECREE OR RULING TO THE EFFECT THAT, ANY ONE OR MORE OF THE SECURITY DOCUMENTS
OR ANCILLARY DOCUMENTS OR ANY ONE OR MORE OF THE OBLIGATIONS OF THE BORROWER OR
ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP UNDER ANY ONE OR MORE OF THE
SECURITY DOCUMENTS AND ANCILLARY DOCUMENTS ARE ILLEGAL, INVALID OR UNENFORCEABLE
IN ACCORDANCE WITH THE TERMS THEREOF; OR


 


(Q)                                 ANY DEFAULT OR EVENT OF DEFAULT SHALL OCCUR
AND BE CONTINUING UNDER ANY ANCILLARY DOCUMENT (AFTER GIVING EFFECT TO ANY CURE
OR GRACE PERIOD THEREUNDER, SUCH PERIOD NOT TO EXCEED 30 DAYS IN ANY EVENT).


 


(R)                                    THERE SHALL OCCUR A DEFAULT OR EVENT OF
DEFAULT OR CIRCUMSTANCE WHICH WOULD, BUT FOR THE PASSAGE OF TIME, BE A DEFAULT
OR AN EVENT OF DEFAULT UNDER ANY OTHER DOCUMENT OR INSTRUMENT EVIDENCING
INDEBTEDNESS OF THE BORROWER OR ANY MEMBER OF THE BORROWER AFFILIATED GROUP TO
THE ADMINISTRATIVE AGENT OR ANY OTHER BANK.


 


7.2.                              REMEDIES.  UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT DESCRIBED IN SUBSECTIONS 7.1(G) AND (H), IMMEDIATELY AND AUTOMATICALLY,
AND UPON THE OCCURRENCE OF ANY OTHER EVENT OF DEFAULT, AT ANY TIME THEREAFTER
WHILE SUCH EVENT OF DEFAULT IS CONTINUING, AT THE OPTION OF THE MAJORITY BANKS
AND UPON THE ADMINISTRATIVE AGENT’S DECLARATION:


 


(A)                                  EACH BANK’S COMMITMENT TO MAKE ANY FURTHER
LOANS HEREUNDER SHALL TERMINATE;


 


(B)                                 THE UNPAID PRINCIPAL AMOUNT OF THE LOANS
TOGETHER WITH ACCRUED INTEREST, ALL OTHER OBLIGATIONS, AND ALL OTHER OBLIGATIONS
OF THE BORROWER TO THE ADMINISTRATIVE AGENT AND EACH BANK OF ANY KIND SHALL
BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST OR
FURTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED; AND


 


(C)                                  THE ADMINISTRATIVE AGENT MAY REQUIRE THE
BORROWER AND EACH OTHER APPLICABLE MEMBER OF THE BORROWER AFFILIATED GROUP TO
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE
BANKS, A LEASEHOLD MORTGAGE WITH RESPECT TO ALL LOCATIONS FOR WHICH THERE IS A
LEASE OR LAUNDRY LICENSE IN EFFECT AT SUCH TIME, AND MAY EXERCISE (ON BEHALF OF
ITSELF AND THE BANKS) ANY AND ALL OTHER RIGHTS THE ADMINISTRATIVE AGENT AND THE
BANKS HAVE UNDER THIS AGREEMENT, THE NOTES, THE SECURITY DOCUMENTS, OR ANY OTHER
DOCUMENTS OR AGREEMENTS EXECUTED IN CONNECTION HEREWITH, OR AT LAW OR IN EQUITY,
AND PROCEED TO PROTECT AND ENFORCE THE ADMINISTRATIVE AGENT’S AND THE BANKS’
RIGHTS BY ANY ACTION AT LAW, IN EQUITY OR OTHER APPROPRIATE PROCEEDING.

 

62

--------------------------------------------------------------------------------


 


SECTION VIII

 


CONCERNING THE ADMINISTRATIVE AGENT AND THE BANKS

 


8.1.                              APPOINTMENT AND AUTHORIZATION.  EACH OF THE
BANKS HEREBY APPOINTS CITIZENS TO SERVE AS ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT AND IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH
ACTION ON SUCH BANK’S BEHALF UNDER THIS AGREEMENT AND TO EXERCISE SUCH POWERS
AND TO PERFORM SUCH DUTIES UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, ALL SECURITY
DOCUMENTS) AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR
THEREOF, TOGETHER WITH ALL SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.


 


8.2.                              ADMINISTRATIVE AGENT AND AFFILIATES.  CITIZENS
SHALL ALSO HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT OF A BANK AND
MAY EXERCISE OR REFRAIN FROM EXERCISING THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT, AND CITIZENS AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM,
LEND MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE BORROWER OR
ANY OTHER MEMBER OF THE BORROWER AFFILIATED GROUP OR ANY AFFILIATE OF ANY MEMBER
OF THE BORROWER AFFILIATED GROUP AS IF IT WERE NOT THE ADMINISTRATIVE AGENT
HEREUNDER.  EXCEPT AS OTHERWISE PROVIDED BY THE TERMS OF THIS AGREEMENT, NOTHING
HEREIN SHALL PROHIBIT ANY BANK FROM ACCEPTING DEPOSITS FROM, LENDING MONEY TO OR
GENERALLY ENGAGING IN ANY KIND OF BUSINESS WITH THE BORROWER OR ANY OTHER MEMBER
OF THE BORROWER AFFILIATED GROUP OR ANY AFFILIATE OF ANY MEMBER OF THE BORROWER
AFFILIATED GROUP.


 


8.3.                              FUTURE ADVANCES.


 


(A)                                  IN ORDER TO MORE CONVENIENTLY ADMINISTER
THE LOANS, THE ADMINISTRATIVE AGENT MAY, UNLESS NOTIFIED TO THE CONTRARY BY ANY
BANK PRIOR TO THE DATE UPON WHICH ANY REVOLVING CREDIT LOAN IS TO BE MADE,
ASSUME THAT SUCH BANK HAS MADE AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH
DATE THE AMOUNT OF SUCH BANK’S SHARE OF SUCH REVOLVING CREDIT LOAN TO BE MADE ON
SUCH DATE AS PROVIDED IN THIS AGREEMENT, AND THE ADMINISTRATIVE AGENT MAY (BUT
IT SHALL NOT BE REQUIRED TO), IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE
TO THE BORROWER A CORRESPONDING AMOUNT.  IF ANY BANK MAKES AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH AMOUNT ON A DATE AFTER THE DATE UPON WHICH THE
REVOLVING CREDIT LOAN IS MADE, SUCH BANK SHALL PAY TO THE ADMINISTRATIVE AGENT
ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE AVERAGE COMPUTED FOR THE
PERIOD REFERRED TO IN CLAUSE (III) BELOW, OF THE WEIGHTED AVERAGE INTEREST RATE
PAID BY THE ADMINISTRATIVE AGENT FOR FEDERAL FUNDS ACQUIRED BY THE
ADMINISTRATIVE AGENT DURING EACH DAY INCLUDED IN SUCH PERIOD, MULTIPLIED BY (II)
THE AMOUNT OF SUCH BANK’S SHARE OF SUCH REVOLVING CREDIT LOAN, MULTIPLIED BY
(III) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS THAT ELAPSED FROM
AND INCLUDING SUCH DATE TO THE DATE ON WHICH THE AMOUNT OF SUCH BANK’S SHARE OF
SUCH REVOLVING CREDIT LOAN SHALL BECOME IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT, AND THE DENOMINATOR OF WHICH IS 360 OR 365, AS
APPLICABLE.  A STATEMENT OF THE ADMINISTRATIVE AGENT SUBMITTED TO SUCH BANK WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS SUBSECTION SHALL BE PRIMA FACIE EVIDENCE
OF THE AMOUNT DUE AND OWING TO THE ADMINISTRATIVE AGENT BY SUCH BANK.


 


(B)                                 THE ADMINISTRATIVE AGENT MAY AT ANY TIME, IN
ITS SOLE DISCRETION, UPON NOTICE TO ANY BANK, REFUSE TO MAKE ANY REVOLVING
CREDIT LOAN TO THE BORROWER ON BEHALF OF SUCH BANK UNLESS SUCH BANK SHALL HAVE
PROVIDED TO THE ADMINISTRATIVE AGENT IMMEDIATELY AVAILABLE FEDERAL

 

63

--------------------------------------------------------------------------------


 


FUNDS EQUAL TO SUCH BANK’S SHARE OF SUCH REVOLVING CREDIT LOAN IN ACCORDANCE
WITH THIS AGREEMENT.


 


(C)                                  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, THE OBLIGATIONS TO MAKE LOANS UNDER THE TERMS OF THIS AGREEMENT
SHALL BE THE SEVERAL AND NOT JOINT OBLIGATION OF EACH OF THE BANKS AND ANY
ADVANCES MADE BY THE ADMINISTRATIVE AGENT ON BEHALF OF ANY BANK ARE STRICTLY FOR
THE ADMINISTRATIVE CONVENIENCE OF THE PARTIES AND SHALL IN NO WAY DIMINISH ANY
BANK’S LIABILITY TO REPAY THE ADMINISTRATIVE AGENT FOR SUCH LOANS AND ADVANCES. 
IF THE AMOUNT OF ANY BANK’S SHARE OF ANY REVOLVING CREDIT LOAN WHICH THE
ADMINISTRATIVE AGENT HAS ADVANCED TO THE BORROWER IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH BANK WITHIN 1 BUSINESS DAY FOLLOWING THE DATE UPON
WHICH SUCH REVOLVING CREDIT LOAN IS MADE, THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RECOVER SUCH AMOUNT FROM THE BORROWER ON DEMAND, WITH INTEREST
THEREON AT THE RATE PER ANNUM APPLICABLE TO THE REVOLVING CREDIT LOANS MADE ON
SUCH DATE.


 


8.4.                              DELINQUENT BANK.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, ANY BANK THAT FAILS TO MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT ITS SHARE OF ANY REVOLVING CREDIT LOAN WHEN AND TO
THE FULL EXTENT REQUIRED BY THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED
DELINQUENT (A “DELINQUENT BANK”) AND SHALL BE DEEMED A DELINQUENT BANK UNTIL
SUCH TIME AS SUCH DELINQUENCY IS SATISFIED.  A DELINQUENT BANK SHALL BE DEEMED
TO HAVE ASSIGNED ANY AND ALL PAYMENTS DUE TO IT FROM THE BORROWER, WHETHER ON
ACCOUNT OF OUTSTANDING LOANS, INTEREST, FEES OR OTHERWISE, TO THE REMAINING
NON-DELINQUENT BANKS FOR APPLICATION TO, AND REDUCTION OF, THEIR RESPECTIVE PRO
RATA SHARES OF ALL OUTSTANDING REVOLVING CREDIT LOANS.  THE DELINQUENT BANK
HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO DISTRIBUTE SUCH PAYMENTS TO THE
NON-DELINQUENT BANKS IN PROPORTION TO THEIR RESPECTIVE PRO RATA SHARES OF ALL
OUTSTANDING REVOLVING CREDIT LOANS.  A DELINQUENT BANK SHALL BE DEEMED TO HAVE
SATISFIED IN FULL A DELINQUENCY WHEN AND IF, AS A RESULT OF APPLICATION OF THE
ASSIGNED PAYMENTS TO ALL OUTSTANDING REVOLVING CREDIT LOANS OF THE
NON-DELINQUENT BANKS, THE BANKS’ RESPECTIVE PRO RATA SHARES OF ALL OUTSTANDING
LOANS HAVE RETURNED TO THOSE IN EFFECT IMMEDIATELY PRIOR TO SUCH DELINQUENCY AND
WITHOUT GIVING EFFECT TO THE NONPAYMENT CAUSING SUCH DELINQUENCY.  NO DELINQUENT
BANK SHALL HAVE A RIGHT TO PARTICIPATE IN ANY VOTE TAKEN BY THE BANKS HEREUNDER,
WHICH SHALL BE CALCULATED AS IF THE COMMITMENTS OF THE DELINQUENT BANK DID NOT
EXIST.


 


8.5.                              PAYMENTS.


 


(A)                                  ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL
OF AND INTEREST ON REVOLVING CREDIT LOANS AND THE TERM LOAN RECEIVED BY THE
ADMINISTRATIVE AGENT SHALL BE PAID TO EACH OF THE BANKS, PRO RATA IN ACCORDANCE
WITH THEIR RESPECTIVE INTERESTS IN SUCH LOANS; AND ANY OTHER PAYMENTS RECEIVED
BY THE ADMINISTRATIVE AGENT HEREUNDER SHALL BE PAID TO THE BANKS OR THE
ADMINISTRATIVE AGENT OR BOTH PRO RATA AS THEIR RESPECTIVE INTERESTS APPEAR.


 


(B)                                 EACH OF THE BANKS AND THE ADMINISTRATIVE
AGENT HEREBY AGREES THAT IF IT SHOULD RECEIVE ANY AMOUNT (WHETHER BY VOLUNTARY
PAYMENT, BY THE EXERCISE OF THE RIGHT OF SET-OFF OR BANKER’S LIEN, BY
COUNTERCLAIM OR CROSS ACTION, BY THE ENFORCEMENT OF ANY RIGHT HEREUNDER OR
OTHERWISE) IN RESPECT OF PRINCIPAL OF, OR INTEREST ON, THE LOANS OR ANY FEES
WHICH ARE TO BE SHARED AMONG THE BANKS, WHICH, AS COMPARED TO THE AMOUNTS
THERETOFORE RECEIVED BY THE OTHER BANKS WITH RESPECT TO SUCH PRINCIPAL, INTEREST
OR FEES, IS IN EXCESS OF SUCH BANK’S PRO RATA SHARE OF SUCH PRINCIPAL, INTEREST
OR FEES AS PROVIDED IN THIS AGREEMENT, SUCH BANK SHALL SHARE SUCH EXCESS, LESS

 

64

--------------------------------------------------------------------------------


 


THE COSTS AND EXPENSES (INCLUDING, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
INCURRED BY SUCH BANK IN CONNECTION WITH SUCH REALIZATION, EXERCISE, CLAIM OR
ACTION, PRO RATA WITH ALL OTHER BANKS IN PROPORTION TO THEIR RESPECTIVE
INTERESTS THEREIN, AND SUCH SHARING SHALL BE DEEMED A PURCHASE (WITHOUT
RECOURSE) BY SUCH SHARING PARTY OF PARTICIPATION INTERESTS IN THE LOANS OR SUCH
FEES, AS THE CASE MAY BE, OWED TO THE RECIPIENTS OF SUCH SHARED PAYMENTS TO THE
EXTENT OF SUCH SHARED PAYMENTS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF
SUCH EXCESS AMOUNT IS THEREAFTER RECOVERED FROM SUCH BANK, SUCH PURCHASE SHALL
BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, BUT
WITHOUT INTEREST.


 


8.6.                              ACTION BY ADMINISTRATIVE AGENT.


 


(A)                                  THE OBLIGATIONS OF THE ADMINISTRATIVE AGENT
HEREUNDER ARE ONLY THOSE EXPRESSLY SET FORTH HEREIN.  THE ADMINISTRATIVE AGENT
SHALL HAVE NO DUTY TO EXERCISE ANY RIGHT OR POWER OR REMEDY HEREUNDER OR UNDER
ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION WITH OR AS
CONTEMPLATED BY THIS AGREEMENT OR TO TAKE ANY AFFIRMATIVE ACTION HEREUNDER OR
THEREUNDER.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL KEEP ALL
RECORDS OF THE LOANS AND PAYMENTS HEREUNDER, AND SHALL GIVE AND RECEIVE NOTICES
AND OTHER COMMUNICATIONS TO BE GIVEN OR RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER ON BEHALF OF THE BANKS.


 


(C)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT THE ADMINISTRATIVE AGENT MAY, AND UPON THE
DIRECTION OF THE MAJORITY BANKS PURSUANT TO SECTION 7.2 THE ADMINISTRATIVE AGENT
SHALL, EXERCISE THE OPTION OF THE BANKS PURSUANT TO SECTION 7.2 TO DECLARE ALL
LOANS AND OTHER OBLIGATIONS IMMEDIATELY DUE AND PAYABLE AND MAY TAKE SUCH ACTION
AS MAY APPEAR NECESSARY OR DESIRABLE TO COLLECT THE OBLIGATIONS AND ENFORCE THE
RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT OR THE BANKS.


 


8.7.                              NOTIFICATION OF DEFAULTS AND EVENTS OF
DEFAULT.  EACH BANK HEREBY AGREES THAT, UPON LEARNING OF THE EXISTENCE OF A
DEFAULT OR AN EVENT OF DEFAULT, PURSUANT TO SECTION 5.1(H) OR OTHERWISE, IT
SHALL NOTIFY THE ADMINISTRATIVE AGENT THEREOF.  THE ADMINISTRATIVE AGENT HEREBY
AGREES THAT UPON ACTUAL RECEIPT OF ANY NOTICE UNDER THIS SECTION 8.7, IT SHALL
NOTIFY THE OTHER BANKS OF THE EXISTENCE OF SUCH DEFAULT OR EVENT OF DEFAULT.


 


8.8.                              CONSULTATION WITH EXPERTS.  THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RETAIN AND CONSULT WITH LEGAL COUNSEL, INDEPENDENT
PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND SHALL NOT BE LIABLE TO
THE BANKS FOR ANY ACTION TAKEN, OMITTED TO BE TAKEN OR SUFFERED IN GOOD FAITH BY
IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.  THE
ADMINISTRATIVE AGENT MAY EMPLOY ADMINISTRATIVE AGENTS AND ATTORNEYS-IN-FACT AND
SHALL NOT BE LIABLE TO THE BANKS FOR THE DEFAULT OR MISCONDUCT OF ANY SUCH
ADMINISTRATIVE AGENTS OR ATTORNEYS.


 


8.9.                              LIABILITY OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL EXERCISE THE SAME CARE TO PROTECT THE INTERESTS OF
EACH BANK AS IT DOES TO PROTECT ITS OWN INTERESTS, SO THAT SO LONG AS THE
ADMINISTRATIVE AGENT EXERCISES SUCH CARE IT SHALL NOT BE UNDER ANY LIABILITY TO
ANY OF THE BANKS, EXCEPT FOR THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT WITH RESPECT TO ANYTHING IT MAY DO OR REFRAIN FROM DOING. 
SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE, NEITHER THE ADMINISTRATIVE AGENT
NOR ANY OF ITS DIRECTORS, OFFICERS, ADMINISTRATIVE AGENTS OR EMPLOYEES SHALL BE
LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN CONNECTION HEREWITH

 

65

--------------------------------------------------------------------------------


 


IN ITS CAPACITY AS ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS,
ADMINISTRATIVE AGENTS OR EMPLOYEES SHALL BE RESPONSIBLE FOR OR HAVE ANY DUTY TO
ASCERTAIN, INQUIRE INTO OR VERIFY: (I) ANY STATEMENT, WARRANTY OR REPRESENTATION
MADE IN CONNECTION WITH THIS AGREEMENT, ANY SECURITY DOCUMENT, OR ANY BORROWING
HEREUNDER; (II) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS OR
AGREEMENTS OF THE BORROWER; (III) THE SATISFACTION OF ANY CONDITION SPECIFIED IN
SECTIONS 3.1 OR 3.2, EXCEPT RECEIPT OF ITEMS REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT; (IV) THE VALIDITY, EFFECTIVENESS, ENFORCEABILITY OR
GENUINENESS OF THIS AGREEMENT, THE NOTES, ANY OTHER LOAN DOCUMENT OR SECURITY
DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION WITH OR AS CONTEMPLATED BY THIS AGREEMENT; (V) THE EXISTENCE, VALUE,
COLLECTIBILITY OR ADEQUACY OF THE COLLATERAL OR ANY PART THEREOF OR THE
VALIDITY, EFFECTIVENESS, PERFECTION OR RELATIVE PRIORITY OF THE LIENS AND
SECURITY INTERESTS OF THE BANKS (THROUGH THE ADMINISTRATIVE AGENT) THEREIN; OR
(VI) THE FILING, RECORDING, REFILING, CONTINUING OR RE-RECORDING OF ANY
FINANCING STATEMENT OR OTHER DOCUMENT OR INSTRUMENT EVIDENCING OR RELATING TO
THE SECURITY INTERESTS OR LIENS OF THE BANKS (THROUGH THE ADMINISTRATIVE AGENT)
IN THE COLLATERAL.  THE ADMINISTRATIVE AGENT SHALL NOT INCUR ANY LIABILITY BY
ACTING IN RELIANCE UPON ANY NOTICE, CONSENT, CERTIFICATE, STATEMENT OR OTHER
WRITING (WHICH MAY BE A BANK WIRE, TELECOPY OR SIMILAR WRITING) BELIEVED BY IT
TO BE GENUINE OR TO BE SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.


 


8.10.                        INDEMNIFICATION.  EACH BANK AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT (TO THE EXTENT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED
BY THE BORROWER), RATABLY IN ACCORDANCE WITH ITS COMMITMENT PERCENTAGE, FROM AND
AGAINST ANY COST, EXPENSE (INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS), CLAIM,
DEMAND, ACTION, LOSS OR LIABILITY WHICH THE ADMINISTRATIVE AGENT MAY SUFFER OR
INCUR IN CONNECTION WITH THIS AGREEMENT, OR ANY ACTION TAKEN OR OMITTED BY THE
ADMINISTRATIVE AGENT HEREUNDER, OR THE ADMINISTRATIVE AGENT’S RELATIONSHIP WITH
THE BORROWER HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE COSTS AND EXPENSES OF
DEFENDING ITSELF AGAINST ANY CLAIM OR LIABILITY IN CONNECTION WITH THE EXERCISE
OR PERFORMANCE OF ANY OF ITS POWERS AND DUTIES HEREUNDER AND OF TAKING OR
REFRAINING FROM TAKING ANY ACTION HEREUNDER, BUT EXCLUDING ANY COSTS, EXPENSES
OR LOSSES DIRECTLY ARISING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  NO PAYMENT BY ANY BANK UNDER THIS SECTION SHALL IN ANY WAY
RELIEVE THE BORROWER OF ITS OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE
AMOUNTS SO PAID BY ANY BANK, AND THE BANKS SHALL BE SUBROGATED TO THE RIGHTS OF
THE ADMINISTRATIVE AGENT, IF ANY, IN RESPECT THERETO.


 


8.11.                        INDEPENDENT CREDIT DECISION.  EACH OF THE BANKS
REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT THAT IT HAS, INDEPENDENTLY
AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER BANK AND BASED
ON THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.7 AND SUCH OTHER DOCUMENTS
AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN INDEPENDENT CREDIT
ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH OF THE BANKS
ACKNOWLEDGES THAT IT HAS NOT RELIED UPON ANY REPRESENTATION BY THE
ADMINISTRATIVE AGENT AND THAT THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE
FOR ANY STATEMENTS IN OR OMISSIONS FROM ANY DOCUMENTS OR INFORMATION CONCERNING
THE BORROWER, THIS AGREEMENT, THE NOTES, ANY OTHER LOAN DOCUMENT OR SECURITY
DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION WITH OR AS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE BANKS
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR OTHER BANK AND BASED ON SUCH DOCUMENTS AND INFORMATION
AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT
DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT.

 

66

--------------------------------------------------------------------------------


 


8.12.                        SUCCESSOR ADMINISTRATIVE AGENT.  CITIZENS, OR ANY
SUCCESSOR ADMINISTRATIVE AGENT, MAY RESIGN AS ADMINISTRATIVE AGENT AT ANY TIME
BY GIVING 30 DAYS PRIOR WRITTEN NOTICE THEREOF TO THE BANKS AND TO THE
BORROWER.  UPON ANY SUCH RESIGNATION, THE BANKS SHALL HAVE THE RIGHT TO APPOINT
A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SUCCESSOR ADMINISTRATIVE AGENT SHALL BE
REASONABLY ACCEPTABLE TO THE BORROWER.  IF NO SUCCESSOR ADMINISTRATIVE AGENT
SHALL HAVE BEEN SO APPOINTED BY THE BANKS, AND SHALL HAVE ACCEPTED SUCH
APPOINTMENT, WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT’S GIVING OF
NOTICE OF RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF
THE BANKS, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE A COMMERCIAL
BANK (OR AFFILIATE THEREOF) OR SAVINGS AND LOAN ASSOCIATION ORGANIZED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF OR UNDER THE LAWS OF
ANOTHER COUNTRY WHICH IS DOING BUSINESS IN THE UNITED STATES OF AMERICA OR ANY
STATE THEREOF AND HAVING A COMBINED CAPITAL, SURPLUS AND UNDIVIDED PROFITS OF AT
LEAST $100,000,000 AND SHALL BE REASONABLY ACCEPTABLE TO THE BORROWER.  UPON THE
ACCEPTANCE OF ANY APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR
ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT
SHALL BE DISCHARGED FROM ALL FURTHER DUTIES AND OBLIGATIONS UNDER THIS
AGREEMENT.  AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION OR REMOVAL
HEREUNDER AS ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS SECTION VIII SHALL
INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE
IT WAS ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.


 


8.13.                        OTHER AGENTS.  THE DOCUMENTATION AGENT AND
SYNDICATION AGENT SHALL HAVE NO RIGHTS OR OBLIGATIONS IN THEIR RESPECTIVE
CAPACITIES AS SUCH AGENTS.


 


SECTION IX

 


MISCELLANEOUS

 


9.1.                              NOTICES.  UNLESS OTHERWISE SPECIFIED HEREIN,
ALL NOTICES HEREUNDER TO ANY PARTY HERETO SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED BY HAND, WHEN PROPERLY DEPOSITED IN THE
MAILS POSTAGE PREPAID, WHEN SENT BY ELECTRONIC FACSIMILE TRANSMISSION, OR WHEN
DELIVERED TO AN OVERNIGHT COURIER, ADDRESSED TO SUCH PARTY AT ITS ADDRESS
INDICATED BELOW:


 

If to the Borrower, at

 

c/o Mac-Gray Corporation

22 Water Street

Cambridge, Massachusetts 02141

Attention:                                         Stewart Gray MacDonald, Jr.,
Chairman and

Chief Executive Officer

Telecopy:                                           (617) 492-5386

 

with a copy to

 

Goodwin Procter, LLP

Exchange Place

Boston, Massachusetts 02109-2881

 

67

--------------------------------------------------------------------------------


 

Attention:                                         Stuart M. Cable, Esq.

Telecopy:                                           (617) 523-1231

 

If to the Administrative Agent or Citizens, at

 

Citizens Bank of Massachusetts

28 State Street

Boston, Massachusetts 02109

Attention:                                         Michael St. Jean, Vice
President

Telecopy:                                           (617) 723-9431

 

with a copy to

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, Massachusetts 02110

Attention:                                         Mary-Laura Greely, Esq.

Steven P. Rosenthal, Esq.

Telecopy:                                           (617) 542-2241

 

If to any Bank, at the address for such Bank set forth on Schedule 1,

 

or at any other address specified by such party in writing.  Notwithstanding the
foregoing, the Administrative Agent and the Banks shall have been deemed for all
purposes to have delivered any notice required to be delivered to the Borrower
by this Agreement or otherwise, by sending such notification to the address set
forth above for the “Borrower.”

 


9.2.                              EXPENSES.  THE BORROWER WILL PAY ON DEMAND ALL
REASONABLE EXPENSES OF THE ARRANGER, THE ADMINISTRATIVE AGENT OR ANY BANK IN
CONNECTION WITH THE PREPARATION, WAIVER OR AMENDMENT OF THIS AGREEMENT, THE
NOTES, THE SECURITY DOCUMENTS OR OTHER DOCUMENTS EXECUTED IN CONNECTION
THEREWITH, OR THE ADMINISTRATION, DEFAULT OR COLLECTION OF THE LOANS OR OTHER
OBLIGATIONS OR ADMINISTRATION, DEFAULT, COLLECTION IN CONNECTION WITH THE
ARRANGER’S, THE ADMINISTRATIVE AGENT’S OR ANY BANK’S EXERCISE, PRESERVATION OR
ENFORCEMENT OF ANY OF ITS RIGHTS, REMEDIES OR OPTIONS HEREUNDER OR THEREUNDER,
INCLUDING, WITHOUT LIMITATION, REASONABLE FEES OF OUTSIDE LEGAL COUNSEL, ANY
LOCAL COUNSEL OR THE ALLOCATED COSTS OF IN-HOUSE LEGAL COUNSEL, ACCOUNTING,
CONSULTING, BROKERAGE OR OTHER SIMILAR PROFESSIONAL FEES OR EXPENSES, ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE FEES OF
OUTSIDE COUNSEL) OF THE ARRANGER AND THE ADMINISTRATIVE AGENT INCURRED IN
CONNECTION WITH THE SYNDICATION AND/OR PARTICIPATION OF THE LOANS, AND ANY FEES
OR EXPENSES ASSOCIATED WITH ANY TRAVEL OR OTHER COSTS RELATING TO ANY
APPRAISALS, FIELD EXAMINATIONS, OR OTHER EXAMINATIONS CONDUCTED IN CONNECTION
WITH THE OBLIGATIONS OR ANY COLLATERAL THEREFOR, AND THE AMOUNT OF ALL SUCH
EXPENSES SHALL, UNTIL PAID, BEAR INTEREST AT THE RATE APPLICABLE TO PRINCIPAL
HEREUNDER (INCLUDING ANY DEFAULT RATE).


 


9.3.                              INDEMNIFICATION.  THE BORROWER SHALL
ABSOLUTELY AND UNCONDITIONALLY INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE
AGENT, THE ARRANGER, THE DOCUMENTATION AGENT, THE SYNDICATION AGENT AND EACH OF
THE BANKS AGAINST ANY AND ALL CLAIMS, DEMANDS, SUITS, ACTIONS, CAUSES OF ACTION,
DAMAGES, LOSSES, SETTLEMENT PAYMENTS, OBLIGATIONS, COSTS, EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE FEES AND DISBURSEMENTS OF COUNSEL), AND ALL OTHER
LIABILITIES

 

68

--------------------------------------------------------------------------------


 


WHATSOEVER, INCLUDING WITHOUT LIMITATION, THOSE LIABILITIES ARISING FROM THE
OBLIGATIONS OR TAXES, WHICH SHALL AT ANY TIME OR TIMES BE INCURRED OR SUSTAINED
BY THE ADMINISTRATIVE AGENT, THE ARRANGER, THE DOCUMENTATION AGENT, THE
SYNDICATION AGENT OR ANY OF THE BANKS OR BY ANY OF THEIR SHAREHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES, SUBSIDIARIES, AFFILIATES OR ADMINISTRATIVE
AGENTS (OTHER THAN AS A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE ADMINISTRATIVE AGENT, THE ARRANGER, THE DOCUMENTATION AGENT, THE SYNDICATION
AGENT OR ANY OF THE BANKS) ON ACCOUNT OF, OR IN RELATION TO, OR IN ANY WAY IN
CONNECTION WITH, ANY OF THE ARRANGEMENTS OR TRANSACTIONS CONTEMPLATED BY,
ASSOCIATED WITH OR ANCILLARY TO EITHER THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR OTHER SECURITY DOCUMENTS OR ANY OF THE ANCILLARY DOCUMENTS, WHETHER
OR NOT ALL OR ANY OF THE TRANSACTIONS CONTEMPLATED BY, ASSOCIATED WITH OR
ANCILLARY TO THIS AGREEMENT, ANY OF SUCH LOAN DOCUMENTS, SECURITY DOCUMENTS OR
ANY OF SUCH ANCILLARY DOCUMENTS, ARE ULTIMATELY CONSUMMATED.  WITHOUT PREJUDICE
TO THE SURVIVAL OF ANY OTHER COVENANT OF THE BORROWER HEREUNDER, THE COVENANTS
OF THIS SECTION 9.3 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
PAYMENT OR SATISFACTION OF PAYMENT OF AMOUNTS OWING WITH RESPECT TO THE NOTES OR
ANY OTHER LOAN DOCUMENT.


 


9.4.                              SET-OFF.  REGARDLESS OF THE ADEQUACY OF ANY
COLLATERAL OR OTHER MEANS OF OBTAINING REPAYMENT OF THE OBLIGATIONS, ANY
DEPOSITS, BALANCES OR OTHER SUMS CREDITED BY OR DUE FROM ANY BANK OR ANY OF ITS
BRANCH OR AFFILIATE OFFICES TO THE BORROWER OR ANY OTHER MEMBER OF THE BORROWER
AFFILIATED GROUP MAY UPON PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, AT
ANY TIME AND FROM TIME TO TIME, WITHOUT NOTICE TO THE BORROWER OR SUCH MEMBER OF
THE BORROWER AFFILIATED GROUP OR COMPLIANCE WITH ANY OTHER CONDITION PRECEDENT
NOW OR HEREAFTER IMPOSED BY STATUTE, RULE OF LAW, OR OTHERWISE (ALL OF WHICH ARE
HEREBY EXPRESSLY WAIVED) BE SET OFF, APPROPRIATED, AND APPLIED BY ANY BANK
AGAINST ANY AND ALL OBLIGATIONS OF THE BORROWER OR SUCH MEMBER OF THE BORROWER
AFFILIATED GROUP TO SUCH BANK OR ANY OF ITS AFFILIATES IN SUCH MANNER AS THE
HEAD OFFICE OF THE BANK OR ANY OF ITS BRANCH OFFICES IN THEIR SOLE DISCRETION
MAY DETERMINE (WITH NOTICE TO BE GIVEN TO THE BORROWER PROMPTLY THEREAFTER), AND
THE BORROWER AND EACH OTHER MEMBER OF THE BORROWER AFFILIATED GROUP HEREBY
GRANTS SUCH BANK A CONTINUING SECURITY INTEREST IN SUCH DEPOSITS, BALANCES OR
OTHER SUMS FOR THE PAYMENT AND PERFORMANCE OF ALL SUCH OBLIGATIONS.


 


9.5.                              TERM OF AGREEMENT.  THIS AGREEMENT SHALL
CONTINUE IN FORCE AND EFFECT SO LONG AS ANY BANK HAS ANY COMMITMENT TO MAKE
LOANS HEREUNDER OR ANY LOAN OR ANY OBLIGATION SHALL BE OUTSTANDING.


 


9.6.                              NO WAIVERS.  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT OR ANY BANK IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER OR UNDER ANY NOTE OR UNDER ANY OTHER DOCUMENTS OR AGREEMENTS EXECUTED
IN CONNECTION HEREWITH SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES
HEREIN AND IN THE NOTES PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS
OR REMEDIES OTHERWISE PROVIDED BY AGREEMENT OR LAW.


 


9.7.                              GOVERNING LAW.  THIS AGREEMENT, THE NOTES AND
THE OTHER LOAN DOCUMENTS AND SECURITY DOCUMENTS SHALL BE DEEMED TO BE CONTRACTS
MADE UNDER SEAL AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT GIVING EFFECT TO ANY
CONFLICTS OF LAWS PROVISIONS CONTAINED THEREIN).  ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
SECURITY DOCUMENT OR ANY OBLIGATION MAY BE INSTITUTED, IN THE ADMINISTRATIVE
AGENT’S SOLE DISCRETION, IN

 

69

--------------------------------------------------------------------------------


 


THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR THE UNITED STATES OF AMERICA
FOR THE DISTRICT OF MASSACHUSETTS, AND THE BORROWER AND EACH OTHER MEMBER OF THE
BORROWER AFFILIATED GROUP HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF EACH
SUCH COURT IN ANY SUCH ACTION OR PROCEEDING; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT LIMIT THE ADMINISTRATIVE AGENT’S RIGHTS TO BRING ANY LEGAL
ACTION OR PROCEEDING IN ANY OTHER APPROPRIATE JURISDICTION.


 


9.8.                              AMENDMENTS, WAIVERS, ETC.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT OR ANY OF THE OTHER SECURITY DOCUMENTS: (I)
EACH OF THE SECURITY DOCUMENTS MAY BE MODIFIED, AMENDED OR SUPPLEMENTED IN ANY
RESPECT WHATEVER ONLY WITH THE PRIOR WRITTEN CONSENT OR APPROVAL OF THE MAJORITY
BANKS AND THE BORROWER; AND (II) THE PERFORMANCE OR OBSERVANCE BY THE BORROWER
OF ANY OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS UNDER ANY OF THE SECURITY
DOCUMENTS MAY BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE MAJORITY BANKS;
PROVIDED, HOWEVER, THAT THE FOLLOWING CHANGES SHALL REQUIRE THE WRITTEN CONSENT,
AGREEMENT OR APPROVAL OF ALL OF THE BANKS DIRECTLY AFFECTED THEREBY (WITH
RESPECT TO CLAUSES (A), (B), (C), (D) AND (E)) AND OF ALL THE BANKS (WITH
RESPECT TO CLAUSE (F)): (A) ANY DECREASE IN THE AMOUNT OF OR POSTPONEMENT OF THE
REGULARLY SCHEDULED OR OTHERWISE REQUIRED PAYMENT DATE FOR ANY OF THE
OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, PRINCIPAL, INTEREST AND FEES); (B)
ANY DECREASE IN THE INTEREST RATES OR FEES PRESCRIBED IN ANY OF THE NOTES; (C)
ANY INCREASE IN THE COMMITMENT OR COMMITMENT PERCENTAGE OF ANY OF THE BANKS,
EXCEPT AS PERMITTED BY SECTION 9.10; (D) ANY RELEASE OF ALL OR ANY SUBSTANTIAL
PART OF THE COLLATERAL (EXCEPT FOR ANY SUCH RELEASES OF COLLATERAL PERMITTED OR
PROVIDED FOR IN THE LOAN DOCUMENTS); (E) ANY CHANGE IN THE DEFINITION OF
MAJORITY BANKS; AND (F) ANY CHANGE IN THE TERMS OF THIS SECTION 9.8.  ANY CHANGE
TO SECTION IX OR ANY OTHER PROVISION OF THIS AGREEMENT AFFECTING THE RIGHTS OR
OBLIGATIONS OF THE ADMINISTRATIVE AGENT SHALL NOT BE AMENDED OR MODIFIED WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.


 


9.9.                              BINDING EFFECT OF AGREEMENT.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED THAT (I) THE BORROWER MAY NOT ASSIGN
OR TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER, AND (II) NO BANK MAY ASSIGN OR
TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER TO ANY PERSON EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 9.10.


 


9.10.                        SUCCESSORS AND ASSIGNS.


 

(I)                                     ANY BANK MAY AT ANY TIME GRANT TO ONE OR
MORE BANKS OR OTHER FINANCIAL INSTITUTIONS (EACH, A “PARTICIPANT”) PARTICIPATING
INTERESTS IN ANY OF ITS COMMITMENTS OR ANY OR ALL OF ITS LOANS IN AN AMOUNT AND
ON SUCH TERMS AS SUCH BANK MAY DEEM APPROPRIATE.  IN THE EVENT OF ANY SUCH GRANT
BY A BANK OF A PARTICIPATING INTEREST TO A PARTICIPANT, WHETHER OR NOT UPON
NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT, SUCH BANK SHALL REMAIN
RESPONSIBLE FOR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, AND THE BORROWER
AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH BANK IN CONNECTION WITH SUCH BANK’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT PURSUANT TO WHICH ANY BANK MAY GRANT SUCH A
PARTICIPATING INTEREST SHALL PROVIDE THAT SUCH BANK SHALL RETAIN THE SOLE RIGHT
AND RESPONSIBILITY TO ENFORCE THE OBLIGATIONS OF THE BORROWER HEREUNDER
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO APPROVE ANY AMENDMENT, MODIFICATION
OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT SUCH
PARTICIPATION AGREEMENT MAY PROVIDE THAT SUCH BANK WILL NOT AGREE, WITHOUT THE
CONSENT OF THE PARTICIPANT, TO ANY MODIFICATION, AMENDMENT OR WAIVER OF THIS
AGREEMENT REQUIRING THE CONSENT, AGREEMENT OR APPROVAL OF ALL OF THE BANKS, AS
DESCRIBED

 

70

--------------------------------------------------------------------------------


 

IN SECTION 9.8.  THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO
THE BENEFITS OF SECTIONS 2.10, 2.11 AND 2.15 WITH RESPECT TO ITS PARTICIPATING
INTEREST.  AN ASSIGNMENT OR OTHER TRANSFER WHICH IS NOT PERMITTED BY SUBSECTION
(II) BELOW SHALL BE GIVEN EFFECT FOR PURPOSES OF THIS AGREEMENT ONLY TO THE
EXTENT OF A PARTICIPATING INTEREST GRANTED IN ACCORDANCE WITH THIS SUBSECTION
(I).

 

(II)                                   ANY BANK MAY AT ANY TIME ASSIGN TO ONE OR
MORE BANKS OR OTHER FINANCIAL INSTITUTIONS (EACH, AN “ASSIGNEE”) ALL, OR A PART
OF ALL, OF ITS RIGHTS, INTERESTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
NOTES (OR ANY ONE OF ITS NOTES) ON SUCH TERMS, AS BETWEEN SUCH BANK AND EACH OF
ITS ASSIGNEES, AS SUCH BANK MAY DEEM APPROPRIATE AND SUCH ASSIGNEE SHALL ASSUME
SUCH RIGHTS, INTERESTS AND OBLIGATIONS, PURSUANT TO AN INSTRUMENT EXECUTED BY
SUCH ASSIGNEE AND SUCH TRANSFEROR BANK SUBSTANTIALLY IN THE FORM OF EXHIBIT G
HERETO (AN “ASSIGNMENT AND ASSUMPTION”); PROVIDED, HOWEVER, THAT (A) PRIOR TO
ASSIGNING ANY INTEREST TO ANY ASSIGNEE HEREUNDER, SUCH BANK WILL (X) NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT IN WRITING IDENTIFYING THE PROPOSED
ASSIGNEE AND STATING THE AGGREGATE PRINCIPAL AMOUNT OF THE PROPOSED INTEREST TO
BE ASSIGNED, AND (Y) RECEIVE THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND, PRIOR TO THE OCCURRENCE (WHICH IS CONTINUING) OF AN EVENT OF DEFAULT,
THE BORROWER, WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD BY EITHER THE
BORROWER OR THE ADMINISTRATIVE AGENT, AND (B) NO BANK WILL ASSIGN TO ANY
ASSIGNEE LESS THAN AN AGGREGATE AMOUNT EQUAL TO THE LESSER OF (X) $5,000,000 OF
SUCH BANK’S COMMITMENTS AND INTEREST IN THE NOTES (AS SUCH INTEREST MAY BE
REDUCED PURSUANT TO THE TERMS HEREOF) OR (Y) THE REMAINING AMOUNT OF SUCH BANK’S
COMMITMENTS.  IT IS UNDERSTOOD AND AGREED THAT THE PROVISO CONTAINED IN THE
IMMEDIATELY PRECEDING SENTENCE SHALL NOT BE APPLICABLE IN THE CASE OF, AND THIS
SUBSECTION (II) SHALL NOT RESTRICT, AN ASSIGNMENT OR OTHER TRANSFER BY ANY BANK
TO AN AFFILIATE OF SUCH BANK OR TO ANY OTHER BANK OR A COLLATERAL ASSIGNMENT OR
OTHER SIMILAR TRANSFER TO A FEDERAL RESERVE BANK.  UPON EXECUTION AND DELIVERY
OF SUCH AN ASSIGNMENT AND ASSUMPTION AND PAYMENT BY SUCH ASSIGNEE TO SUCH
TRANSFEROR BANK OF AN AMOUNT EQUAL TO THE PURCHASE PRICE AGREED BETWEEN SUCH
TRANSFEROR BANK AND SUCH ASSIGNEE, SUCH ASSIGNEE SHALL BE A BANK PARTY TO THIS
AGREEMENT AND SHALL HAVE ALL THE RIGHTS, INTERESTS AND OBLIGATIONS OF A BANK
WITH THE COMMITMENTS AS SET FORTH IN SUCH INSTRUMENT OF ASSUMPTION, AND THE
TRANSFEROR BANK SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER TO A
CORRESPONDING EXTENT, AND NO FURTHER CONSENT OR ACTION BY ANY PARTY SHALL BE
REQUIRED.  UPON THE CONSUMMATION OF ANY ASSIGNMENT PURSUANT TO THIS SUBSECTION
(II), THE TRANSFEROR BANK, THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL MAKE
APPROPRIATE ARRANGEMENTS SO THAT, IF REQUIRED, NEW NOTES ARE ISSUED TO THE
ASSIGNEE.

 

(III)                                NO ASSIGNEE, PARTICIPANT OR OTHER
TRANSFEREE OF ANY BANK’S RIGHTS SHALL BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTIONS 2.10, 2.11 AND 2.15 THAN SUCH BANK WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE RIGHTS TRANSFERRED, UNLESS SUCH TRANSFER IS MADE
WITH THE BORROWER’S PRIOR WRITTEN CONSENT OR AT A TIME WHEN THE CIRCUMSTANCES
GIVING RISE TO SUCH GREATER PAYMENT DID NOT EXIST.

 

(IV)                               ASSIGNMENTS REQUIRE A FEE PAYABLE TO THE
ADMINISTRATIVE AGENT BY THE TRANSFEROR BANK, SOLELY FOR THE ACCOUNT OF THE
ADMINISTRATIVE AGENT, IN THE AMOUNT OF $3,500.

 

71

--------------------------------------------------------------------------------


 


9.11.                        COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ANY
NUMBER OF COUNTERPARTS WITH THE SAME EFFECT AS IF THE SIGNATURES HERETO AND
THERETO WERE UPON THE SAME INSTRUMENT.


 


9.12.                        PARTIAL INVALIDITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY ONE OR MORE PHRASES, CLAUSES OR SECTIONS OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINING
PORTIONS OF IT.


 


9.13.                        CAPTIONS.  THE CAPTIONS AND HEADINGS OF THE VARIOUS
SECTIONS AND SUBSECTIONS OF THIS AGREEMENT ARE PROVIDED FOR CONVENIENCE ONLY AND
SHALL NOT BE CONSTRUED TO MODIFY THE MEANING OF SUCH SECTIONS OR SUBSECTIONS.


 


9.14.                        WAIVER OF JURY TRIAL.  THE BORROWER, THE BANKS AND
THE ADMINISTRATIVE AGENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT AND THE BANKS TO ENTER INTO THIS AGREEMENT AND TO MAKE
LOANS AND EXTEND CREDIT TO THE BORROWER.  THE BORROWER (I) CERTIFIES THAT
NEITHER THE ADMINISTRATIVE AGENT, NOR ANY BANK NOR ANY REPRESENTATIVE,
ADMINISTRATIVE AGENT OR ATTORNEY OF THE ADMINISTRATIVE AGENT OR ANY BANK HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE ADMINISTRATIVE AGENT OR ANY BANK
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(II) ACKNOWLEDGES THAT, IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THE BORROWER IS A PARTY, THE ADMINISTRATIVE AGENT AND THE
BANKS ARE RELYING UPON, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 9.14.


 


9.15.                        WAIVER OF SPECIAL DAMAGES.  EXCEPT AS PROHIBITED BY
LAW, THE BORROWER HEREBY WAIVES ANY RIGHTS WHICH IT MAY HAVE TO CLAIM OR RECOVER
IN ANY LITIGATION WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THE LOAN DOCUMENTS OR OTHER SECURITY DOCUMENTS, INCLUDING
WITHOUT LIMITATION THIS AGREEMENT AND THE NOTES AND ANY AMENDMENTS THEREOF, ANY
SPECIAL EXEMPLARY OR PUNITIVE DAMAGES.  THE BORROWER (A) CERTIFIES THAT NO BANK,
ADMINISTRATIVE AGENT OR REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY THEREOF
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH ENTITY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES
THAT, IN ENTERING INTO THIS AGREEMENT, THE BANKS AND THE ADMINISTRATIVE AGENTS
ARE RELYING UPON, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 9.15.


 


9.16.                        ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES, THE
OTHER SECURITY DOCUMENTS AND THE OTHER DOCUMENTS AND AGREEMENTS EXECUTED IN
CONNECTION HEREWITH CONSTITUTE THE FINAL

 

72

--------------------------------------------------------------------------------


 


AGREEMENT OF THE PARTIES HERETO AND SUPERSEDE ANY PRIOR AGREEMENT OR
UNDERSTANDING, WRITTEN OR ORAL, WITH RESPECT TO THE MATTERS CONTAINED HEREIN AND
THEREIN.


 


9.17.                        REPLACEMENT OF PROMISSORY NOTES, ETC.  UPON RECEIPT
OF AN AFFIDAVIT OF AN OFFICER OF ANY BANK AS TO THE LOSS, THEFT, DESTRUCTION OR
MUTILATION OF ONE OR MORE OF THE NOTES PAYABLE TO SUCH BANK, OR UPON RECEIPT OF
AN AFFIDAVIT OF AN OFFICER OF THE ADMINISTRATIVE AGENT AS TO THE LOSS, THEFT,
DESTRUCTION OR MUTILATION OF ANY OTHER LOAN DOCUMENT WHICH IS NOT OF PUBLIC
RECORD, AND, IN THE CASE OF ANY SUCH LOSS, THEFT, DESTRUCTION OR MUTILATION,
UPON CANCELLATION OF SUCH NOTE OR LOAN DOCUMENT, THE BORROWER WILL ISSUE, IN
LIEN THEREOF, A REPLACEMENT NOTE OR OTHER LOAN DOCUMENT CONTAINING THE SAME
TERMS AND CONDITIONS.

 

73

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the day and year first above written.

 

 

 

The Borrower:

 

 

 

 

MAC-GRAY CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

MAC-GRAY SERVICES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael J. Shea

 

 

Title:

Treasurer

 

 

 

 

 

 

 

INTIRION CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael J. Shea

 

 

Title:

Treasurer

 

 

 

 

 

 

 

The Administrative Agent:

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

By:

 

 

 

 

Name:

Michael St. Jean

 

 

Title:

Vice President

 

74

--------------------------------------------------------------------------------


 

 

The Documentation Agent:

 

 

 

 

KEYBANK, N.A.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

The Syndication Agent:

 

 

 

 

BANKNORTH, N.A.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

75

--------------------------------------------------------------------------------


 

 

The Banks:

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

By:

 

 

 

 

Name:

Michael St. Jean

 

 

Title:

Vice President

 

 

 

 

BANKNORTH, N.A.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jeffrey R. Westling

 

 

Title:

Senior Vice President

 

 

 

 

CAMBRIDGE SAVINGS BANK

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Peter M. Sherwood

 

 

Title:

Senior Vice President

 

 

 

 

EASTERN BANK

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Joseph V. Leary

 

 

Title:

Vice President

 

 

 

 

KEYBANK, N.A.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Mitchell B. Feldman

 

 

Title:

Senior Vice President

 

 

 

 

HSBC BANK USA

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Patrick J. Doulin

 

 

Title:

Senior Vice President

 

76

--------------------------------------------------------------------------------


SCHEDULE 1

 

Commitment and Commitment Percentages

 

1.

Bank

 

Revolving
Credit
Commitment

 

Percentage

 

 

 

 

 

 

 

 

 

Citizens Bank of Massachusetts
28 State Street
Boston, MA 02109

 

$

17,625,000

 

29.375

%

 

 

 

 

 

 

 

 

BankNorth, N.A.
7 New England Executive Park
Burlington, MA 01803

 

$

13,875,000

 

23.125

%

 

 

 

 

 

 

 

 

Cambridge Savings Bank
1374 Massachusetts Avenue
Cambridge, MA 02138

 

$

3,750,000

 

6.250

%

 

 

 

 

 

 

 

 

Eastern Bank
265 Franklin Street
Boston, MA 02110

 

$

5,625,000

 

9.375

%

 

 

 

 

 

 

 

 

Key Bank, N.A.
176 Federal Street, 3rd Floor
Boston, MA 02110

 

$

9,750,000

 

16.250

%

 

 

 

 

 

 

 

 

HSBC Bank USA
17 South Broadway
Nyack, NY 10960

 

$

9,375,000

 

15.625

%

 

 

 

 

 

 

 

 

TOTAL

 

$

60,000,000

 

100

%

 

2.

Bank

 

Term Loan
Commitment

 

Percentage

 

 

 

 

 

 

 

 

 

Citizens Bank of Massachusetts
28 State Street
Boston, MA 02109

 

$

5,875,000

 

29.375

%

 

 

 

 

 

 

 

 

BankNorth, N.A.
7 New England Executive Park
Burlington, MA 01803

 

$

4,625,000

 

23.125

%

 

 

 

 

 

 

 

 

Cambridge Savings Bank
1374 Massachusetts Avenue
Cambridge, MA 02138

 

$

1,250,000

 

6.250

%

 

I-1

--------------------------------------------------------------------------------


 

 

Eastern Bank
265 Franklin Street
Boston, MA 02110

 

$

1,875,000

 

9.375

%

 

 

 

 

 

 

 

 

Key Bank, N.A.
176 Federal Street
Boston, MA 02110

 

$

3,250,000

 

16.250

%

 

 

 

 

 

 

 

 

HSBC Bank USA
17 South Broadway
Nyack, NY 10960

 

$

3,125,000

 

15.625

%

 

 

 

 

 

 

 

 

TOTAL

 

$

20,000,000

 

100

%

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

[FORM OF REVOLVING CREDIT NOTE]

 

$                         

 

Date: June 24, 2003

 

FOR VALUE RECEIVED, the undersigned (hereinafter, together with their successors
in title and assigns, collectively, called the “Borrowers”), by this promissory
note (hereinafter, together with the Schedule annexed hereto, called “this
Note”), absolutely and unconditionally and jointly and severally promise to pay
to the order of                             a [national banking association
organized under the laws of the United States of America] (hereinafter, together
with its successors in title and assigns, called the “Bank”), the principal sum
of                     and    /100 Dollars ($           ), or so much thereof as
shall have been advanced by the Bank to the Borrowers by way of revolving credit
loans under the Loan Agreement (as hereinafter defined) and shall remain
outstanding, such payment to be made as hereinafter provided, and to pay
interest on the principal sum outstanding hereunder from time to time from the
date hereof until the said principal sum or the unpaid portion thereof shall
have become due and payable as hereinafter provided.

 

Capitalized terms used herein without definition shall have the meaning set
forth in the Loan Agreement.

 

The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Loan
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Loan Agreement.

 

On June 30, 2006, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the Bank, the balance (if any) of
the principal hereof then remaining unpaid, all of the unpaid interest accrued
hereon and all (if any) other amounts payable on or in respect of this Note or
the indebtedness evidenced hereby.

 

Each overdue amount (whether of principal, interest or otherwise) payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Loan Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely and jointly and severally due and payable by the Borrowers to the
Bank on demand by the Administrative Agent.  Interest on each overdue amount
will continue to accrue as provided by the foregoing terms of this paragraph,
and will (to the extent permitted by applicable law) be compounded daily until
the obligations of the Borrowers in respect of the payment of such overdue
amount shall be discharged (whether before or after judgment).

 

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Administrative Agent in dollars, for the account of the Bank, at
the address of the Administrative Agent set forth in the Loan Agreement, on the
due date of such payment, and in immediately available and freely transferable
funds.  All payments on or in respect of this Note or the indebtedness

 

1

--------------------------------------------------------------------------------


 

evidenced hereby shall be made without set-off or counterclaim and free and
clear of and without any deductions, withholdings, restrictions or conditions of
any nature.

 

This Note is made and delivered by the Borrowers to the Bank pursuant to the
Revolving Credit and Term Loan Agreement, dated as of June 24, 2003, among (i)
the Borrowers, (ii) the Banks and (iii) the Administrative Agent (hereinafter,
as originally executed, and as now or hereafter varied or supplemented or
amended and restated, called the “Loan Agreement”), to which reference is hereby
made for a statement of the terms and conditions (to the extent not set forth
herein) under which the Loans evidenced by this Note were made and are to be
repaid.  This Note evidences the joint and several obligation of the Borrowers
(a) to repay the principal amount of the Bank’s Commitment Percentage of the
Revolving Credit Loans made by the Banks to the Borrowers pursuant to the Loan
Agreement; (b) to pay interest, as herein and therein provided, on the principal
amount hereof remaining unpaid from time to time; and (c) to pay other amounts
which may become due and payable hereunder or thereunder as herein and therein
provided.  The payment of the principal of and the interest on this Note and the
payment of all (if any) other amounts as may become due and payable on or in
respect of this Note are secured by certain collateral, as evidenced by the
Security Documents.  Reference is hereby made to the Loan Agreement (including
the Exhibits and Schedules annexed thereto) and to the other Security Documents
for a complete statement of the terms thereof and for a description of such
collateral.

 

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Loan Agreement.  The Borrowers
will have an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Loan
Agreement.  Any partial payment of the indebtedness evidenced by this Note shall
be applied in accordance with the terms of the Loan Agreement.

 

Pursuant to and upon the terms contained in Section 7 of the Loan Agreement, the
entire unpaid principal of this Note, all of the interest accrued on the unpaid
principal of this Note and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrowers, excepting only for notice expressly provided for in the
Loan Agreement.

 

All computations of interest payable as provided in this Note shall be made by
the Administrative Agent in accordance with the terms of the Loan Agreement. 
The interest rate in effect from time to time shall be determined in accordance
with the terms of the Loan Agreement.

 

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby promise to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to

 

2

--------------------------------------------------------------------------------


 

principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and reasonable
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

 

No delay or omission on the part of the Bank or any holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
rights of the Bank or such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar or waiver of the same or any other right on any
further occasion.

 

Each of the Borrowers and every endorser and guarantor of this Note hereby
irrevocably waives notice of acceptance, presentment, demand, notice of
nonpayment, protest, notice of protest, suit and all other demands, notices and
other conditions precedent in connection with the delivery, acceptance,
performance, default, collection and/or enforcement of this Note or any
collateral or security therefor, except for notices expressly provided for in
the Loan Agreement or any other Loan Document, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

Each of the Borrowers hereby absolutely and irrevocably consents and submits,
for itself and its property, to the non-exclusive jurisdiction of the courts of
the Commonwealth of Massachusetts or of the United States of America for the
District of Massachusetts in connection with any actions or proceedings brought
against any Borrower by the holder hereof arising out of or relating to this
Note.

 

THE BORROWERS AND THE BANK MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE BANK TO
ACCEPT THIS NOTE AND THE MAKE THE LOAN.

 

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

 

(Signatures on next page)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this REVOLVING CREDIT NOTE has been duly executed under seal
by the undersigned on the day and in the year first above written in Boston,
Massachusetts.

 

WITNESS:

MAC-GRAY CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

MAC-GRAY SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

President

 

 

 

 

 

INTIRION CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

President

 

4

--------------------------------------------------------------------------------


 

SCHEDULE TO REVOLVING CREDIT NOTE

 

DATE

 

AMOUNT OF
LOAN

 

TYPE OF
LOAN
(PRIME
RATE OR
LIBOR

 

APPLICABLE
PRIME RATE
MARGIN OR
APPLICABLE
LIBOR
MARGIN

 

////INTEREST
RATE*

 

INTEREST
PERIOD**

 

AMOUNT
PAID

 

NOTATION
MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*/             or Prime Rate Loans, insert “Prime Rate plus Applicable Prime
Rate Margin”
For LIBOR Loans, insert “LIBOR Rate plus Applicable LIBOR Margin”

**/      or LIBOR Loans only

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

[FORM OF TERM NOTE]

 

$                               

Date: June 24, 2003

 

FOR VALUE RECEIVED, the undersigned.(hereinafter, together with their successors
in title and assigns, collectively, called the “Borrowers”), by this promissory
note (hereinafter, together with the Schedule annexed hereto, called “this
Note”), absolutely and unconditionally and jointly and severally promise to pay
to the order of                          a [national banking association
organized under the laws of the United States of America] (hereinafter, together
with its successors in title and assigns, called the “Bank”), the principal sum
of                                 and   /l00 Dollars ($            ), or, if
less, the aggregate principal outstanding amount of all fundings made under the
Term Loan by the Bank pursuant to the Loan Agreement (as hereinafter defined),
and to pay interest on the principal sum outstanding hereunder from time to time
from the date hereof until the said principal sum or the unpaid portion thereof
shall have become due and payable as hereinafter provided.

 

Capitalized terms used herein without definition shall have the meaning set
forth in the Loan Agreement.

 

The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Loan
Agreement.  Accrued interest on the unpaid principal under this Note shall be
payable on the dates specified in the Loan Agreement.

 

Subject to the prepayment provisions of the Loan Agreement, the entire principal
of this Note shall be payable by the Borrowers to the holder hereof in twenty
(20) consecutive quarter-annual installments of principal, with such
installments to be payable on the last day of each September, December, March
and June in each year, beginning September 30, 2000, and with the last of such
twenty (20) installments to be payable on June 30, 2008.  While any principal
hereof remains unpaid, subject to the prepayment provisions of the Loan
Agreement, there shall become absolutely due and payable by the Borrowers
hereunder in succession, and the Borrowers hereby jointly and severally promise
to pay to the holder hereof, the twenty (20) such quarter-annual installments of
the principal of this Note.  Subject to the prepayment provisions in the Loan
Agreement, the amount of each installment of principal payable by the Borrowers
is set forth in the table opposite the date on which such installment shall
become due and payable hereunder:

 

Installment
Payment Date

 

Aggregate Amount
of Payment

 

09/30/03

 

 

 

12/31/03

 

 

 

03/31/04

 

 

 

06/30/04

 

 

 

09/30/04

 

 

 

12/31/05

 

 

 

 

1

--------------------------------------------------------------------------------


 

03/31/05

 

 

 

06/30/05

 

 

 

09/30/05

 

 

 

12/31/05

 

 

 

03/31/06

 

 

 

06/30/06

 

 

 

09/30/06

 

 

 

12/31/06

 

 

 

03/31/07

 

 

 

06/30/07

 

 

 

09/30/07

 

 

 

12/31/07

 

 

 

03/31/08

 

 

 

06/30/08

 

 

 

 

On June 30, 2008, the date of the final maturity of this Note, there shall
become absolutely due and payable by the Borrowers hereunder, and the Borrowers
hereby jointly and severally promise to pay to the Bank, the balance (if any) of
the principal hereof then remaining unpaid, all of the unpaid interest accrued
hereon and all (if any) other amounts payable on or in respect of this Note or
the indebtedness evidenced hereby.

 

Each overdue amount (whether of principal, interest or otherwise).payable on or
in respect of this Note or the indebtedness evidenced hereby shall (to the
extent permitted by applicable law) bear interest at the rates and on the terms
provided by the Loan Agreement.  The unpaid interest accrued on each overdue
amount in accordance with the foregoing terms of this paragraph shall become and
be absolutely and jointly and severally due and payable by the Borrowers to the
Bank on demand by the Administrative Agent.  Interest on each overdue amount
will continue to accrue as provided by the foregoing terms of this paragraph,
and will (to the extent permitted by applicable law) be compounded daily until
the obligations of the Borrowers in respect of the payment of such overdue
amount shall be discharged (whether before or after judgment).

 

Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrowers
directly to the Administrative Agent in dollars, for the account of the Bank, at
the address of the Administrative Agent set forth in the Loan Agreement, on the
due date of such payment, and in immediately available and freely transferable
funds.  All payments on or in respect of this Note or the indebtedness evidenced
hereby shall be made without set-off or counterclaim and free and clear of and
without any deductions, withholdings, restrictions or conditions of any nature.

 

This Note is made and delivered by the Borrowers to the Bank pursuant to the
Revolving Credit and Term Loan Agreement, dated as of June 24, 2003, among (i)
the Borrowers, (ii) the Banks, and (iii) the Administrative Agent (hereinafter,
as originally executed, and as now or hereafter varied or supplemented or
amended and restated, called the “Loan Agreement”), to which reference is hereby
made for a statement of the terms and conditions (to the extent not set forth
herein) under which the Loan evidenced hereby was made and is to be repaid. 
This Note evidences the joint and several obligation of the Borrowers (a) to
repay the principal amount of

 

2

--------------------------------------------------------------------------------


 

the Bank’s Commitment Percentage of the Term Loan made by the Banks to the
Borrowers pursuant to the Loan Agreement; (b) to pay interest, as herein and
therein provided, on the principal amount hereof remaining unpaid from time to
time; and (c) to pay other amounts which may become due and payable hereunder or
thereunder as herein and therein provided.  The payment of the principal of and
the interest on this Note and the payment of all (if any) other amounts as may
become due and payable on or in respect of this Note are secured by certain
collateral, as evidenced by the Security Documents.  Reference is hereby made to
the Loan Agreement (including the Exhibits and Schedules annexed thereto) and to
the other Security Documents for a complete statement of the terms thereof and
for a description of such collateral.

 

The Borrowers will have the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Loan Agreement.  The Borrowers
will have an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Loan
Agreement.  Any partial payment of the indebtedness evidenced by this Note shall
be applied in accordance with the terms of the Loan Agreement.  Any prepaid
principal of this Note may not be reborrowed.

 

Pursuant to and upon the terms contained in Section 7 of the Loan Agreement, the
entire unpaid principal of this Note, all of the interest accrued on the unpaid
principal of this Note and all (if any) other amounts payable on or in respect
of this Note or the indebtedness evidenced hereby may be declared to be
immediately due and payable, whereupon the entire unpaid principal of this Note,
all of the interest accrued on the unpaid principal of this Note and all (if
any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrowers, excepting only for notice expressly provided for in the
Loan Agreement.

 

All computations of interest payable as provided in this Note shall be made by
the Administrative Agent in accordance with the terms of the Loan Agreement. 
The interest rate in effect from time to time shall be determined in accordance
with the terms of the Loan Agreement.

 

Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrowers hereby promise to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and reasonable
attorneys’ fees and all other collection charges and expenses reasonably
incurred or sustained by the holder of this Note.

 

No delay or omission on the part of the Bank or any holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
rights of the Bank or such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar or waiver of the same or any other right on any
further occasion.

 

3

--------------------------------------------------------------------------------


 

Each of the Borrowers and every endorser and guarantor of this Note hereby
irrevocably waives notice of acceptance, presentment, demand, notice of
nonpayment, protest, notice of protest, suit and all other demands, notices and
other conditions precedent in connection with the delivery, acceptance,
performance, default, collection and/or enforcement of this Note or any
collateral or security therefor, except for notices’ expressly provided for in
the Loan Agreement or any other Loan Document, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

Each of the Borrowers hereby absolutely and irrevocably consents and submits,
for itself and its property, to the non-exclusive jurisdiction of the courts of
the Commonwealth of Massachusetts or of the United States of America for the
District of Massachusetts in connection with any actions or proceedings brought
against any Borrower by the holder hereof arising out of or relating to this
Note.

 

THE BORROWERS AND THE BANK MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE BANK TO
ACCEPT THIS NOTE AND THE MAKE THE LOAN.

 

This Note is intended to take effect as a sealed instrument.  This Note and the
obligations of the Borrowers hereunder shall be governed by and interpreted and
determined in accordance with the laws of the Commonwealth of Massachusetts.

 

(Signatures on next page)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this TERM NOTE has been duly executed under seal by the
undersigned on the day and in the year first above written in Boston,
Massachusetts.

 

WITNESS:

MAC-GRAY CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

MAC-GRAY SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

President

 

 

 

 

 

INTIRION CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

President

 

5

--------------------------------------------------------------------------------


 

SCHEDULE TO TERM NOTE

 

DATE

 

AMOUNT OF
LOAN

 

TYPE OF
LOAN
(PRIME
RATE OR
LIBOR

 

APPLICABLE
PRIME RATE
MARGIN OR
APPLICABLE
LIBOR
MARGIN

 

INTEREST
RATE*

 

INTEREST
PERIOD**

 

AMOUNT
PAID

 

NOTATION
MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*/             or Prime Rate Loans, insert “Prime Rate plus Applicable Prime
Rate Margin”
For LIBOR Loans, insert “LIBOR Rate plus Applicable LIBOR Margin”

**/      or LIBOR Loans only

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF NOTICE OF BORROWING OR CONVERSION]

 

MAC-GRAY CORPORATION
MAC-GRAY SERVICES, INC.
INTIRION CORPORATION

 

Citizens National Bank, as Administrative Agent

100 Federal Street

Boston, Massachusetts 02110

 

Re:                               Revolving Credit and Term Loan Agreement
Dated as of June   , 2003 (the “Agreement”)

 

Gentlemen:

 

Pursuant to Section 2.4 of the Agreement, the undersigned hereby confirms its
request made on                    , 200  for a [Prime Rate] [LIBOR] Loan in the
amount of $              to be made on                      , 200 .  We
understand that this request is irrevocable and binding on us and obligates us
to accept the requested [Prime Rate] [LIBOR] Loan on such date.

 

[The Interest Period applicable to said Loan will be [one] [two] [three] [six]
months.]*

 

[Said Loan represents a conversion of the [Prime Rate] [LIBOR] Loan in the same
amount made on                    .]**

 

We hereby certify (a) that the aggregate outstanding principal amount of the
Revolving Credit Loans on today’s date is $          , (b) that we will use the
proceeds of the requested Loan in accordance with the provisions of the
Agreement, (c) that the representations and warranties contained or referred to
in Section IV of the Agreement are true and accurate on and as of the effective
date of the Loan as though made at and as of such date (except to the extent
that such representations and warranties expressly relate to an earlier date),
and (d) that no Default or Event of Default has occurred and is continuing or
will result from the Loan.

 

1

--------------------------------------------------------------------------------


 

 

MAC-GRAY CORPORATION

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

Stewart Gray MacDonald, Jr.

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

MAC-GRAY SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

INTIRION CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*                To be inserted in any request for a LIBOR Loan.

**         To be inserted in any request for a conversion.

 

2

--------------------------------------------------------------------------------